Exhibit 10.2

 

EXECUTION VERSION

 

 

CUBIC CORPORATION

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT



--------------------------------------------------------------------------------

 

3.35% Series A Senior Notes Due 2025
($50,000,000 Aggregate Original Principal Amount)

 

3.35% Series B Senior Notes Due 2025
($50,000,000 Aggregate Original Principal Amount)

 

3.70% Series C Senior Notes Due 2025
($25,000,000 Aggregate Original Principal Amount)

 

3.93% Series D Senior Notes Due 2026
($75,000,000 Aggregate Original Principal Amount)

 

Private Shelf Facility
$25,000,000 Initial Available Facility Amount

 

August 11, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

1

Authorization of Notes

1

 

1A

Amendment and Restatement

1

 

1B

Existing Notes

1

 

1C

Authorization of Issue of Shelf Notes

2

2

Sale and Purchase of Notes

2

 

2A

[Intentionally Omitted]

2

 

2B

Sale and Purchase of Shelf Notes

2

3

[Intentionally Omitted]

6

4

Conditions to Closing

6

 

4A

Conditions to Effectiveness of This Agreement

6

 

 

4A(1)

Consents

6

 

 

4A(2)

Modification of Bank Credit Agreement

6

 

 

4A(3)

Payment of Special Counsel Fees

7

 

4B

Conditions to Each Closing

7

 

 

4B(1)

Representations and Warranties; No Default

7

 

 

4B(2)

Purchase Permitted By Applicable Law, Etc.

7

 

 

4B(3)

Payment of Fees

7

 

 

4B(4)

Certain Documents

7

 

 

4B(5)

Private Placement Number

8

5

Representation and Warranties of the Company

9

 

5.1

Organization; Power and Authority

9

 

5.2

Authorization, Etc.

9

 

5.3

Disclosure

9

 

5.4

Organization; Power and Authority

9

 

5.5

Financial Statements

10

 

5.6

Compliance with Laws; Other Instruments, Etc.

11

 

5.7

Governmental Authorizations, Etc.

11

 

5.8

Litigation; Observance of Agreements, Statutes and Orders

11

 

5.9

Taxes

11

 

5.10

Title to Property; Leases

12

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

5.11

Licenses, Permits, Etc.

12

 

5.12

Compliance with ERISA

12

 

5.13

Private Offering by the Company

13

 

5.14

Use of Proceeds; Margin Regulations

13

 

5.15

Existing Indebtedness

14

 

5.16

Foreign Assets Control Regulations, Etc.

14

 

5.17

Status under Certain Statutes

15

 

5.18

Hostile Tender Offers

15

6

Representations of the Purchasers

15

 

6.1

Purchase for Investment

15

 

6.2

Source of Funds

15

7

Information as to the Company

17

 

7.1

Financial and Business Information

17

 

7.2

Officer’s Certificate

19

 

7.3

Inspection

20

 

7.4

Reporting Treatment of Unrestricted Subsidiaries

21

8

Prepayment of the Notes

21

 

8.1

Required Prepayments

21

 

8.2

Optional Prepayments with Make-Whole Amount

22

 

8.3

Allocation of Partial Prepayments

22

 

8.4

Maturity; Surrender, Etc.

22

 

8.5

Purchase of Notes

23

 

8.6

Make-Whole Amount

23

 

8.7

Payments Due on Non-Business Days

24

9

Affirmative Covenants

25

 

9.2

Insurance

25

 

9.3

Maintenance of Properties

25

 

9.4

Payment of Taxes and Claims

25

 

9.5

Maintenance of Existence, Etc.

26

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

9.6

New Restricted Subsidiaries; Additional Guarantors; Release of Guarantors

26

 

9.7

Minimum Thresholds for Guarantors

27

 

9.8

Most Favored Lender

27

 

9.9

Information Required by Rule 144A

27

10

Negative Covenants

28

 

10.1

Financial Ratios

28

 

10.2

Limitations on Indebtedness

28

 

10.3

Limitation on Liens

29

 

10.4

Limitation on Sale and Leasebacks

30

 

10.5

Mergers, Consolidations and Sales of Assets

31

 

10.6

Transactions with Affiliates

32

 

10.7

Designation of Subsidiaries

33

 

10.8

Modification of Operating Documents

33

 

10.9

Restrictive Agreements

33

 

10.10

Restricted Payments

34

 

10.11

Unrestricted Subsidiary Loans, Advances, Investments and Guarantees

35

 

10.12

Activities of SPEs and Unrestricted Subsidiaries

36

 

10.13

Nature of Business

36

 

10.14

Economic Sanctions, Etc.

36

11

Events Of Default

36

12

Remedies On Default, Etc.

39

 

12.1

Acceleration

39

 

12.2

Other Remedies

39

 

12.3

Rescission

39

 

12.4

No Waivers or Election of Remedies, Expenses, Etc.

40

13

Registration; Exchange; Substitution Of Notes

40

 

13.1

Registration of Notes

40

 

13.2

Transfer and Exchange of Notes

41

 

13.3

Replacement of Notes

41

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

14

Payments On Notes

42

 

14.1

Place of Payment

42

 

14.2

Home Office Payment

42

15

Expenses, Etc.

42

 

15.1

Transaction Expenses

42

 

15.2

Survival

43

16

Survival Of Representations And Warranties; Entire Agreement

43

17

Amendment And Waiver

43

 

17.1

Requirements

43

 

17.2

Solicitation of Holders of Notes

44

 

17.3

Binding Effect

45

 

17.4

Notes Held by Company, Etc.

45

18

Notices

45

19

Reproduction Of Documents

46

20

Multiparty Guaranty

46

 

20.2

Subrogation

48

 

20.3

Amendments, Etc. with Respect to Guaranteed Obligations

49

 

20.4

Guaranty Absolute and Unconditional; Termination

49

 

20.5

Reinstatement

50

 

20.6

Payments

50

 

20.7

Bound by Other Provisions

51

 

20.8

Additional Guarantors

51

21

Confidential Information

51

22

Miscellaneous

52

 

22.1

Successors and Assigns

52

 

22.2

Accounting Terms

52

 

22.3

Severability

53

 

22.4

Construction

53

 

22.5

Counterparts

53

 

22.6

Governing Law

53

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

22.7

Jurisdiction and Process

54

 

22.8

Waiver of Jury Trial

54

 

22.9

Transaction References

55

 

22.10

No Novation

55

 

v

--------------------------------------------------------------------------------


 

Information Schedule

 

Schedule A

—

Defined Terms

Schedule 5.4

—

Subsidiaries; Restrictions on Subsidiaries; Restricted Subsidiaries;
Unrestricted Subsidiaries

Schedule 5.15

—

Existing Indebtedness

Schedule 10.3

—

Existing Liens

Schedule 10.11

—

Existing Investments in Unrestricted Subsidiaries

 

 

 

Exhibit A-1

—

Form of 3.35% Series A Senior Note due 2025

Exhibit A-2

—

Form of 3.35% Series B Senior Note due 2025

Exhibit A-3

—

Form of 3.70% Series C Senior Note due 2025

Exhibit A-4

—

Form of 3.93% Series D Senior Note due 2026

Exhibit A-5

—

Form of Shelf Note

Exhibit B

—

Form of Request for Purchase

Exhibit C

—

Form of Confirmation of Acceptance

Exhibit D

—

Form of Shelf Note Opinion of Special Counsel for the Credit Parties

Exhibit E

—

Form of Joinder to Multiparty Guaranty

 

--------------------------------------------------------------------------------


 

Cubic Corporation
9333 Balboa Avenue
San Diego, California 92123

 

August 11, 2016

 

PGIM, Inc.

 

Each Prudential Affiliate (as hereinafter defined) which is
a signatory of this Agreement or becomes bound by certain
provisions of this Agreement as hereinafter provided)

 

c/o Prudential Capital Group
2029 Century Park East, Suite 715
Los Angeles, California 90067

 

Ladies and Gentlemen:

 

Each of the undersigned, Cubic Corporation, a Delaware corporation (the
“Company”), and certain direct and indirect Subsidiaries of the Company from
time to time party to this Agreement as Guarantors, agrees with each of the
Purchasers as follows:

 

1                                         AUTHORIZATION OF NOTES

 

1A                                AMENDMENT AND RESTATEMENT.

 

This Agreement amends, restates and replaces in its entirety that certain
Amended and Restated Note Purchase and Private Shelf Agreement, dated as of
February 2, 2016 (as amended, supplemented or otherwise modified through the
date hereof, the “Prior Agreement”), between the Persons which are the parties
hereto as of the date hereof.  Certain capitalized and other terms used in this
Agreement are defined in Schedule A; references to a “Schedule” or an “Exhibit”
are to a Schedule or an Exhibit, as applicable, attached to this Agreement
unless otherwise specified; and references to a “Section” are references to a
Section of this Agreement unless otherwise specified.

 

1B                                EXISTING NOTES.

 

On March 12, 2013 the Company issued and sold $50,000,000 aggregate original
principal amount of its 3.35% Series A Senior Notes due March 12, 2025 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series A Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement or the Prior Agreement).  The
Series A Notes are substantially in the form set out in Exhibit A-1.

 

On April 23, 2013 the Company issued and sold $50,000,000 aggregate original
principal amount of its 3.35% Series B Senior Notes due March 12, 2025 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series B Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement or the Prior Agreement).  The
Series B Notes are substantially in the form set out in Exhibit A-2.

 

--------------------------------------------------------------------------------


 

On July 17, 2015 the Company issued and sold $25,000,000 aggregate original
principal amount of its 3.70% Series C Senior Notes due March 12, 2025 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Series C Notes”, such term to include any such notes issued in substitution
therefor pursuant to Section 13 of this Agreement or the Prior Agreement).  The
Series C Notes are substantially in the form set out in Exhibit A-3.

 

On February 2, 2016 the Company issued and sold $75,000,000 aggregate principal
amount of its 3.93% Series D Senior Notes due March 12, 2026 (as amended,
restated, supplemented or otherwise modified from time to time, the “Series D
Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13 of this Agreement).  The Series D Notes shall be
substantially in the form set out in Exhibit A-4.

 

1C                                AUTHORIZATION OF ISSUE OF SHELF NOTES.

 

The Company may from time to time authorize the issue and sale of its additional
senior notes (as amended, restated, supplemented or otherwise modified from time
to time, the “Shelf Notes”, such term to include any such notes issued in
substitution therefor pursuant to Section 13 of this Agreement) in the aggregate
principal amount of up to $25,000,000, to be dated the date of issue thereof, to
mature, in the case of each Shelf Note so issued, no more than 12 years after
the date of original issuance thereof, to have an average life, in the case of
each Shelf Note so issued, of no more than 10 years after the date of original
issuance thereof, to bear interest on the unpaid balance thereof from the date
thereof at the rate per annum, and to have such other particular terms, as shall
be set forth, in the case of each Shelf Note so issued, in the Confirmation of
Acceptance with respect to such Shelf Note delivered pursuant to Section 2B(5),
and to be substantially in the form of Exhibit A-5.  The terms “Note” and
“Notes” as used herein shall include each Series A Note, each Series B Note,
each Series C Note, each Series D Note and each Shelf Note.  Notes that have
(i) the same final maturity, (ii) the same principal prepayment dates, (iii) the
same principal prepayment amounts (as a percentage of the original principal
amount of each Note), (iv) the same interest rate, (v) the same interest payment
periods, and (vi) the same date of issuance (which, in the case of a Note issued
in exchange for another Note, shall be deemed for these purposes the date on
which such Note’s ultimate predecessor Note was issued), are herein called a
“Series” of Notes.

 

2                                         SALE AND PURCHASE OF NOTES

 

2A                                [INTENTIONALLY OMITTED].

 

2B                                SALE AND PURCHASE OF SHELF NOTES.

 

2B(1)                 Facility.  Subject to Section 2B(2), PIM is willing to
consider, in its sole discretion and within limits that may be authorized for
purchase by PIM and Prudential Affiliates from time to time, the purchase of
Shelf Notes pursuant to this Agreement.  The willingness of PIM to consider such
purchase of Shelf Notes is herein called the “Facility.”  At any time, (i) the
aggregate principal amount of Shelf Notes stated in Section 1C, minus (ii) the
aggregate principal amount of Shelf Notes purchased and sold pursuant to this
Agreement prior to such time, minus (iii) the aggregate principal amount of
Accepted Notes (as hereinafter defined) which have not yet been purchased and
sold hereunder prior to such time, is herein called the

 

2

--------------------------------------------------------------------------------


 

“Available Facility Amount” at such time.  NOTWITHSTANDING THE WILLINGNESS OF
PIM TO CONSIDER PURCHASES OF SHELF NOTES, THIS AGREEMENT IS ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PIM NOR ANY PRUDENTIAL AFFILIATE SHALL BE
OBLIGATED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES,
SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PIM OR ANY
PRUDENTIAL AFFILIATE.

 

2B(2)                 Issuance Period.  Shelf Notes may be issued and sold
pursuant to this Agreement until the earlier of (i) the third anniversary of the
date of this Agreement (or if such anniversary is not a New York Business Day,
the New York Business Day next preceding such anniversary), and (ii) the
thirtieth day after PIM shall have given to the Company, or the Company shall
have given to PIM, written notice stating that it elects to terminate the
issuance and sale of Shelf Notes pursuant to this Agreement (or if such
thirtieth day is not a New York Business Day, the New York Business Day next
preceding such thirtieth day).  The period during which Shelf Notes may be
issued and sold pursuant to this Agreement is herein called the “Issuance
Period.”

 

2B(3)                 Request For Purchase.  The Company may from time to time
during the Issuance Period make requests for purchases of Shelf Notes (each such
request being herein called a “Request for Purchase”).  Each Request for
Purchase shall be made to PIM by telefacsimile or overnight delivery service,
and shall (i) specify the aggregate principal amount of Shelf Notes covered
thereby, which shall not be less than $5,000,000 and not be greater than the
Available Facility Amount at the time such Request for Purchase is made,
(ii) specify the principal amounts, final maturities (which shall be no more
than 12 years from the date of original issuance), and principal prepayment
dates and amounts (which shall result in an average life of no more than 10
years from the date of original issuance) of the Shelf Notes covered thereby,
(iii) specify the interest payment periods (which shall be quarterly or
semi-annually), (iv) specify the use of proceeds of such Shelf Notes,
(v) specify the proposed day for the closing of the purchase and sale of such
Shelf Notes, which shall be a Business Day during the Issuance Period not less
than 10 Business Days and not more than 42 days after the making of such Request
for Purchase, (vi) specify the number of the account and the name and address of
the depository institution to which the purchase prices of such Shelf Notes are
to be transferred on the Closing Day for such purchase and sale, (vii) certify
that the representations and warranties contained in Section 5 are true on and
as of the date of such Request for Purchase and that there exists on the date of
such Request for Purchase no Event of Default or Default, and (viii) be
substantially in the form of Exhibit B attached hereto.  Each Request for
Purchase shall be in writing and shall be deemed made when received by PIM.

 

2B(4)                 Rate Quotes.  Not later than 5 Business Days after the
Company shall have given PIM a Request for Purchase pursuant to Section 2B(3),
PIM may, but shall be under no obligation to, provide to the Company by
telephone interest rate quotes for the several principal amounts, maturities and
principal prepayment schedules, and interest payment periods of Shelf Notes
specified in such Request for Purchase.  Each quote shall represent the interest
rate per annum payable on the outstanding principal balance of such Shelf Notes
at which PIM or a Prudential Affiliate would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.

 

3

--------------------------------------------------------------------------------


 

2B(5)                 Acceptance.  Within 2 minutes after PIM shall have
provided any interest rate quotes pursuant to Section 2B(4) or such shorter
period as PIM may specify to the Company (such period herein called the
“Acceptance Window”), the Company may, subject to Section 2B(6), elect to accept
such interest rate quotes as to not less than $5,000,000 aggregate principal
amount of the Shelf Notes specified in the related Request for Purchase.  Such
election shall be made by an Authorized Officer of the Company notifying PIM by
telephone or telefacsimile within the Acceptance Window (but not earlier than
9:30 a.m. or later than 1:30 p.m. (or such later time as PIM may agree), New
York City local time) that the Company elects to accept such interest rate
quotes, specifying the Shelf Notes (each such Shelf Note being herein called an
“Accepted Note”) as to which such acceptance (herein called an “Acceptance”)
relates.  The day the Company notifies PIM of an Acceptance with respect to any
Accepted Notes is herein called the “Acceptance Day” for such Accepted Notes. 
Any interest rate quotes as to which PIM does not receive an Acceptance within
the Acceptance Window shall expire, and no purchase or sale of Shelf Notes
hereunder shall be made based on such expired interest rate quotes.  Subject to
Sections 2B(2) and 2B(6) and the other terms and conditions hereof, the Company
agrees to sell to PIM or a Prudential Affiliate, and PIM agrees to purchase, or
to cause the purchase by a Prudential Affiliate of, the Accepted Notes at 100%
of the principal amount of such Accepted Notes.  As soon as practicable
following the Acceptance Day, the Company, PIM and each Prudential Affiliate
which is to purchase any such Accepted Notes will execute a confirmation of such
Acceptance substantially in the form of Exhibit C (herein called a “Confirmation
of Acceptance”).  If the Company should fail to execute and return to PIM within
2 Business Days following receipt thereof a Confirmation of Acceptance with
respect to any Accepted Notes, PIM may at its election at any time prior to its
receipt thereof cancel the closing with respect to such Accepted Notes by so
notifying the Company in writing.

 

2B(6)                 Market Disruption.  Notwithstanding the provisions of
Section 2B(5), if PIM shall have provided interest rate quotes pursuant to
Section 2B(4) and thereafter, prior to the time an Acceptance with respect to
such quotes shall have been notified to PIM in accordance with Section 2B(5),
the domestic market for U.S. Treasury securities or derivatives shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or
derivatives, then such interest rate quotes shall expire, and no purchase or
sale of Shelf Notes hereunder shall be made based on such expired interest rate
quotes.  If the Company thereafter notifies PIM of the Acceptance of any such
interest rate quotes, such Acceptance shall be ineffective for all purposes of
this Agreement, and PIM promptly shall notify the Company that the provisions of
this Section 2B(6) are applicable with respect to such Acceptance.

 

2B(7)                 Facility Closings.  Not later than 1:30 p.m. (New York
City local time) on the Closing Day for any Accepted Notes, the Company will
deliver to each Purchaser listed in the Confirmation of Acceptance relating
thereto at the offices of Vedder Price P.C., 275 Battery Street, Suite 2464, San
Francisco, California 94111 (or such other address as PIM may specify in
writing), the Accepted Notes to be purchased by such Purchaser in the form of
one or more Notes in authorized denominations as such Purchaser may request for
each Series of Accepted Notes to be purchased on such Closing Day, dated the
applicable Closing Day and registered in such Purchaser’s name (or in the name
of its nominee), against payment of the purchase price thereof by transfer of
immediately available funds for credit to the account(s) specified in the

 

4

--------------------------------------------------------------------------------


 

Request for Purchase of such Notes.  If the Company fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in this Section 2B(7), or
any of the conditions specified in Section 4 shall not have been fulfilled by
the time required on such scheduled Closing Day, the Company shall, prior to
2:00 p.m., New York City local time, on such scheduled Closing Day notify PIM
(which notification shall be deemed received by each Purchaser) in writing
whether (i) such closing is to be rescheduled (such rescheduled date to be a
Business Day during the Issuance Period not less than one Business Day and not
more than 10 Business Days after such scheduled Closing Day (the “Rescheduled
Closing Day”)) and certify to PIM (which certification shall be for the benefit
of each Purchaser) that the Company reasonably believes that it will be able to
comply with the conditions set forth in Section 4 on such Rescheduled Closing
Day and that the Company will pay the Delayed Delivery Fee, if applicable, in
accordance with Section 2B(8)(ii), or (ii) such closing is to be canceled and
the Company will pay the Cancellation Fee as provided in Section 2B(8)(iii).  In
the event that the Company shall fail to give such notice referred to in the
immediately preceding sentence, PIM (on behalf of each Purchaser) may at its
election, at any time after 2:00 p.m., New York City local time, on such
scheduled Closing Day, notify the Company in writing that such closing is to be
canceled and the Company is obligated to pay the Cancellation Fee as provided in
Section 2B(8)(iii).  Notwithstanding anything to the contrary contained in this
Agreement, the Company may elect to reschedule a closing with respect to any
given Accepted Notes on not more than one occasion, unless PIM shall have
otherwise consented in writing.

 

2B(8)                 Fees.

 

2B(8)(i)                                                     Draw Fees.  The
Company will pay to or as directed by PIM in immediately available funds a fee
(herein called a “Draw Fee”) on or before each Closing Day in an amount equal to
0.10% of the aggregate principal amount of Notes sold on such Closing Day.

 

2B(8)(ii)                                                 Delayed Delivery Fee. 
If the closing of the purchase and sale of any Accepted Note is delayed for any
reason beyond the original Closing Day for such Accepted Note, the Company shall
pay to or as directed by PIM on the Cancellation Date or actual Closing Day of
such purchase and sale, a fee (the “Delayed Delivery Fee”) calculated as
follows:

 

(BEY - MMY) X DTS/360 X PA

 

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on an alternative Dollar investment of the highest quality selected by PIM
having a maturity date or dates the same as, or closest to, the Rescheduled
Closing Day from time to time fixed for the delayed delivery of such Accepted
Note; “DTS” means Days to Settlement, i.e., the number of actual days elapsed
from and including the original Closing Day for such Accepted Note to but
excluding the date of such payment; and “PA” means Principal Amount, i.e., the
principal amount of the Accepted Note for which such calculation is being made.

 

In no case shall the Delayed Delivery Fee be less than zero.  Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for

 

5

--------------------------------------------------------------------------------


 

such Accepted Note, as the same may be rescheduled from time to time in
compliance with Section 2B(7).

 

2B(8)(iii)                                             Cancellation Fee.  If the
Company at any time notifies PIM in writing that the Company is canceling the
closing of the purchase and sale of any Accepted Note, or if PIM notifies the
Company in writing under the circumstances set forth in the last sentence of
Section 2B(5) or the penultimate sentence of Section 2B(7) that the closing of
the purchase and sale of such Accepted Note is to be canceled, or if the closing
of the purchase and sale of such Accepted Note is not consummated on or prior to
the last day of the Issuance Period (the date of any such notification, or the
last day of the Issuance Period, as the case may be, being herein called the
“Cancellation Date”), the Company will pay to or as directed by PIM in
immediately available funds on the Cancellation Date an amount (the
“Cancellation Fee”) calculated as follows:

 

PI X PA

 

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess of the ask price (as determined by PIM) of
the Hedge Treasury Note(s) on the Cancellation Date over the bid price (as
determined by PIM) of the Hedge Treasury Note(s) on the Acceptance Day for such
Accepted Note by (b) such bid price; and “PA” has the meaning ascribed to it in
Section 2B(8)(ii).  The foregoing bid and ask prices shall be as reported by
such publicly available source of such market data as is then customarily used
by PIM, and rounded to the second decimal place.

 

In no case shall the Cancellation Fee be less than zero.

 

3                                         [INTENTIONALLY OMITTED].

 

4                                         CONDITIONS TO CLOSING.

 

The effectiveness of the amendment and restatement of the Prior Agreement
effected by this Agreement is subject to the satisfaction of the conditions in
Section 4A, and the obligation of any Purchaser to purchase and pay for any
Shelf Notes to be sold to such Purchaser on the applicable Closing Day is
subject to the satisfaction, on or before the applicable Closing Day, of the
conditions in Section 4B:

 

4A                                CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

 

4A(1)                 Consents.  PIM shall have received evidence reasonably
satisfactory to it that all government, contractual and other third-party
approvals and consents, if any, necessary to the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents
as of the date hereof shall have been obtained.

 

4A(2)                 Modification of Bank Credit Agreement.  PIM shall have
received a fully executed copy of the Bank Credit Agreement in form and
substance reasonably satisfactory to PIM.

 

6

--------------------------------------------------------------------------------


 

4A(3)                 Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the date
hereof the fees, charges and disbursements of Vedder Price P.C., special counsel
to PIM and the Purchasers, in connection with the preparation and negotiation of
this Agreement and the other Transaction Documents to the extent reflected in a
statement of such counsel rendered to the Company at least one Business Day
prior to the date hereof.

 

4B                                CONDITIONS TO EACH CLOSING.

 

4B(1)                 Representations and Warranties; No Default.  The
representations and warranties of the Credit Parties in Section 5 hereof shall
be true on and as of the applicable Closing Day (both immediately before and
immediately after giving effect to the issuance and purchase of Notes on such
Closing Day); and there shall exist on such Closing Day (both immediately before
and immediately after giving effect to the issuance and purchase of Notes on
such Closing Day) no Event of Default or Default.

 

4B(2)                 Purchase Permitted By Applicable Law, Etc.  The purchase
of and payment for the Notes to be purchased by such Purchaser on the applicable
Closing Day (including the use of the proceeds of such Notes by the Company)
shall not violate any applicable law or governmental regulation (including,
without limitation, Section 5 of the Securities Act or Regulation T, U or X of
the Board of Governors of the Federal Reserve System) and shall not subject such
Purchaser to any tax (excluding taxes on the revenue and net income of such
Purchaser), penalty, liability or other onerous condition under or pursuant to
any applicable law or governmental regulation, and such Purchaser shall have
received such certificates or other evidence as it may reasonably request to
establish compliance with this condition.

 

4B(3)                 Payment of Fees.  The Company shall have paid any fees due
pursuant to or in connection with this Agreement, including any Draw Fee due
pursuant to Section 2B(8)(i) and any Delayed Delivery Fee due pursuant to
Section 2B(8)(ii) and, without limiting the provisions of Section 15.1, the
fees, charges and disbursements of the Purchasers’ special counsel to the extent
reflected in a statement of such counsel rendered to the Company at least one
Business Day prior to the applicable Closing Day.

 

4B(4)                 Certain Documents.  Each Purchaser that is purchasing
Notes on such Closing Day shall have received the following, each dated the
applicable Closing Day (except as provided in clause (h)):

 

(a)                                 the Note(s) to be purchased by such
Purchaser;

 

(b)                                 certified copies of the resolutions of the
board of directors (or similar governing authority) of each of the Credit
Parties authorizing the execution and delivery of the Transaction Documents to
which such Person is a party and, in the case of the Company, authorizing the
issuance of the Notes, and of all documents evidencing other necessary corporate
or similar action and governmental approvals, if any, with respect to the
Transaction Documents to which such Credit Party is a party and the Notes (in
the case of the Company); provided, however, that with respect to any Closing
Day, if none of the matters certified to in the certificate delivered by any
Credit Party under clause (b) of Section 4B(4) of the Prior Agreement or under

 

7

--------------------------------------------------------------------------------


 

this clause (b) on the most recent prior Closing Day or Closing Day (as defined
in the Prior Agreement) have changed and such resolutions authorize the
execution and delivery of the Notes being delivered on such subsequent Closing
Day (or the guarantee thereof, as applicable), then such Credit Party may, in
lieu of the certificate described above, deliver a certificate of its Secretary
or an Assistant Secretary, certifying that there have been no changes to the
matters certified to in the certificate delivered by such Credit Party on the
most recent prior Closing Day (as defined in the Prior Agreement) under
clause (b) of Section 4B(4) of the Prior Agreement or on the most recent prior
Closing Day under this clause (b);

 

(c)                                  a certificate of the Secretary or an
Assistant Secretary of each of the Credit Parties certifying the names and true
signatures of the officers of such Credit Party authorized to sign the
Transaction Documents to which such Person is a party and, in the case of the
Company, the Notes, to be delivered hereunder;

 

(d)                                 the Company shall have delivered to such
Purchaser an Officer’s Certificate, dated such Closing Day, certifying that the
conditions specified in Section 4B(1) have been satisfied;

 

(e)                                  certified copies of the certificate of
incorporation or articles of incorporation (or similar constitutive documents),
as applicable, and by-laws, operating agreement or partnership agreement, as
applicable, of each of the Credit Parties;

 

(f)                                   an opinion of Sheppard, Mullin, Richter &
Hampton LLP, special counsel for the Credit Parties, reasonably satisfactory to
such Purchaser and substantially in the form of Exhibit D attached hereto, and
as to such other matters as such Purchaser may reasonably request.  Each Credit
Party hereby directs such counsel to deliver such opinions, agrees that the
issuance and sale of any Notes will constitute a reconfirmation of such
direction, and understands and agrees that each Purchaser receiving such an
opinion will be and is hereby authorized to rely on such opinion;

 

(g)                                  a favorable opinion of Vedder Price P.C.,
special counsel for PIM and the Purchasers, as to such matters incident to the
matters herein contemplated related to the applicable Series of Notes as such
Purchaser reasonably requests;

 

(h)                                 a good standing or similar certificate for
each Credit Party (or its general partner, in the case of a partnership) from
the appropriate Governmental Authority of its jurisdiction of organization,
dated as of a recent date, and such other evidence of the status of such Persons
as such Purchaser may reasonably request; and

 

(i)                                     additional documents or certificates
with respect to legal matters or corporate or other proceedings related to the
transactions contemplated hereby as may be reasonably requested by such
Purchaser.

 

4B(5)                 Private Placement Number.  A Private Placement number
issued by Standard & Poor’s CUSIP Service Bureau (in cooperation with the
Securities Valuation Office of the National Association of Insurance
Commissioners) shall have been obtained for each Series of Notes to be issued on
the applicable Closing Day.

 

8

--------------------------------------------------------------------------------


 

5                                         REPRESENTATION AND WARRANTIES OF THE
COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

5.1                               Organization; Power and Authority.

 

Each Credit Party is a corporation or other legal entity duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization, and is duly qualified as a foreign corporation or other legal
entity and is in good standing in each jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Credit Party has
the requisite power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes to
which it is a party and to perform the provisions of such Transaction Documents.

 

5.2                               Authorization, Etc.

 

This Agreement and the Notes to which any Credit Party is a party have been duly
authorized by all necessary action on the part of such Credit Party, and this
Agreement constitutes, and upon execution and delivery thereof each Note will
constitute, a legal, valid and binding obligation of each Credit Party that is
party thereto enforceable against such Credit Party in accordance with its
terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally, and (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

5.3                               Disclosure.

 

This Agreement, the other Transaction Documents, and the financial statements
delivered pursuant to the requirements of this Agreement (or if no such
financial statements have been delivered, the most recent such financial
statements referred to in Section 5.5), taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained herein and therein not misleading in light of
the circumstances under which they were made.

 

5.4                               Organization; Power and Authority.

 

(a)                                 Schedule 5.4 is (except as noted therein) a
complete and correct list as of August 11, 2016 of the Company’s Subsidiaries,
showing, as to each Subsidiary, the correct name thereof, the jurisdiction of
its organization, and the percentage of shares of each class of its capital
stock or similar equity interests outstanding owned by the Company and each
other Subsidiary.

 

(b)                                 All of the outstanding shares of capital
stock or similar equity interests of each Subsidiary shown in Schedule 5.4 as
being owned by the Company and its Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by the Company or another Subsidiary
free and clear of any Lien (except as otherwise disclosed in Schedule 5.4).

 

9

--------------------------------------------------------------------------------


 

(c)                                  Each Subsidiary identified in Schedule 5.4
(other than the Credit Parties) is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those Subsidiaries as to which the
failure to be so organized, existing, qualified or in good standing as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Each Significant Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact business it transacts and proposes to transact.

 

(d)                                 As of August 11, 2016, the Company has the
Restricted Subsidiaries identified as such on Schedule 5.4A, and the
Unrestricted Subsidiaries identified as such on Schedule 5.4B.

 

5.5                               Financial Statements.

 

The Company has furnished each holder of Notes and each Purchaser of Accepted
Notes with the following financial statements:  (i) consolidated balance sheets
of the Company and its Subsidiaries (and, if required pursuant to Section 7.4,
consolidating balance sheets of the Unrestricted Subsidiaries as described in
Section 7.4) as at September 30 in each of the three fiscal years of the Company
most recently completed prior to the date as of which this representation is
made or repeated to such Purchaser (other than fiscal years completed within 120
days prior to such date for which audited financial statements have not been
released) and consolidated statements of income, cash flows and shareholders’
equity of the Company and its Subsidiaries (and, if required pursuant to
Section 7.4, consolidating statements of income, cash flows and shareholders’
equity of the Unrestricted Subsidiaries as described in Section 7.4) for each
such year, all of such financial statements (other than any such consolidating
financial statements) reported on by Ernst & Young LLP, and (ii) consolidated
balance sheets of the Company and its Subsidiaries (and, if required pursuant to
Section 7.4, consolidating balance sheets of the Unrestricted Subsidiaries as
described in Section 7.4) as at the end of the quarterly period (if any) most
recently completed prior to such date and after the end of such fiscal year
(other than quarterly periods completed within 60 days prior to such date for
which financial statements have not been released) and the comparable quarterly
period in the preceding fiscal year and consolidated statements of income, cash
flows and shareholders’ equity for the periods from the beginning of the fiscal
years in which such quarterly periods are included to the end of such quarterly
periods, prepared by the Company.  Such financial statements (including any
related schedules and/or notes) are true and correct in all material respects
(subject, as to interim statements, to changes resulting from audits and
year-end adjustments), have been prepared in accordance with GAAP consistently
followed throughout the periods involved and show all liabilities, direct and
contingent, of the Company and its Subsidiaries required to be shown in
accordance with such principles.  The balance sheets fairly present the
consolidated condition of the Company and its Subsidiaries as at the dates
thereof, and the statements of income, stockholders’ equity and cash flows
fairly present the results of the operations of the Company and its Subsidiaries
and their cash flows for the periods indicated.  Since the most recent audited
financial statements delivered pursuant to Section 7.1(b), or if no such
financial statements have been delivered, the most recent audited financial
statements referred to in clause (i) of this Section 5.5, there has been no
change in the financial condition, operations, business or

 

10

--------------------------------------------------------------------------------


 

properties of the Company or any of its Subsidiaries except changes that
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

5.6                               Compliance with Laws; Other Instruments, Etc.

 

The execution, delivery and performance by each Credit Party of this Agreement
and the Notes to which it is a party will not (i) contravene, result in any
breach of, or constitute a default under, or result in the creation of any Lien
in respect of any property of any Credit Party or any of its Restricted
Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter (or similar constitutive documents)
or bylaws (or similar documents), or any other Material agreement or instrument
to which any Credit Party or any of its Restricted Subsidiaries is bound or by
which any Credit Party or any of its Restricted Subsidiaries or any of their
respective properties may be bound or affected, (ii) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to any Credit Party or any of its Restricted Subsidiaries, or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Credit Party or any of its Restricted Subsidiaries.

 

5.7                               Governmental Authorizations, Etc.

 

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by any Credit Party of this Agreement or the Notes.

 

5.8                               Litigation; Observance of Agreements, Statutes
and Orders.

 

(a)                                 There are no actions, suits, investigations
or proceedings pending or, to the knowledge of the Company, threatened against
or affecting the Company or any Restricted Subsidiary or any property of the
Company or any Restricted Subsidiary in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Neither the Company nor any Restricted
Subsidiary is in default under any term of any agreement or instrument of the
type and in an amount described in Section 11(f) to which it is a party or by
which it is bound, or any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or is in violation of any applicable law,
ordinance, rule or regulation (including without limitation Environmental Laws,
the USA PATRIOT Act, or any of the other laws and regulations referred to in
Section 5.16) of any Governmental Authority, which default or violation,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.9                               Taxes.

 

The Company and its Subsidiaries have filed all income tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments
payable by them, to the extent such taxes and assessments have become due and
payable and before they have become delinquent, except for any taxes and

 

11

--------------------------------------------------------------------------------


 

assessments (i) the amount of which is not individually or in the aggregate
Material, or (ii) the amount, applicability or validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which the Company or a Subsidiary, as the case may be, has established adequate
reserves in accordance with GAAP.

 

5.10                        Title to Property; Leases.

 

The Company and its Restricted Subsidiaries have good and sufficient title to
their respective Material properties, including all such properties reflected in
the most recent audited balance sheet delivered pursuant to Section 7.1(b), or
if no such balance sheet has been delivered, the most recent audited balance
sheet referred to in Section 5.5 or purported to have been acquired by the
Company or any Restricted Subsidiary after said date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement, except for those defects in title
and Liens that, individually or in the aggregate, would not have a Material
Adverse Effect.  All Material leases are valid and subsisting and are in full
force and effect in all material respects.

 

5.11                        Licenses, Permits, Etc.

 

The Company and its Restricted Subsidiaries own or possess all licenses,
permits, franchises, authorizations, patents, copyrights, proprietary software,
service marks, trademarks and trade names, or rights thereto, that are Material,
without known conflict with the rights of others, except for those conflicts
that, individually or in the aggregate, would not have a Material Adverse
Effect.

 

5.12                        Compliance with ERISA.

 

(a)                                 The Company and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  None of the
Company nor any ERISA Affiliate has incurred any liability as a result of
violating Title I or IV of ERISA or the penalty or excise tax provisions of the
Code relating to employee benefit plans (as defined in section 3 of ERISA), and
no event, transaction or condition has occurred or exists that would reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to section 430(k) of the Code or to any
such penalty or excise tax provisions under the Code or federal law or section
4068 of ERISA or by the granting of a security interest in connection with the
amendment of a Plan, other than such liabilities or Liens as would not be
individually or in the aggregate Material.

 

(b)                                 The present value of the aggregate benefit
liabilities under each of the Plans (other than Multiemployer Plans), determined
as of the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than
$30,000,000 in the case of any single Plan and by more than $30,000,000 in the
aggregate for all Plans.  The term “benefit

 

12

--------------------------------------------------------------------------------


 

liabilities” has the meaning specified in section 4001 of ERISA and the terms
“current value” and “present value” have the meaning specified in section 3 of
ERISA.

 

(c)                                  The Company and its ERISA Affiliates have
not incurred withdrawal liabilities (and are not subject to contingent
withdrawal liabilities) under section 4201 or 4204 of ERISA in respect of
Multiemployer Plans that individually or in the aggregate are Material.

 

(d)                                 The expected postretirement benefit
obligation (determined as of the last day of the Company’s most recently ended
fiscal year in accordance with Financial Accounting Standards Board Accounting
Standards Codification 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code) of the Company and
its Subsidiaries is not Material.

 

(e)                                  The execution and delivery of this
Agreement and the issuance and sale of the Notes hereunder will not involve any
transaction that is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section
4975(c)(1)(A)-(D) of the Code.  The representation by the Company to each
Purchaser in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by such Purchaser.

 

5.13                        Private Offering by the Company.

 

Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar Securities for sale to, or solicited any offer to buy any of the same
from, or otherwise approached or negotiated in respect thereof with, any Person
other than the Purchasers, each of which has been offered the Notes at a private
sale for investment.  Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of section 5 of the Securities Act or the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.

 

5.14                        Use of Proceeds; Margin Regulations.

 

The Company will apply the proceeds of the sale of each Series of Shelf Notes in
the manner described in the applicable Request for Purchase with respect to such
Series of Shelf Notes.  No part of the proceeds of the sale of the Notes
hereunder will be used, directly or indirectly, for the purpose of buying or
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

13

--------------------------------------------------------------------------------


 

5.15                        Existing Indebtedness.

 

(a)                                 Except as described therein, Schedule 5.15
sets forth a complete and correct list of all outstanding Indebtedness of the
Company and its Restricted Subsidiaries as of July 31, 2016 (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor, and any Guarantees thereof).  As of August 11, 2016, there
has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of the Indebtedness of the Company or its
Restricted Subsidiaries.  Neither the Company nor any Restricted Subsidiary is
in default and no waiver of default is currently in effect, in the payment of
any principal or interest on any Indebtedness of the Company or such Restricted
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Restricted Subsidiary the outstanding principal amount of
which exceeds $20,000,000 that would permit (or that with notice or the lapse of
time, or both, would permit) one or more Persons to cause such Indebtedness to
become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

 

(b)                                 As of August 11, 2016, neither the Company
nor any Restricted Subsidiary is a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of the Company or
such Restricted Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or any other
organizational document) which limits the amount of, or otherwise imposes
restrictions on the incurring of, Indebtedness of the Company or any Restricted
Subsidiary, except as disclosed in Schedule 5.15.

 

5.16                        Foreign Assets Control Regulations, Etc.

 

(a)                                 Neither the Company nor any Controlled
Entity (i) is a Blocked Person, (ii) has been notified that its name appears or
may in the future appear on a State Sanctions List or (iii) is a target of
sanctions that have been imposed by the United Nations or the European Union.

 

(b)                                 Neither the Company nor any Controlled
Entity (i) has violated, been found in violation of, or been charged (unless
such charge was subsequently dismissed) or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is under investigation by any Governmental
Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money
Laundering Laws or Anti-Corruption Laws.

 

(c)                                  No part of the proceeds from the sale of
the Notes hereunder:

 

(i)                                     constitutes or will constitute funds
obtained on behalf of any Blocked Person or will otherwise be used by the
Company or any Controlled Entity, directly or indirectly, (A) in connection with
any investment in, or any transactions or dealings with, any Blocked Person,
(B) for any purpose that would cause any Purchaser to be in violation of any
U.S. Economic Sanctions Laws or (C) otherwise in violation of any U.S. Economic
Sanctions Laws;

 

14

--------------------------------------------------------------------------------


 

(ii)                                  will be used, directly or indirectly, in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Money Laundering Laws; or

 

(iii)                               will be used, directly or indirectly, for
the purpose of making any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage, in each case which would be in
violation of, or cause any Purchaser to be in violation of, any applicable
Anti-Corruption Laws.

 

(d)                                 The Company has established procedures and
controls which it reasonably believes are adequate (and otherwise comply with
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable U.S. Economic Sanctions
Laws, Anti-Money Laundering Laws and Anti-Corruption Laws.

 

5.17                        Status under Certain Statutes.

 

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.

 

5.18                        Hostile Tender Offers.

 

None of the proceeds of the sale of any Notes will be used to finance a Hostile
Tender Offer.

 

6                                         REPRESENTATIONS OF THE PURCHASERS.

 

6.1                               Purchase for Investment.  Each Purchaser of
any Series of Shelf Notes severally represents that it is purchasing such Notes
for its own account or for one or more separate accounts maintained by such
Purchaser or for the account of one or more pension or trust funds and not with
a view to the distribution thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control.  Each such Purchaser understands that such Notes have not been
registered under the Securities Act and may be resold only if registered
pursuant to the provisions of the Securities Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law, and that the Company is
not required to register such Notes.

 

6.2                               Source of Funds.

 

Each Purchaser of any Series of Shelf Notes severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
such Notes to be purchased by such Purchaser hereunder:

 

(a)                                 the Source is an “insurance company general
account” (as the term is defined in the United States Department of Labor’s
Prohibited Transaction Exemption (“PTE”) 95-60) in respect of which the reserves
and liabilities (as defined by the annual statement for life insurance companies
approved by the NAIC (the “NAIC Annual Statement”)) for the general

 

15

--------------------------------------------------------------------------------


 

account contract(s) held by or on behalf of any employee benefit plan together
with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

 

(b)                                 the Source is a separate account that is
maintained solely in connection with such Purchaser’s fixed contractual
obligations under which the amounts payable, or credited, to any employee
benefit plan (or its related trust) that has any interest in such separate
account (or to any participant or beneficiary of such plan (including any
annuitant)) are not affected in any manner by the investment performance of the
separate account; or

 

(c)                                  the Source is either (i) an insurance
company pooled separate account, within the meaning of PTE 90-1, or (ii) a bank
collective investment fund, within the meaning of the PTE 91-38 and, except as
disclosed by such Purchaser to the Company in writing pursuant to this
clause (c), no employee benefit plan or group of plans maintained by the same
employer or employee organization beneficially owns more than 10% of all assets
allocated to such pooled separate account or collective investment fund; or

 

(d)                                 the Source constitutes assets of an
“investment fund” (within the meaning of Part VI of PTE 84-14 (the “QPAM
Exemption”)) managed by a “qualified professional asset manager” or “QPAM”
(within the meaning of Part VI of the QPAM Exemption), no employee benefit
plan’s assets that are managed by the QPAM in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of
Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM, and (ii) the
names of any employee benefit plans whose assets in the investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization, represent 10% or more of the assets of the investment fund, have
been disclosed to the Company in writing pursuant to this clause (d); or

 

(e)                                  the Source constitutes assets of a
“plan(s)” (within the meaning of Part IV(h) of PTE 96-23 (the “INHAM
Exemption”)) managed by an “in-house asset manager” or “INHAM” (within the
meaning of Part IV(a) of the INHAM Exemption), the conditions of Part I(a),
(g) and (h) of the INHAM Exemption are satisfied, neither the INHAM nor a person
controlling or controlled by the INHAM (applying the definition of “control” in
Part IV(d)(3) of the INHAM Exemption) owns a 10% or more interest in the Company
and (i) the identity of such INHAM, and (ii) the name(s) of the employee benefit
plan(s) whose assets constitute the Source have been disclosed to the Company in
writing pursuant to this clause (e); or

 

16

--------------------------------------------------------------------------------


 

(f)                                   the Source is a governmental plan; or

 

(g)                                  the Source is one or more employee benefit
plans, or a separate account or trust fund comprised of one or more employee
benefit plans, each of which has been identified to the Company in writing
pursuant to this clause (g); or

 

(h)                                 the Source does not include assets of any
employee benefit plan, other than a plan exempt from the coverage of ERISA.

 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

7                                         INFORMATION AS TO THE COMPANY.

 

The Company covenants that during the Issuance Period and so long thereafter as
any Notes remain outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

7.1                               Financial and Business Information.  The
Company shall deliver to each holder of Notes that is an Institutional Investor:

 

(a)                                 Quarterly Statements — within 60 days after
the end of each quarterly fiscal period in each fiscal year of the Company
(other than the last quarterly fiscal period of each such fiscal year),
duplicate copies of,

 

(i)                                     a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such quarter, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Company and its Subsidiaries, for
such quarter and (in the case of the second and third quarters) for the portion
of the fiscal year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments; provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-Q if it shall have timely made such
Form 10-Q available on “EDGAR” (such availability thereof being referred to as
“Electronic Delivery”);

 

17

--------------------------------------------------------------------------------


 

(b)                                 Annual Statements — within 120 days after
the end of each fiscal year of the Company, duplicate copies of

 

(i)                                     a consolidated balance sheet of the
Company and its Subsidiaries as at the end of such year, and

 

(ii)                                  consolidated statements of income, changes
in shareholders’ equity and cash flows of the Company and its Subsidiaries for
such year,

 

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an unqualified opinion thereon of independent public accountants
of recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances,

 

provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year (together with the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act) prepared in accordance with the requirements therefor
and filed with the SEC shall be deemed to satisfy the requirements of this
Section 7.1(b), and provided, further, that the Company shall be deemed to have
made such delivery of such Form 10 K if it shall have timely made Electronic
Delivery thereof;

 

(c)                                  SEC and Other Reports — promptly upon their
becoming available, one copy of (i) each financial statement, report, notice or
proxy statement sent by the Company or any Restricted Subsidiary to its
principal lending banks as a whole (excluding information sent to such banks in
the ordinary course of administration of a bank facility, such as information
relating to pricing and borrowing availability) or to its public Securities
holders generally, and (ii) each regular or periodic report (other than Form 8-K
so long as such Form may be accessed on line and the Company has notified each
holder of Notes which is an Institutional Investor that such form has been
filed), each registration statement (without exhibits except as expressly
requested by such holder), and each prospectus and all amendments thereto filed
by the Company or any Restricted Subsidiary with the SEC;

 

(d)                                 Notice of Default or Event of Default —
promptly, and in any event within five Business Days after a Responsible Officer
becoming aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(f), a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;

 

18

--------------------------------------------------------------------------------


 

(e)                                  ERISA Matters — promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Company or an ERISA Affiliate proposes to take with respect
thereto:

 

(i)                                     with respect to any Plan, any reportable
event, as defined in section 4043(c) of ERISA and the regulations thereunder,
for which notice thereof has not been waived pursuant to such regulations as in
effect on the date hereof; or

 

(ii)                                  the taking by the PBGC of steps to
institute, or the threatening by the PBGC of the institution of, proceedings
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by the Company or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or

 

(iii)                               any event, transaction or condition that
could result in the incurrence of any liability by the Company or any ERISA
Affiliate pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or in the imposition
of any Lien on any of the rights, properties or assets of the Company or any
ERISA Affiliate pursuant to Title I or IV of ERISA or such penalty or excise tax
provisions, if such liability or Lien, taken together with any other such
liabilities or Liens then existing, would reasonably be expected to have a
Material Adverse Effect;

 

(f)                                   Requested Information — with reasonable
promptness, such other data and information relating to the business,
operations, affairs, financial condition, assets or properties of the Company or
any of its Subsidiaries or relating to the ability of the Company to perform its
obligations hereunder and under the Notes as from time to time may be reasonably
requested by any such holder of Notes.

 

7.2                               Officer’s Certificate.  Each set of financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer setting forth (which, in the case of Electronic Delivery of any such
financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Notes):

 

(a)                                 Covenant Compliance — the information
(including detailed calculations) required in order to establish whether the
Company was in compliance with the requirements of Section 7.4, Section 9.7,
Section 10.1 through Section 10.5, inclusive, Section 10.10 and the requirements
of any Most Favored Provision incorporated herein pursuant to Section 9.8 during
the quarterly or annual period covered by the most recent statements furnished
(including with respect to each such Section, where applicable, (i) the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence (including the identification of
the applicable amounts from the financial statements of the Company and its
Subsidiaries which are attributable to Unrestricted Subsidiaries and which,
pursuant to this Agreement, are required to be excluded), and (ii) a
reconciliation from GAAP, as reflected in the

 

19

--------------------------------------------------------------------------------


 

statements then being furnished, to the calculation of the financial covenants
in Section 10.1 through Section 10.5 hereof, inclusive, and Section 10.10, after
giving effect to (x) the exclusion from GAAP of the effects of Financial
Accounting Standards Board Accounting Standards Codification Topic No. 825-10-25
- Fair Value Option, International Accounting Standard 39 - Financial
Instruments:  Recognition and Measurement, Financial Accounting Standards Board
Accounting Standards Codification Topic No. 470-20 — Debt with Conversion and
Other Options, or any other accounting standard that would result in any
financial liability being set forth at an amount less than the actual
outstanding principal amount thereof, (y) the effects of any change in GAAP
after August 11, 2016 which impacts accounting with respect to operating leases,
in each case as provided more specifically in Section 22.2, and (z) the effects
of any other change in GAAP after August 11, 2016 which impacts the calculation
of any covenant in Section 10.1 if such covenant has not yet been amended as
contemplated in the last sentence of Section 22.2); and

 

(b)                                 Event of Default — a statement that such
Senior Financial Officer has reviewed the relevant terms hereof and has made, or
caused to be made, under his or her supervision, a review of the transactions
and conditions of the Company and its Subsidiaries from the beginning of the
quarterly or annual period covered by the most recent statements furnished to
the date of the certificate and that such review shall not have disclosed the
existence during such period of any condition or event that constitutes a
Default or Event of Default or, if any such condition or event existed or exists
(including, without limitation, any such event or condition resulting from the
failure of the Company or any Subsidiary to comply with any Environmental Law),
specifying the nature and period of existence thereof and what action the
Company shall have taken or proposes to take with respect thereto.

 

7.3                               Inspection.  The Company shall permit the
representatives of each holder of a Note that is an Institutional Investor:

 

(a)                                 No Default — if neither a Default under
Section 11(b) nor an Event of Default then exists, at the expense of such holder
and upon reasonable prior notice to the Company, to visit the principal
executive office of the Company, to discuss the affairs, finances and accounts
of the Company and its Restricted Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) to visit the other offices and properties of the Company and each
Restricted Subsidiary, all at such reasonable times and as often as may be
reasonably requested in writing; and

 

(b)                                 Default — if a Default under
Section 11(b) or an Event of Default then exists, at the expense (all of which
expenses shall be reasonable) of the Company, to visit and inspect any of the
offices or properties of the Company or any Restricted Subsidiary, to examine
all their respective books of account, records, reports and other papers, to
make copies and extracts therefrom, and to discuss their respective affairs,
finances and accounts with their respective officers and independent public
accountants (and by this provision the Company authorizes said accountants to
discuss the affairs, finances and accounts of the Company and its Restricted
Subsidiaries), all at such times and as often as may be requested.

 

20

--------------------------------------------------------------------------------


 

7.4                               Reporting Treatment of Unrestricted
Subsidiaries.

 

If at the end of any fiscal period Consolidated Total Capitalization of the
Unrestricted Subsidiaries shall constitute, in the aggregate, 7% or more of
Consolidated Total Capitalization of the Company and its Subsidiaries at the end
of such fiscal period, then the applicable set of consolidated financial
statements delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) for such period shall be accompanied by consolidating financial
statements (which, in the case of Electronic Delivery of any such financial
statements, shall be by separate concurrent delivery thereof to each holder of
Notes) setting forth separately the financial information required by
Sections 7.1(a) and (b) for each Unrestricted Subsidiary for such period,
together with such financial information of such Unrestricted Subsidiaries on a
consolidated basis for purposes of the financial reporting requirements
contained in Sections 7.1(a) and (b).  In no event shall the Company include
financial information of the Unrestricted Subsidiaries for purposes of any
determination of compliance with any of the covenants contained in this
Agreement.

 

8                                         PREPAYMENT OF THE NOTES.

 

The Series A Notes, the Series B Notes, the Series C Notes, the Series D Notes
and any Shelf Notes shall be subject to required prepayment as and to the extent
provided in Section 8.1.  The Series A Notes, the Series B Notes, the Series C
Notes, the Series D Notes and any Shelf Notes shall also be subject to
prepayment under the circumstances set forth in Section 8.2.

 

8.1                               Required Prepayments.

 

(a)                                 Series A Notes.  On March 12, 2021 and on
each March 12 thereafter to and including March 12, 2024 the Company will prepay
$10,000,000 principal amount (or such lesser principal amount as shall then be
outstanding) of the Series A Notes at par and without payment of the Make-Whole
Amount or any premium, provided that upon any partial prepayment of the Series A
Notes pursuant to Section 8.2 or any partial purchase of the Series A Notes
pursuant to Section 8.5, the principal amount of each required prepayment of the
Series A Notes becoming due under this Section 8.1(a) on and after the date of
such prepayment or purchase shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Series A Notes is reduced as a result
of such prepayment or purchase.

 

(b)                                 Series B Notes.  On March 12, 2021 and on
each March 12 thereafter to and including March 12, 2024 the Company will prepay
$10,000,000 principal amount (or such lesser principal amount as shall then be
outstanding) of the Series B Notes at par and without payment of the Make-Whole
Amount or any premium, provided that upon any partial prepayment of the Series B
Notes pursuant to Section 8.2 or any partial purchase of the Series B Notes
pursuant to Section 8.5, the principal amount of each required prepayment of the
Series B Notes becoming due under this Section 8.1(b) on and after the date of
such prepayment or purchase shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Series B Notes is reduced as a result
of such prepayment or purchase.

 

(c)                                  Series D Notes.  On March 12, 2020 and on
each March 12 thereafter to and including March 12, 2025 the Company will prepay
$10,714,285.71 principal amount (or

 

21

--------------------------------------------------------------------------------


 

such lesser principal amount as shall then be outstanding) of the Series D Notes
at par and without payment of the Make-Whole Amount or any premium, provided
that upon any partial prepayment of the Series D Notes pursuant to Section 8.2
or any partial purchase of the Series D Notes pursuant to Section 8.5, the
principal amount of each required prepayment of the Series D Notes becoming due
under this Section 8.1(c) on and after the date of such prepayment or purchase
shall be reduced in the same proportion as the aggregate unpaid principal amount
of the Series D Notes is reduced as a result of such prepayment or purchase.

 

(d)                                 Series C Notes and Shelf Notes.  Each
Series C Note and each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series; provided that upon
any partial prepayment of any such Note pursuant to Section 8.2 or any partial
purchase of any such Note pursuant to Section 8.5, the principal amount of each
required prepayment thereof becoming due on and after the date of such partial
prepayment or purchase shall be reduced in the same proportion as the aggregate
principal amount of such Note is reduced as a result of such prepayment or
purchase.

 

8.2                               Optional Prepayments with Make-Whole Amount.

 

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes of any Series (to the
exclusion of all other Series), in an amount not less than $5,000,000 (and
increments of $100,000 in excess thereof) of the aggregate principal amount of
the Notes of such Series then outstanding in the case of a partial prepayment,
or such lesser principal amount of the Notes of such Series as shall then be
outstanding, at 100% of the principal amount so prepaid, and the Make-Whole
Amount determined for the prepayment date with respect to such principal
amount.  The Company will give each holder of Notes of such Series written
notice of each optional prepayment under this Section 8.2 not less than 5
Business Days and not more than 60 days prior to the date (which shall be a
Business Day) fixed for such prepayment.  Each such notice shall specify such
date, the Series of Notes to be prepaid, the aggregate principal amount of such
Notes to be prepaid on such date, the principal amount of each Note of such
Series held by such holder to be prepaid (determined in accordance with
Section 8.3), and the interest to be paid on the prepayment date with respect to
such principal amount being prepaid.

 

8.3                               Allocation of Partial Prepayments.

 

In the case of each partial prepayment of the Notes of each Series pursuant to
Section 8.1(a), Section 8.1(b) or Section 8.2, the principal amount prepaid
shall be allocated among the Notes of such Series at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore prepaid.

 

8.4                               Maturity; Surrender, Etc.

 

In the case of each optional prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and Make-

 

22

--------------------------------------------------------------------------------


 

Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

8.5                               Purchase of Notes.

 

The Company will not, and will not permit any Affiliate to, purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes of any Series except (i) upon the payment or prepayment of the Notes of
such Series in accordance with this Agreement and the Notes of such Series, or
(ii) pursuant to a written offer to purchase any outstanding Notes of such
Series made by the Company or an Affiliate pro rata to the holders of all Notes
of such Series at the time outstanding upon the same terms and conditions.  The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to this Agreement, and
no Notes may be issued in substitution or exchange for any such Notes.

 

8.6                               Make-Whole Amount.

 

“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal; provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the ask-side yield(s) reported, as
of 10:00 a.m. (New York City time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.
Treasury securities (“Reported”) having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date.  If there are
no such U.S. Treasury securities Reported having a maturity equal to such
Remaining Average Life, then such implied yield to maturity will be determined
by (a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining

 

23

--------------------------------------------------------------------------------


 

Average Life and (2) closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.

 

If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.

 

“Remaining Average Life”  means, with respect to any Called Principal, the
number of years obtained by dividing (i) such Called Principal into (ii) the sum
of the products obtained by multiplying (a) the principal component of each
Remaining Scheduled Payment with respect to such Called Principal by (b) the
number of years, computed on the basis of a 360-day year composed of twelve
30-day months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.4 or Section 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2, or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

8.7                               Payments Due on Non-Business Days.

 

Anything in this Agreement or the Notes to the contrary notwithstanding (but
without limiting the requirement in Section 8.4 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment),
(x) subject to clause (y), any payment of interest on any Note that is due on a
date that is not a Business Day shall be made on the next succeeding Business
Day without including the additional days elapsed in the computation of the
interest

 

24

--------------------------------------------------------------------------------


 

payable on such next succeeding Business Day; and (y) any payment of principal
of or Make-Whole Amount on any Note (including principal due on the Maturity
Date of such Note) that is due on a date that is not a Business Day shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day.

 

9                                         AFFIRMATIVE COVENANTS

 

The Company covenants that during the Issuance Period and for so long thereafter
as any of the Notes are outstanding or any amounts owing under the Transaction
Documents remain unpaid:

 

9.1                               Compliance with Laws.

 

Without limiting Section 10.14, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA PATRIOT Act and the other laws and
regulations referred to in Section 5.16, and will obtain and maintain in effect
all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.2                               Insurance.

 

The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

 

9.3                               Maintenance of Properties.

 

The Company will, and will cause each of its Restricted Subsidiaries to,
maintain and keep, or cause to be maintained and kept, their respective
properties in good repair, working order and condition (other than ordinary wear
and tear), so that the business carried on in connection therewith may be
properly conducted at all times, provided that this Section shall not prevent
the Company or any Restricted Subsidiary from discontinuing the operation and
the maintenance of any of its properties if such discontinuance is desirable in
the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

9.4                               Payment of Taxes and Claims.

 

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such

 

25

--------------------------------------------------------------------------------


 

returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Restricted
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if (a) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or such
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary, or (b) the nonpayment of all such
taxes, assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.5                               Maintenance of Existence, Etc.

 

The Company will at all times preserve and keep its corporate existence in full
force and effect and will keep proper books of record and account reflecting its
business and activities.  Subject to Section 10.5, the Company will at all times
preserve and keep in full force and effect the corporate or similar existence of
each of its Restricted Subsidiaries (unless merged into the Company or a
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.

 

9.6                               New Restricted Subsidiaries; Additional
Guarantors; Release of Guarantors.

 

The Company will (a) promptly inform the holders of Notes of the creation or
acquisition of any Restricted Subsidiary, and (b) upon the earlier of
(i) concurrently with such time as any Subsidiary becomes a guarantor, borrower,
co-borrower or other obligor under the Bank Credit Agreement, and (ii) within
the time frame specified in Section 9.7 for one or more additional domestic
Subsidiaries becoming Guarantors (in the event the provisions of Section 9.7
require that they become Guarantors), cause the applicable Subsidiary (or
Subsidiaries) to execute and deliver a Joinder to Multiparty Guaranty.  In
connection therewith, the Company or any applicable Subsidiary shall provide
such resolutions, certificates and opinions of counsel as reasonably shall be
requested by the Required Holders.

 

If any Guarantor is designated as an Unrestricted Subsidiary pursuant to
Section 10.7, and if immediately after giving effect to such designation and
release of such Guarantor of its obligations under the Multiparty Guaranty, no
Default or Event of Default would exist, then the Company may deliver to each
holder of Notes an Officer’s Certificate as to the foregoing requirements and,
upon the later of (x) such delivery and (y) concurrently with such time as that
Guarantor has been released from all of its obligations as a guarantor ,
borrower, co-borrower or other obligor under the Bank Credit Agreement, that
Guarantor shall be automatically released from all of its obligations under the
Multiparty Guaranty, without further approval or action by any holder of Notes;
provided that if any consideration is given to any party to the Bank Credit
Agreement for such release of such Guarantor, then the holders of the Notes
shall be paid an amount equal to their ratable share of such consideration
concurrently therewith.

 

26

--------------------------------------------------------------------------------


 

9.7                               Minimum Thresholds for Guarantors.

 

If (a) the consolidated total assets of the Company and its domestic Restricted
Subsidiaries which are Guarantors determined in accordance with GAAP as of the
last day of any fiscal quarter constitutes less than 85% of the consolidated
total assets of the Company and its domestic Restricted Subsidiaries determined
in accordance with GAAP as of such date, or (b) Consolidated EBITDA (computed
for the Company and its domestic Restricted Subsidiaries which are Guarantors
for the period of four consecutive fiscal quarters ended as of the last day of
any fiscal quarter) constitutes less than 85% of Consolidated EBITDA (computed
for the Company and its domestic Restricted Subsidiaries for such period), then
the Company shall, within 10 Business Days after delivery of the compliance
certificate required by Section 7.2(a) with respect to such fiscal quarter,
cause one or more domestic Restricted Subsidiaries to become
Guarantor(s) pursuant to the procedures set forth in Section 9.6 so that, had
such additional domestic Restricted Subsidiaries been Guarantors as of the last
day of such fiscal quarter the thresholds specified in the immediately preceding
clauses (a) and (b) would have been satisfied.

 

9.8                               Most Favored Lender.

 

If at any time the Bank Credit Agreement, or any agreement or document related
to the Bank Credit Agreement, includes (a) any covenant, event of default or
similar provision that is not provided for in this Agreement, or (b) any
covenant, event of default or similar provision that is more restrictive than
the same or similar covenant, event of default or similar provision provided in
this Agreement (all such provisions described in clauses (a) or (b) of this
Section 9.8 being referred to as the “Most Favored Provisions”), then (i) such
Most Favored Provision shall immediately and automatically be incorporated by
reference in this Agreement as if set forth fully herein, mutatis mutandis, and
no such provision may thereafter be waived, amended or modified under this
Agreement except pursuant to the provisions of Section 17, and (ii) the Company
shall promptly, and in any event within five (5) Business Days after entering
into any such Most Favored Provision, so advise the holders of Notes in
writing.  Thereafter, upon the request of the Required Holders, the Company
shall enter into an amendment to this Agreement with the Required Holders
evidencing the incorporation of such Most Favored Provision, it being agreed
that any failure to make such request or to enter into any such amendment shall
in no way qualify or limit the incorporation by reference described in
clause (i) of the immediately preceding sentence.

 

9.9                               Information Required by Rule 144A.

 

The Company covenants that it will, upon the request of the holder of any Note,
provide such holder, and any qualified institutional buyer designated by such
holder, such financial and other information as such holder may reasonably
determine to be necessary in order to permit compliance with the information
requirements of Rule 144A under the Securities Act in connection with the resale
of Notes, except at such times as the Company is subject to and in compliance
with the reporting requirements of section 13 or 15(d) of the Exchange Act.  For
the purpose of this Section 9.8, the term “qualified institutional buyer” shall
have the meaning specified in Rule 144A under the Securities Act.

 

27

--------------------------------------------------------------------------------


 

10                                  NEGATIVE COVENANTS.

 

The Company covenants that, during the Issuance Period and for so long
thereafter as any of the Notes are outstanding or any amounts owing under the
Transaction Documents remain unpaid:

 

10.1                        Financial Ratios.

 

(a)                                 Interest Coverage.  The Company will not
permit the ratio determined at the end of each fiscal quarter on a rolling
four-quarter basis of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest
Expense to be less than 3.00:1.00.

 

(b)                                 Leverage.  The Company will not permit the
Leverage Ratio (i) at the end of any fiscal quarter ending prior to March 31,
2017 to be greater than 4.00:1.00, provided, however, that if the Leverage Ratio
exceeds 3.50:1.00 at the end of any such fiscal quarter, then the coupon
(including the applicable default rate) for each of the Series A Notes, the
Series B Notes and the Series C Notes shall automatically, without further
consent or other action of any Person, be deemed to be increased by 0.50% per
annum during the next succeeding fiscal quarter; and (ii) at the end of any
fiscal quarter ending on or after March 31, 2017 to be greater than 3.50:1.00.

 

Notwithstanding the foregoing, the Company shall be permitted at any time after
October 1, 2017, but in no event on more than two (2) occasions during the term
of this Agreement, to allow the Leverage Ratio permitted under
Section 10.1(b)(ii) to be increased to 4.00:1.00 for a period of four
consecutive fiscal quarters (such period, an “Adjusted Covenant Period”) in
connection with a Permitted Acquisition occurring during the first of such four
fiscal quarters if the aggregate consideration paid or to be paid in respect of
such Permitted Acquisition exceeds $50,000,000 (and in respect of which the
Company shall provide notice in writing to the holders of the Notes of such
increase and a transaction description of such Permitted Acquisition (regarding
the name of the Person or summary description of the business or assets being
acquired and the approximate purchase price)), so long as the Company is in
compliance on a pro-forma basis with the Leverage Ratio of 4.00:1.00 on the
closing date of such Permitted Acquisition immediately after giving effect
(including pro forma effect) to such Permitted Acquisition; provided that it is
understood and agreed that (x) the Company may not elect a new Adjusted Covenant
Period for at least two (2) fiscal quarters following the end of an Adjusted
Covenant Period, (y) with respect to the first fiscal quarter end following an
Adjusted Covenant Period, the Leverage Ratio permitted under
Section 10.1(b)(ii) shall revert to 3.50:1.00 and thereafter until another
Adjusted Covenant Period (if any) is elected pursuant to the terms and
conditions described above, and (z) if the Leverage Ratio exceeds 3.50:1.00 at
the end of any fiscal quarter during an Adjusted Covenant Period, then the
coupon (including the applicable default rate) for each of the Notes shall
automatically, without further consent or other action of any Person, be deemed
to be increased by 0.50% per annum during the next succeeding fiscal quarter.

 

10.2                        Limitations on Indebtedness.

 

(a)                                 The Company will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, unless both immediately before and

 

28

--------------------------------------------------------------------------------


 

immediately after giving effect to any such creation, incurrence or assumption
the Company is in compliance with Section 10.1(b) (including on a pro-forma
basis by calculating the ratio of (i) the Consolidated Indebtedness of the
Company and its Restricted Subsidiaries immediately after giving effect to such
creation, incurrence or assumption of Indebtedness, to (ii) Consolidated
Adjusted EBITDA for the period of four consecutive fiscal quarters then or most
recently ended with respect to which financial statements have been delivered in
accordance with the requirements of Section 7.1(a) or (b) of this Agreement or
the Prior Agreement).

 

(b)                                 The Company will not permit any Restricted
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

 

(i)                                     Guarantees by any Restricted Subsidiary
of Indebtedness of the Company or any other Restricted Subsidiary otherwise
permitted hereunder; and

 

(ii)                                  other Indebtedness if, immediately after
giving effect to any such creation, incurrence or assumption, the aggregate
amount of all such Indebtedness then outstanding shall not exceed ten percent
(10%) of the Consolidated Total Assets at the end of the most recent fiscal
quarter with respect to which financial statements have been delivered in
accordance with the requirements of Section 7.1(a) or (b) of this Agreement or
the Prior Agreement.  In the event of the acquisition or designation of any
Restricted Subsidiary, the pro forma Indebtedness of such Restricted Subsidiary
outstanding after giving effect to such acquisition or designation shall be
deemed to have been incurred by it at the time of such acquisition or
designation.

 

10.3                        Limitation on Liens.

 

The Company will not, and will not permit any Restricted Subsidiary to, create
or incur, or suffer to be incurred or to exist, any Lien on its or their
property or assets, whether now owned or hereafter acquired, or upon any income
or profits therefrom, or transfer any property for the purpose of subjecting the
same to the payment of obligations in priority to the payment of its or their
general creditors, or acquire or agree to acquire, or permit any Restricted
Subsidiary to acquire, any property or assets upon conditional sales agreements
or other title retention devices, except:

 

(a)                                 Liens for property taxes and assessments or
governmental charges or levies and Liens securing claims or demands of mechanics
and materialmen; provided that payment thereof is not at the time required by
Section 9.4;

 

(b)                                 Liens of or resulting from any judgment or
award, the time for the appeal or petition for rehearing of which shall not have
expired, or in respect of which the Company or a Restricted Subsidiary at the
applicable time in good faith shall be prosecuting an appeal or proceeding for a
review and in respect of which a stay of execution pending such appeal or
proceeding for review shall have been secured;

 

(c)                                  Liens incidental to the conduct of business
or the ownership of properties and assets (including Liens in connection with
worker’s compensation, unemployment insurance and other like laws,
warehousemen’s and attorneys’ liens and statutory landlords’ liens) and

 

29

--------------------------------------------------------------------------------


 

Liens to secure the performance of bids, tenders or trade contracts, or to
secure statutory obligations, surety or appeal bonds or other Liens of like
general nature, in any such case incurred in the ordinary course of business and
not in connection with the borrowing of money; provided in each case, the
obligation secured is not overdue or, if overdue, is being contested in good
faith by appropriate actions or proceedings;

 

(d)                                 minor survey exceptions or minor
encumbrances, easements or reservations, or rights of others for rights-of-way,
utilities and other similar purposes, or zoning or other restrictions as to the
use of real properties, which are necessary for the conduct of the activities of
the Company and its Restricted Subsidiaries or which customarily exist on
properties of Persons engaged in similar activities and similarly situated and
which do not in any event materially impair their use in the operation of the
business of the Company and its Restricted Subsidiaries;

 

(e)                                  Liens securing Indebtedness of a Restricted
Subsidiary to the Company or to another Wholly-owned Restricted Subsidiary;

 

(f)                                   Liens existing on the date hereof as
described on Schedule 10.3;

 

(g)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Company or any Restricted Subsidiary; provided
that (i) such security interests secure Indebtedness permitted by Section 10.2,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets, and
(iv) such security interests shall not apply to any other property or assets of
the Company or any Restricted Subsidiary, other than proceeds of such fixed or
capital assets acquired, constructed or improved by the Company or any
Restricted Subsidiary;

 

(h)                                 other Liens securing obligations of the
Company and its Restricted Subsidiaries other than as described in the foregoing
clauses (a) through (g) immediately preceding, provided that the obligations
secured by all such other Liens do not exceed at any time fifteen percent (15%)
of the Consolidated Total Assets at the end of the most recent fiscal quarter
with respect to which financial statements have been delivered in accordance
with the requirements of Section 7.1(a) or (b) of this Agreement or the Prior
Agreement.

 

Without limitation of the foregoing provisions of this Section 10.3, the Company
will not permit the Bank Credit Agreement to be secured by a consensual Lien
unless the Notes are simultaneously secured pursuant to terms and provisions,
including an intercreditor agreement, reasonably satisfactory to the Required
Holders.

 

10.4                        Limitation on Sale and Leasebacks.

 

The Company will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby the Company or such
Restricted Subsidiary shall in one or more related transactions sell, transfer
or otherwise dispose of any property owned by the Company or such Restricted
Subsidiary more than 180 days after the later of the date of initial acquisition
of such property or completion or occupancy thereof, as the case may be, by the

 

30

--------------------------------------------------------------------------------


 

Company or such Restricted Subsidiary, and then rent or lease, as lessee, such
property or any part thereof (a “Sale and Leaseback Transaction”); provided
that, so long as no Default or Event of Default would exist immediately after
giving effect to the consummation thereof and the application of the proceeds
therefrom (including on a pro-forma basis), the foregoing restriction shall not
apply to:  (i) any Sale and Leaseback Transaction constituting a sale of such
property by a Restricted Subsidiary to the Company or to a Wholly-owned
Restricted Subsidiary or by the Company to a Wholly-owned Restricted Subsidiary;
or (ii) any other Sale and Leaseback Transaction if, immediately after the
consummation of such Sale and Leaseback Transaction, the aggregate fair market
value (as determined in good faith by the board of directors of the Company) of
all property of the Company or any of its Restricted Subsidiaries disposed of in
all such other Sale and Leaseback Transactions does not exceed $50,000,000;
provided, however, that if at the time of entering into any Sale and Leaseback
Transaction described in this clause (ii) or immediately after giving effect
(including on a pro-forma basis) thereto the Leverage Ratio would be greater
than 3.00:1.00, the sale of such property is for cash consideration which (after
deduction of any expenses incurred by the Company or any Restricted Subsidiary
in connection with such Sale and Leaseback Transaction) equals or exceeds the
fair market value of the property so sold (as determined in good faith by the
board of directors of the Company) and the net proceeds from such sale are
applied to either (x) the purchase or acquisition (and, in the case of real
property, the construction) of fixed assets useful and intended to be used by
the Company or a Restricted Subsidiary in the operation of the business of the
Company and its Restricted Subsidiaries as described in Section 10.13 hereof
(provided that in any such event the Company and its Restricted Subsidiaries
shall not then or thereafter cause or permit or agree or consent to cause or
permit such tangible assets to be subject to any Lien) or (y) the prepayment
with the applicable prepayment premium, if any, on a pro rata basis, of Senior
Funded Debt of the Company; provided that if any such Senior Funded Debt so
prepaid constitutes Indebtedness outstanding under any revolving credit or
similar credit facility, such prepayment shall result in a permanent reduction
of the Indebtedness which the Company and its Restricted Subsidiaries may incur
thereunder by an amount at least equal to the amount of the prepayment of such
Senior Funded Debt.

 

10.5        Mergers, Consolidations and Sales of Assets.

 

(a)           The Company will not, and will not permit any Restricted
Subsidiary to, consolidate with or be a party to a merger with any other Person,
or sell, lease or otherwise dispose of all or substantially all of its assets,
provided that any Person may merge or consolidate with or into the Company or
any Restricted Subsidiary so long as (1) in any merger or consolidation
involving the Company, the Company shall be the surviving or continuing Person,
and (2) in any merger or consolidation involving a Restricted Subsidiary (and
not the Company), the surviving or continuing Person shall be a Restricted
Subsidiary, and provided, further, that, subject to the immediately preceding
clauses (1) and (2), the Company or any Restricted Subsidiary may consummate a
Permitted Acquisition or may engage in the transactions contemplated by
Section 10.5(b) below.

 

(b)           The Company will not, and will not permit any Restricted
Subsidiary to, sell, lease, transfer, abandon or otherwise dispose of assets
(except as provided in Section 10.5(a)); provided that the foregoing
restrictions do not apply to:

 

31

--------------------------------------------------------------------------------


 

(i)            the sale, lease, transfer or other disposition of assets by a
Restricted Subsidiary to the Company or another Restricted Subsidiary or by the
Company to a Restricted Subsidiary;

 

(ii)           the sale of inventory in the ordinary course of business; or

 

(iii)          other sales of assets for cash or other property if all of the
following conditions are met:

 

a.             such assets (valued at net book value) do not, together with all
other assets (valued at book value) of the Company and its Restricted
Subsidiaries disposed of pursuant to this clause (b)(iii) during the current
fiscal quarter and the period of three consecutive complete fiscal quarters
immediately preceding the fiscal quarter of such disposition, exceed ten percent
(10%) of the Consolidated Total Assets, determined by reference to the
consolidated balance sheet of the Company and its Subsidiaries as of the last
day of the fiscal quarter immediately preceding such period of three consecutive
complete fiscal quarters;

 

b.             in the opinion of the Company’s board of directors, the sale is
for fair value and is in the best interests of the Company;

 

c.             immediately after the consummation of the transaction and after
giving effect thereto, no Default or Event of Default would exist; and

 

d.             in the case of any such sale of assets having a net book value in
excess of 1% of the Consolidated Total Assets at the end of the most recent
fiscal quarter with respect to which financial statements have been delivered in
accordance with the requirements of Section 7.1(a) or (b) of this Agreement or
the Prior Agreement, the Company prior to the consummation of such sale, shall
have delivered a certificate to the holders of Notes to the effect that the
foregoing conditions of this clause (b)(iii) shall have been met, including
calculations evidencing compliance with clause a above.

 

10.6        Transactions with Affiliates.

 

The Company will not, and will not permit any Restricted Subsidiary to, enter
into or be a party to any transaction or arrangement with any Affiliate
(excluding any Restricted Subsidiary, but including any Unrestricted Subsidiary
or any other Affiliate) (an “Applicable Affiliate”) (including, without
limitation, the purchase from, sale to or exchange of property with, or the
rendering of any service by or for, any Applicable Affiliate), except for
(a) management services, operation and maintenance agreements entered into
between the Company or a Restricted Subsidiary and one or more SPEs on
reasonable business terms, (b) other transactions between or among the Company
or one or more of its Restricted Subsidiaries and any Applicable Affiliate
entered into in the ordinary course of the Company’s or such Restricted
Subsidiary’s business consistent with past practices, and (c) other transactions
or arrangements entered into in the ordinary course of and pursuant to the
reasonable requirements of the Company’s or such Restricted Subsidiary’s
business and upon fair and reasonable terms no less favorable to the

 

32

--------------------------------------------------------------------------------


 

Company or such Restricted Subsidiary than would obtain in a comparable
arm’s-length transaction with a Person other than an Applicable Affiliate.

 

10.7        Designation of Subsidiaries.

 

The Company may not designate or re-designate any Unrestricted Subsidiary as a
Restricted Subsidiary and may not designate or re-designate any Restricted
Subsidiary as an Unrestricted Subsidiary, in each case without the prior written
consent of the Required Holders, except that, subject to compliance with
clauses (c) and (d) of this Section 10.7:  (a) a Restricted Subsidiary that is
an SPE may be designated as an Unrestricted Subsidiary; (b) any other Restricted
Subsidiary may be designated as an Unrestricted Subsidiary so long as (i) it
shall not, directly or indirectly, own any Indebtedness or capital stock (or
similar equity interests) of the Company or any Restricted Subsidiary, and
(ii) the designation shall be deemed to be a sale or other disposition of assets
to be consummated within the limitations of Section 10.5(b)(iii) and,
immediately after giving effect to such deemed sale or other disposition, the
Company would be in pro-forma compliance with such Section; (c) immediately
after giving effect to such designation as an Unrestricted Subsidiary, the
Company would be in pro-forma compliance with Section 10.11; and (d) no such
designation or redesignation shall be effective unless the Company has delivered
to the holders of Notes written notice thereof together with a certification by
a Responsible Officer of the Company that the requirements set forth in this
Section 10.7 have been satisfied.  For the avoidance of doubt, upon and
following the designation of an Unrestricted Subsidiary as a Restricted
Subsidiary and after giving effect thereto, each Restricted Subsidiary so
designated shall be subject to the provisions of this Agreement which apply to
Restricted Subsidiaries.

 

10.8        Modification of Operating Documents.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
modify, amend or alter their operating agreements, certificates or articles of
incorporation or other constitutive documents in a manner which could have a
Material Adverse Effect or would otherwise be materially disadvantageous to the
holders of the Notes.

 

10.9        Restrictive Agreements.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement that prohibits, restricts or imposes any condition upon
(a) the ability of the Company or any Restricted Subsidiary to create, incur or
permit to exist any Lien upon any of its property or assets, or (b) the ability
of any Subsidiary (other than an Unrestricted Subsidiary that is an SPE) to pay
dividends or other distributions with respect to any shares of its capital stock
(or similar equity interests) or to make or repay loans or advances to the
Company or any other Restricted Subsidiary or to guarantee Indebtedness of the
Company or any other Subsidiary; provided that:  (i) the foregoing shall not
apply to such restrictions and conditions imposed by law, by this Agreement or
by the Bank Credit Agreement; (ii) the foregoing shall not apply to such
restrictions and conditions contained in documents evidencing unsecured
Indebtedness of the Company so long as such restrictions and conditions are not
more onerous or more restrictive (taken as a whole) than such restrictions and
conditions under this Agreement; (iii) the foregoing

 

33

--------------------------------------------------------------------------------


 

shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Restricted Subsidiary or any asset pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or asset that is to be sold and such sale is permitted hereunder;
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to Liens permitted by this Agreement if such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien; and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases, licenses and other contracts restricting the assignment
thereof.

 

10.10      Restricted Payments.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
declare or make, or agree to pay or make, directly or indirectly (including,
without limitation, on a synthetic basis through Swap Agreements), any
Restricted Payment, except (a) the Company may declare and pay dividends with
respect to its Equity Interests payable solely in additional Equity Interests,
(b) Subsidiaries may declare and pay dividends and other Restricted Payments
ratably with respect to their Equity Interests, (c) the Company may make
Restricted Payments pursuant to and in accordance with option plans or other
benefit plans for management or employees of the Company and its Subsidiaries,
and (d) the Company may declare and pay cash dividends on its Equity Interests,
or make any payment on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests or any
option, warrant or other right to acquire any such Equity Interests, in each
case so long as at the time thereof and on a pro-forma basis immediately after
giving effect thereto, no Default or Event of Default exists or would exist,
(i) in an unlimited amount so long as the Leverage Ratio as of the last day of
the most recently ended fiscal quarter of the Company with respect to which
financial statements have been delivered in accordance with the requirements of
Section 7.1(a) or (b) of this Agreement or the Prior Agreement (and giving
pro-forma effect to the Consolidated Indebtedness of the Company and its
Restricted Subsidiaries outstanding immediately after giving effect to any such
Restricted Payment) is less than or equal to 2.50:1.00, (ii) if the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Company with respect to which financial statements have been delivered in
accordance with the requirements of Section 7.1(a) or (b) of this Agreement or
the Prior Agreement (and giving pro-forma effect to the Consolidated
Indebtedness of the Company and its Restricted Subsidiaries outstanding
immediately after giving effect to any such Restricted Payment) is greater than
2.50:1.00 but less than or equal to 3.00:1.00, the aggregate amount of all such
Restricted Payments made during the current fiscal quarter and the period of
three consecutive complete fiscal quarters immediately preceding such current
fiscal quarter does not to exceed ten percent (10%) of Consolidated Tangible
Assets (determined at the end of the most recent fiscal quarter with respect to
which financial statements have been delivered in accordance with the
requirements of Section 7.1(a) or (b) of this Agreement or the Prior Agreement),
and (iii) if the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Company with respect to which financial statements have
been delivered in accordance with the requirements of Section 7.1(a) or (b) of
this Agreement or the Prior Agreement (and giving pro-forma effect to the
Consolidated Indebtedness of the Company and its Restricted Subsidiaries
outstanding immediately after giving effect to any such Restricted Payment) is
greater than 3.00:1.00, the aggregate amount of all such Restricted Payments
made during the current fiscal quarter and the period of three consecutive
complete fiscal quarters immediately preceding such current fiscal quarter does
not

 

34

--------------------------------------------------------------------------------


 

exceed five percent (5%) of Consolidated Tangible Assets (determined at the end
of the most recent fiscal quarter with respect to which financial statements
have been delivered in accordance with the requirements of Section 7.1(a) or
(b) of this Agreement or the Prior Agreement).

 

10.11      Unrestricted Subsidiary Loans, Advances, Investments and Guarantees.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any Unrestricted Subsidiary, except that the Company or any of its
Restricted Subsidiaries may (a) hold any such security, loan, Guarantee,
investment or other interest in an Unrestricted Subsidiary that exists on the
date of this Agreement and as described on Schedule 10.11, or (b) make or
acquire any such security, loan, Guarantee, investment or other interest in an
Unrestricted Subsidiary if, at the time thereof and immediately after giving
effect thereto (or, if made or acquired while such Unrestricted Subsidiary was
designated a Restricted Subsidiary, then at the time of designation as an
Unrestricted Subsidiary and immediately after giving effect thereto), no Default
or Event of Default shall have occurred and be continuing, (i) in an unlimited
amount so long as the Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the Company for which financial statements have been
delivered pursuant to the requirements of Section 7.1(a) or (b) of this
Agreement or the Prior Agreement is less than 2.50:1.00, (ii) if the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered pursuant to the
requirements of Section 7.1(a) or (b) of this Agreement or the Prior Agreement
is greater than or equal to 2.50:1.00 but less than 3.00:1.00, the aggregate
amount of all such securities, loans, Guarantees, investments and other
interests in Unrestricted Subsidiaries then outstanding (based on the amount of
cash or the fair market value of property originally transferred as
consideration for such investments less the amount of cash or the fair market
value of property received as a return on or repayment of such investments) does
not exceed the amount equal to ten percent (10%) of Consolidated Tangible Assets
based on the financial statements most recently delivered pursuant to the
requirements of Section 7.1(a) or (b) of this Agreement or the Prior Agreement,
and (iii) if the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Company for which financial statements have been delivered
pursuant to the requirements of Section 7.1(a) or (b) of this Agreement or the
Prior Agreement is greater than or equal to 3.00:1.00, the aggregate amount of
all such securities, loans, Guarantees, investments and other interests in
Unrestricted Subsidiaries then outstanding (based on the amount of cash or the
fair market value of property originally transferred as consideration for such
investments less the amount of cash or the fair market value of property
received as a return on or repayment of such investments) does not exceed the
amount equal to five percent (5%) of Consolidated Tangible Assets based on the
financial statements most recently delivered pursuant to the requirements of
Section 7.1(a) or (b) of this Agreement or the Prior Agreement.

 

35

--------------------------------------------------------------------------------


 

10.12      Activities of SPEs and Unrestricted Subsidiaries.

 

(a)           The Company will not, and will not permit any of its Restricted
Subsidiaries to, commingle its cash or other assets with the cash or other
assets of any Unrestricted Subsidiary that is an SPE.

 

(b)           The Company will not permit any SPE to enter into any contract
relating to transit fare collection services unless (i) such contract provides
that upon the termination thereof by the applicable counterparty, such
counterparty shall be required to make payments to such SPE in an amount not
less than the aggregate amount of loans and advances made by the Company or any
Restricted Subsidiary in such SPE, and (ii) the Company or the applicable
Restricted Subsidiary has entered into arrangements with such SPE providing that
any such payments described in clause (i) above shall be required to be paid by
such SPE to the Company or the applicable Restricted Subsidiary.

 

10.13      Nature of Business.

 

Neither the Company nor any Restricted Subsidiary will engage in any business
if, as a result, the general nature of the business, taken on a consolidated
basis, which would then be engaged in by the Company and its Restricted
Subsidiaries would be substantially changed from the general nature of the
business engaged in by the Company and its Restricted Subsidiaries on the date
of this Agreement.

 

10.14      Economic Sanctions, Etc.

 

The Company will not, and will not permit any Controlled Entity to (a) become
(including by virtue of being owned or controlled by a Blocked Person), own or
control a Blocked Person or (b) directly or indirectly have any investment in or
engage in any dealing or transaction (including any investment, dealing or
transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder or any affiliate
of such holder to be in violation of, or subject to sanctions under, any law or
regulation applicable to such holder, or (ii) is prohibited by or subject to
sanctions under any U.S. Economic Sanctions Laws.

 

11           EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)           the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)           the Company defaults in the payment of any interest on any Note
for more than five Business Days after the same becomes due and payable; or

 

(c)           the Company defaults in the performance of or compliance with any
term contained in Sections 7.1(a), (b), (c) and (d), or Sections 9.5, 9.6(b),
9.8 or 10 (other than

 

36

--------------------------------------------------------------------------------


 

Section 10.13), or any term contained in any Most Favored Provision incorporated
herein pursuant to Section 9.8; or

 

(d)           any Credit Party defaults in the performance of or compliance with
any term contained herein (other than those referred to in Sections 11(a),
(b) and (c)) and such default is not remedied within 30 days after the earlier
of (i) a Responsible Officer obtaining actual knowledge of such default, and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this Section 11(d)); or

 

(e)           any representation or warranty made in writing by or on behalf of
any Credit Party or by any officer of any Credit Party in this Agreement or in
any writing furnished in connection with the transactions contemplated hereby
proves to have been false or incorrect in any material respect on the date as of
which made; or

 

(f)            (i) the Company or any Restricted Subsidiary or Guarantor is in
default (as principal or as guarantor or other surety) in the payment of any
principal of or premium or make-whole amount or interest on any Indebtedness
that is outstanding beyond any period of grace provided with respect thereto, or
(ii) the Company or any Restricted Subsidiary or Guarantor is in default in the
performance of or compliance with any term of any evidence of any Indebtedness
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Restricted
Subsidiary or Guarantor has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment,
or (y) one or more Persons have the right to require the Company or any
Restricted Subsidiary or Guarantor so to purchase or repay such Indebtedness;
provided that the aggregate amount of all Indebtedness to which such a payment
default shall occur and be continuing or such a failure or other event causing
or permitting acceleration (or resale to the Company or any Restricted
Subsidiary or Guarantor) shall occur and be continuing exceeds $20,000,000; or

 

(g)           the Company or any Guarantor or Significant Subsidiary (i) is
generally not paying, or admits in writing its inability to pay, its debts as
they become due, (ii) files, or consents by answer or otherwise to the filing
against it of, a petition for relief or reorganization or arrangement or any
other petition in bankruptcy, for liquidation or to take advantage of any
bankruptcy, insolvency, reorganization, moratorium or other similar law of any
jurisdiction, (iii) makes an assignment for the benefit of its creditors,
(iv) consents to the appointment of a custodian, receiver, trustee or other
officer with similar powers with respect to it or with respect to any
substantial part of its property, (v) is adjudicated as insolvent or to be
liquidated, or (vi) takes corporate (or similar) action for the purpose of any
of the foregoing; or

 

(h)           a court or other Governmental Authority of competent jurisdiction
enters an order appointing, without consent by the Company or any Guarantor or
Significant

 

37

--------------------------------------------------------------------------------


 

Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for relief or approving a petition for relief or
reorganization or any other petition in bankruptcy or for liquidation or to take
advantage of any bankruptcy or insolvency law of any jurisdiction, or ordering
the dissolution, winding-up or liquidation of the Company or any Guarantor or
any Significant Subsidiary, or any such petition shall be filed against the
Company or any of its Significant Subsidiaries and such petition shall not be
dismissed within 60 days; or

 

(i)            one or more final judgments or orders for the payment of money
aggregating in excess of $20,000,000 (not covered by insurance where the carrier
has accepted responsibility in writing), including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company, any Guarantor or any Significant Subsidiary or
combination thereof and which judgments are not, within 60 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 60 days after the expiration of such stay;

 

(j)            (i) any Plan shall fail to satisfy the minimum funding standards
of ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified any Credit Party
or any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $30,000,000, (iv) any Credit Party or any ERISA
Affiliate shall have incurred or is reasonably expected to incur any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the Code relating to employee benefit plans, (v) any Credit Party or any ERISA
Affiliate withdraws from any Multiemployer Plan, or (vi) any Credit Party or any
Restricted Subsidiary establishes or amends any employee welfare benefit plan
that provides post-employment welfare benefits in a manner that would increase
the liability of any Credit Party or any Restricted Subsidiary thereunder; and
any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or

 

(k)           A Change in Control shall occur; or

 

(l)            Any of the Transaction Documents shall for any reason cease to
be, or shall be asserted by any Person obligated thereunder not to be, a legal,
valid and binding obligations of such Person.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

38

--------------------------------------------------------------------------------


 

12           REMEDIES ON DEFAULT, ETC.

 

12.1        Acceleration.

 

(a)           If an Event of Default with respect to any Credit Party described
in Section 11(g) or (h) (other than an Event of Default described in
clause (i) of Section 11(g) or described in clause (vi) of Section 11(g) by
virtue of the fact that such clause encompasses clause (i) of Section 11(g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.

 

(b)           If any Event of Default described in Section 11(a) or (b) has
occurred and is continuing, in addition to any action that may be taken pursuant
to Section 12.1(c), any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

(c)           If any other Event of Default has occurred and is continuing, any
holder or holders of a majority in principal amount of the Notes of any
Series at the time outstanding may at any time at its or their option, by notice
or notices to the Company, declare all the Notes of such Series then outstanding
to be immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from prepayment by the
Company (except as herein specifically provided for) and that the provision for
payment of a Make-Whole Amount by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.

 

12.2        Other Remedies.

 

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

 

12.3        Rescission.

 

At any time after any Notes of any Series have been declared due and payable
pursuant to clause (b) or (c) of Section 12.1, the holders of not less than a
majority in principal amount of the

 

39

--------------------------------------------------------------------------------


 

Notes of such Series then outstanding, by written notice to the Company, may
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes of such Series, all principal of and
Make-Whole Amount, if any, on any Notes of such Series that are due and payable
and are unpaid other than by reason of such declaration, and all interest on
such overdue principal and Make-Whole Amount, if any, and (to the extent
permitted by applicable law) any overdue interest in respect of the Notes of
such Series, at the Default Rate, (b) neither the Company nor any other Person
shall have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes.  No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

 

12.4        No Waivers or Election of Remedies, Expenses, Etc.

 

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.  No right, power
or remedy conferred by this Agreement, any Note or any other Transaction
Document upon any holder thereof shall be exclusive of any other right, power or
remedy referred to herein or therein or now or hereafter available at law, in
equity, by statute or otherwise.  Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of such Note on
demand such further amount as shall be sufficient to cover all costs and
expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.

 

13           REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

13.1        Registration of Notes.

 

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes.  The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register. 
If any holder of one or more Notes is a nominee, than (a) the name and address
of the beneficial owner of such Note or Notes shall also be registered in such
register as an owner and holder thereof, and (b) at any such beneficial owner’s
option, either such beneficial owner or its nominee may execute any amendment,
waiver or consent pursuant to this Agreement.  Prior to due presentment for
registration of transfer, the Person(s) in whose name any Note(s) shall be
registered shall be deemed and treated as the owner and holder thereof for all
purposes hereof, and the Company shall not be affected by any notice or
knowledge to the contrary.  The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

 

40

--------------------------------------------------------------------------------


 

13.2        Transfer and Exchange of Notes.

 

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)), for registration
of transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other information for
notices of each transferee of such Note or part thereof), within ten Business
Days thereafter, the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) in exchange therefor, in an aggregate principal amount equal to the
unpaid principal amount of the surrendered Note.  Each such new Note shall be
payable to such Person as such holder may request and shall be substantially in
the form of the Note so surrendered.  Each such new Note shall be dated and bear
interest from the date to which interest shall have been paid on the surrendered
Note or dated the date of the surrendered Note if no interest shall have been
paid thereon.  The Company may require payment of a sum sufficient to cover any
stamp tax or governmental charge imposed in respect of any such transfer of
Notes.  Notes shall not be transferred in denominations of less than $1,000,000;
provided that if necessary to enable the registration of transfer by a holder of
its entire holding of Notes of a Series, one Note may be in a denomination of
less than $1,000,000.  Any transferee, by its acceptance of a Note registered in
its name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

 

13.3        Replacement of Notes.

 

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

 

(a)           in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $5,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)           in the case of mutilation, upon surrender and cancellation
thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.

 

41

--------------------------------------------------------------------------------


 

14           PAYMENTS ON NOTES.

 

14.1        Place of Payment.

 

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York at the principal office of JPMorgan Chase Bank in such jurisdiction.  The
holder of a Note may at any time, by notice to the Company, change the place of
payment of the Notes so long as such place of payment shall be either the
principal office of the Company in such jurisdiction or the principal office of
a bank or trust company in such jurisdiction.

 

14.2        Home Office Payment.

 

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest and all other amounts becoming due
hereunder by the method and at the address specified for such purpose, in the
case of the Series A Notes and the Series B Notes, on the Purchaser
Schedule Relating to Series A Purchasers and Series B Purchasers delivered
pursuant to the Original Agreement, in the case of the Series D Notes, on the
Purchaser Schedule Relating to Series D Purchasers delivered pursuant to the
Prior Agreement and, in the case of any Series C Note or any Shelf Note, on the
Purchaser Schedule attached to the Confirmation of Acceptance with respect to
such Note, or by such other method or at such other address as such Purchaser
shall have from time to time specified to the Company in writing for such
purpose, without the presentation or surrender of such Note or the making of any
notation thereon, except that upon written request of the Company made
concurrently with or reasonably promptly after payment or prepayment in full of
any Note, such Purchaser shall surrender such Note for cancellation, reasonably
promptly after any such request, to the Company at its principal executive
office or at the place of payment most recently designated by the Company
pursuant to Section 14.1.  Prior to any sale or other disposition of any Note
held by a Purchaser or its nominee such Purchaser will, at its election, either
endorse thereon the amount of principal paid thereon and the last date to which
interest has been paid thereon or surrender such Note to the Company in exchange
for a new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as each Purchaser has
made in this Section 14.2.

 

15           EXPENSES, ETC.

 

15.1        Transaction Expenses.

 

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of a
special counsel and, if reasonably required by the Required Holders, local or
other counsel) incurred by PIM, the Purchasers or any holder of a Note in
connection with such transactions and in connection with any amendments, waivers
or consents under or in respect of this Agreement, the Notes or any of the other
Transaction Documents (whether or not such amendment, waiver or consent becomes

 

42

--------------------------------------------------------------------------------


 

effective) within 15 Business Days after the Company’s receipt of any invoice
therefor, including, without limitation:  (a) the costs and expenses incurred in
enforcing or defending (or determining whether or how to enforce or defend) any
rights under this Agreement, the Notes or any of the other Transaction Documents
or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement, the Notes or any
of the other Transaction Documents, or by reason of being a holder of any Note,
(b) the costs and expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company, any Guarantor or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby, by the Notes and the other Transaction
Documents, and (c) the costs and expenses incurred in connection with the
initial filing of this Agreement and all related documents and financial
information with the SVO provided, that such costs and expenses under this
clause (c) shall not exceed $3,500.  The Company will pay, and will save PIM,
each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of Notes).

 

15.2        Survival.

 

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

 

16           SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of any Credit Party pursuant to this
Agreement shall be deemed representations and warranties of such Credit Party
under this Agreement.  Subject to the preceding sentence, this Agreement
(including the Multiparty Guaranty), the Notes and the other Transaction
Documents embody the entire agreement and understanding among PIM, the
Purchasers and the Credit Parties and supersede all prior agreements and
understandings relating to the subject matter hereof.

 

17           AMENDMENT AND WAIVER.

 

17.1        Requirements.

 

This Agreement and the Notes may be amended, and any Credit Party may take any
action herein or therein prohibited, or omit to perform any act herein required
to be performed by it, if the Credit Parties shall obtain the written consent to
such amendment, action or omission to act, of the Required Holders, except that,
(i) without the written consent of the holders of all Notes of a particular
Series, and if an Event of Default shall have occurred and be continuing, of the
holders of all Notes of all Series, at the time outstanding, the Notes of such
Series may not be

 

43

--------------------------------------------------------------------------------


 

amended or the provisions thereof waived to change the maturity thereof, to
change or affect the principal thereof, or to change or affect the rate or time
of payment of interest on or any Make-Whole Amount payable with respect to the
Notes of such Series, (ii) without the written consent of the holder or holders
of all Notes at the time outstanding, no amendment to or waiver of the
provisions of this Agreement shall change or affect the provisions of Section 12
or this Section 17 insofar as such provisions relate to proportions of the
principal amount of the Notes of any Series, or the rights of any individual
holder of Notes, required with respect to any declaration of Notes to be due and
payable or with respect to any consent, amendment, waiver or declaration,
(iii) without the written consent of PIM the provisions of Section 2B may not be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and
(iv) without the written consent of all of the Purchasers which shall have
become obligated to purchase Accepted Notes of any Series, none of the
provisions of Sections 2B and 4 may be amended or waived insofar as such
amendment or waiver would affect the rights or obligations with respect to the
purchase and sale of the Accepted Notes of such Series or the terms and
provisions of such Accepted Notes.  Each holder of any Note at the time or
thereafter outstanding shall be bound by any consent authorized by this
Section 17, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent.

 

17.2        Solicitation of Holders of Notes.

 

(a)           Solicitation.  The Company will provide each holder of a Note with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes.  The Company will deliver executed or true
and correct copies of each amendment, waiver or consent effected pursuant to
this Section 17 to each holder of a Note promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite holders of Notes.

 

(b)           Payment.  The Company will not directly or indirectly pay or cause
to be paid any remuneration, whether by way of supplemental or additional
interest, fee or otherwise, or grant any security or provide other credit
support, to any holder of a Note as consideration for or as an inducement to the
entering into by such holder of any waiver or amendment of any of the terms and
provisions hereof or of any Note unless such remuneration is concurrently paid,
or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.

 

(c)           Consent in Contemplation of Transfer.  Any consent given pursuant
to this Section 17 by a holder of a Note that has transferred or has agreed to
transfer its Note to the Company, any Subsidiary or any Affiliate of the Company
and has provided or has agreed to provide such written consent as a condition to
such transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes that were acquired
under the same or

 

44

--------------------------------------------------------------------------------


 

similar conditions) shall be void and of no force or effect except solely as to
such transferring holder.

 

17.3        Binding Effect. Etc.

 

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver.  No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon.  No course of dealing between any Credit Party and any holder of a Note
and no delay in exercising any rights hereunder or under any Note shall operate
as a waiver of any rights of any holder of such Note.

 

17.4        Notes Held by Company, Etc.

 

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes or any Series thereof then
outstanding have approved or consented to any amendment, waiver or consent to be
given under this Agreement or the Notes or any Series thereof, or have directed
the taking of any action provided herein or in the Notes or any Series thereof
to be taken upon the direction of the holders of a specified percentage of the
aggregate principal amount of Notes or any Series thereof then outstanding,
Notes directly or indirectly owned by any Credit Party or any of its Affiliates
shall be deemed not to be outstanding.

 

18           NOTICES.

 

All notices and communications provided for hereunder (other than communications
provided for in Section 2) shall be in writing and sent (a) by facsimile if the
sender on the same day sends a confirming copy of such notice by an
internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:

 

(i)            if to any Series A Purchaser or its nominee or any Series B
Purchaser or its nominee, to such Person at the address specified for such
communications in the Purchaser Schedule Relating to Series A Purchasers and
Series B Purchasers delivered pursuant to the Original Agreement; if to any
Series D Purchaser or its nominee, to such Person at the address specified for
such communications in the Purchaser Schedule Relating to Series D Purchasers
delivered pursuant to the Prior Agreement; and, in the case of a Purchaser of
any Series C Note or its nominee or any Shelf Note or its nominee, to such
Person at the address specified for such communications in the Purchaser
Schedule attached to the Confirmation of Acceptance with respect to such Note,
or at such other address as such Person or it shall have specified to the
Company in writing;

 

(ii)           if to any other holder of any Note, to such holder at such
address as such other holder shall have specified to the Company in writing; or

 

45

--------------------------------------------------------------------------------


 

(iii)          if to any Credit Party, to such Credit Party care of the Company,
at its address set forth at the beginning hereof to the attention of the Chief
Financial Officer, or at such other address as the Company, shall have specified
to the holder of each Note in writing.

 

Notices under this Section 18 will be deemed to have been given and received
when delivered at the address so specified.  Any communication pursuant to
Section 2 shall be made by the method specified for such communication in
Section 2, and shall be effective to create any rights or obligations under this
Agreement only if, in the case of a telephone communication, an Authorized
Officer of the party conveying the information and of the party receiving the
information are parties to the telephone call, and in the case of a facsimile
communication, the communication is signed by an Authorized Officer of the party
conveying the information, addressed to the attention of an Authorized Officer
of the party receiving the information, and in fact received at the facsimile
number that is listed for the party receiving the communication on the
Information Schedule or at such other facsimile number as the party receiving
the information shall have specified in writing to the party sending such
information.

 

19           REPRODUCTION OF DOCUMENTS.

 

This Agreement, and all documents relating hereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser on any Closing Day (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital or other similar process and such Purchaser may destroy any original
document so reproduced.  To the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made by such Purchaser in the
regular course of business) and any enlargement, facsimile or further
reproduction of such reproduction shall likewise be admissible in evidence. 
This Section 19 shall not prohibit any Credit Party, PIM or any holder of Notes
from contesting any such reproduction to the same extent that it could contest
the original, or from introducing evidence to demonstrate the inaccuracy of any
such reproduction.

 

20           MULTIPARTY GUARANTY.

 

The multiparty guaranty under this Section 20 (as amended or otherwise modified
from time to time, the “Multiparty Guaranty”) is made jointly and severally by
each of the Guarantors in favor of the Purchasers and their respective
successors, assigns and transferees (each of such Persons being referred to
herein as a “Beneficiary” and collectively, as the “Beneficiaries”).

 

20.1        Unconditional Guaranty.

 

(a)           Unconditional Guaranty.  Each Guarantor hereby unconditionally,
absolutely and irrevocably guarantees to each of the Beneficiaries the prompt
and complete payment when due (whether at stated maturity, by acceleration or
otherwise) and performance of all Guaranteed Obligations.  The term “Guaranteed
Obligations”

 

46

--------------------------------------------------------------------------------


 

shall mean all loans, advances, debts, liabilities and obligations for monetary
amounts and otherwise from time to time owing by the Company, in the Company’s
capacity as the issuer of Notes, to the Beneficiaries in connection with this
Agreement, the Notes and the other Transaction Documents, whether due or to
become due, matured or unmatured, liquidated or unliquidated, contingent or
non-contingent, and all covenants and duties regarding such amounts, of any kind
or nature, present or future, whether or not evidenced by any note, agreement or
instrument, arising under or in respect of this Agreement, the Notes or the
other Transaction Documents (it being understood that this term includes all
principal, interest (including interest that accrues after the commencement by
or against the Company of any action under bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law, whether now or hereafter in effect), the Make-Whole
Amount, if any, premium or other prepayment consideration, fees, expenses, costs
or other sums (including, without limitation, all fees and disbursements of any
law firm or other external counsel) chargeable to the Company, in the Company’s
capacity as the issuer of Notes, under this Agreement, the Notes or the other
Transaction Documents).

 

(b)           Reimbursement of Expenses.  Each Guarantor also agrees to pay upon
demand all costs and expenses (including, without limitation, all fees and
disbursements of any law firm or other external counsel) incurred by any
Beneficiary in enforcing any rights under this Multiparty Guaranty.

 

(c)           Guaranteed Obligations Unaffected.  No payment or payments made by
any other Guarantor or other Credit Party, or by any other guarantor or other
Person, or received or collected by any of the Beneficiaries from any other
Guarantor or other Credit Party or from any other guarantor or other Person by
virtue of any action or proceeding or any setoff or appropriation or application
at any time or from time to time in reduction of or in payment of the Guaranteed
Obligations shall be deemed to modify, release or otherwise affect the liability
of each of the Guarantors hereunder which shall, notwithstanding any such
payments, remain liable for the Guaranteed Obligations, subject to Section 20.5
below, until the Guaranteed Obligations are paid in full.

 

(d)           Joint and Several Liability.  All Guarantors and their respective
successors and assigns shall be jointly and severally liable for the payment of
the Guaranteed Obligations and the expenses required to be reimbursed to the
holders of the Notes pursuant to Section 20.1(b), above, notwithstanding any
relationship or contract of co-obligation by or among the Guarantors or their
successors and assigns.

 

(e)           Enforcement of Guaranteed Obligations.  Each Guarantor hereby
jointly and severally agrees, in furtherance of the foregoing and not in
limitation of any other right that any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Company to
pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. Section 362(a)), each Guarantor will upon demand pay,
or cause to be paid, in cash, the unpaid amount of all Guaranteed

 

47

--------------------------------------------------------------------------------


 

Obligations owing to the Beneficiary or Beneficiaries making such demand an
amount equal to all of the Guaranteed Obligations then due to such Beneficiary
or Beneficiaries.

 

(f)            Tolling of Statute of Limitations.  Each Guarantor agrees that
any payment, performance or other act that tolls any statute of limitations
applicable to the obligations, liabilities and indebtedness of the Company owing
to the Beneficiaries under this Agreement, the Notes or any of the other
Transaction Documents shall also toll the statute of limitations applicable to
such Guarantor’s liability under this Multiparty Guaranty to the extent
permitted by law.

 

(g)           Rights of Contribution.  The Company and each Guarantor hereby
agree that, to the extent that a Guarantor shall have paid an amount hereunder
to any Beneficiary that is greater than the net value of the benefits received,
directly or indirectly, by such paying Guarantor as a result of the issuance and
sale of the Notes, such paying Guarantor shall be entitled to contribution from
the Company or any Guarantor that has not paid its proportionate share, based on
benefits received as a result of the issuance and sale of the Notes, of the
Guaranteed Obligations.  Any amount payable as a contribution under this
Section 20.1(g) shall be determined as of the date on which the related payment
or distribution is made by the Guarantor seeking contribution, and each of the
Company and the Guarantors acknowledges that the right to contribution hereunder
shall constitute an asset of such Guarantor to which such contribution is owed. 
Notwithstanding the foregoing, the provisions of this Section 20.1(g) shall in
no respect limit the obligations and liabilities of any Guarantor to the
Beneficiaries hereunder or under any other Transaction Document, and each
Guarantor shall remain liable for the full payment and performance guaranteed
hereunder.  Any indebtedness or other obligations of the Company or a Guarantor
now or hereafter held by or owing to any Guarantor is hereby subordinated in
time and right of payment to all indebtedness or other obligations of the
Company and the Guarantors to any or all of the Beneficiaries under the Notes,
this Agreement or any other Transaction Document.

 

20.2        Subrogation.

 

Notwithstanding any payment or payments made by any Guarantor hereunder, each
Guarantor hereby irrevocably waives, solely with respect to such payment or
payments, any and all rights of subrogation to the rights of the Beneficiaries
against the Company and, except to the extent otherwise provided in
Section 20.1(g), any and all rights of contribution, reimbursement, assignment,
indemnification or implied contract or any similar rights against the Company,
any endorser or other guarantor of all or any part of the Guaranteed
Obligations, in each case until such time as the Guaranteed Obligations have
been paid in full (subject to Section 20.5 below).  If, notwithstanding the
foregoing, any amount shall be paid to any Guarantor on account of such
subrogation or other rights at any time when all of the Guaranteed Obligations
shall not have been paid in full, such amount shall be held by such Guarantor in
trust for the Beneficiaries, segregated from other funds of such Guarantor, and
shall, forthwith upon receipt by such Guarantor, be turned over to each
Beneficiary (ratably based on the principal amount outstanding of Notes held by
such Beneficiary at such time as a percentage of the aggregate principal amount
outstanding of Notes held by all the Beneficiaries at such time) in the exact
form received by such Guarantor (duly endorsed by such Guarantor to such
Beneficiary if required), to be applied

 

48

--------------------------------------------------------------------------------


 

against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Beneficiary may determine.

 

20.3        Amendments, Etc. with Respect to Guaranteed Obligations.

 

Except with respect to any Guarantor which has been released from this
Multiparty Guaranty in accordance with Section 9.6, each Guarantor shall remain
obligated hereunder notwithstanding that:  (a) any demand for payment of any of
the Guaranteed Obligations made by any Beneficiary may be rescinded by such
Beneficiary, and any of the Guaranteed Obligations continued; (b) this
Multiparty Guaranty, the Guaranteed Obligations, or the liability of any other
party upon or for any part of the Guaranteed Obligations, or any collateral
security or guaranty therefor or right of setoff with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Beneficiary or
such other party; (c) this Agreement, the Notes, the other Transaction Documents
and any other document executed in connection with any of them may be renewed,
extended, amended, modified, supplemented or terminated, in whole or in part; or
(d) any guaranty, collateral or right of setoff at any time held by any Person
for the payment of any of the Guaranteed Obligations may be sold, exchanged,
waived, surrendered or released.  When making any demand hereunder against any
Guarantor, each Beneficiary may, but shall be under no obligation to, make a
similar demand on any other Credit Party or any other Person, and any failure by
such Beneficiary to make any such demand or to collect any payments from any
other Credit Party or any other Person or any release of any such other Credit
Party or Person shall not impair or affect the rights and remedies, express or
implied, or as a matter of law, of such Beneficiary against the Guarantors.  For
the purposes hereof “demand” shall include the commencement and continuance of
any legal proceedings.

 

20.4        Guaranty Absolute and Unconditional; Termination.

 

Each Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Guaranteed Obligations and notice of or proof of reliance
by any Beneficiary upon this Multiparty Guaranty or acceptance of this
Multiparty Guaranty.  This Agreement, the Notes, the other Transaction Documents
and the Guaranteed Obligations in respect of any of them, shall conclusively be
deemed to have been created, contracted for or incurred in reliance upon this
Multiparty Guaranty; and all dealings between any of the Company or the
Guarantors, on the one hand, and any of the Beneficiaries, on the other, shall
likewise conclusively be presumed to have been had or consummated in reliance
upon this Multiparty Guaranty.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Credit Party or any other guarantor with respect to the Guaranteed Obligations. 
Except with respect to any Guarantor which has been released from this
Multiparty Guaranty in accordance with Section 9.6, this Multiparty Guaranty
shall be construed as a continuing, irrevocable, absolute and unconditional
guaranty of payment, performance and compliance when due (and not of collection)
and is a primary obligation of each Guarantor without regard to (a) the validity
or enforceability of the provisions of this Agreement (other than the Multiparty
Guaranty), the Notes, the other Transaction Documents, any of the Guaranteed
Obligations or any other guaranty or right of setoff with respect thereto at any
time or from time to time held by any Beneficiary, (b) any defense, setoff or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any of the Credit Parties

 

49

--------------------------------------------------------------------------------


 

against any Beneficiary, or (c) any other circumstance whatsoever (with or
without notice to or knowledge of any Credit Party or guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of any Credit Party or any other guarantor of the Guaranteed
Obligations, in bankruptcy or in any other instance (other than payment or
performance in full of the Guaranteed Obligations).  Each of the Guarantors
hereby agrees that it has complete and absolute responsibility for keeping
itself informed of the business, operations, properties, assets, condition
(financial or otherwise) of the Company, the other Guarantors, any and all
endorsers and any and all guarantors of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the obligations
evidenced by the Notes or the Guaranteed Obligations, and each of the Guarantors
further agrees that the Beneficiaries shall have no duty, obligation or
responsibility to advise it of any such facts or other information, whether now
known or hereafter ascertained, and each Guarantor hereby waives any such duty,
obligation or responsibility on the part of the Beneficiaries to disclose such
facts or other information to such Guarantor.

 

When pursuing its rights and remedies hereunder against any of the Guarantors,
any Beneficiary may, but shall be under no obligation to, pursue such rights and
remedies as it may have against any other Credit Party or any other Person under
a guaranty of the Guaranteed Obligations or any right of setoff with respect
thereto, and any failure by such Beneficiary to pursue such other rights or
remedies or to collect any payments from any such other Credit Party or Person
or to realize upon any such guaranty or to exercise any such right of setoff, or
any release of any such other Credit Party or Person or any such guaranty or
right of setoff, shall not relieve the Guarantors of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of each of the Beneficiaries against the
Guarantors.  Except with respect to any Guarantor which has been released from
this Multiparty Guaranty in accordance with Section 9.6, this Multiparty
Guaranty shall remain in full force and effect until all Guaranteed Obligations
shall have been satisfied by payment or performance in full, upon the occurrence
of which this Multiparty Guaranty shall, subject to Section 20.5 below,
terminate.

 

20.5        Reinstatement.

 

Except with respect to any Guarantor which has been released from this
Multiparty Guaranty in accordance with Section 9.6, this Multiparty Guaranty
shall continue to be effective, or be reinstated, as the case may be, if at any
time the payment, or any part thereof, of any of the Guaranteed Obligations is
rescinded or otherwise must be restored or returned by any Beneficiary in
connection with the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Credit Party upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Credit Party or any substantial part of their respective property or assets, or
otherwise, all as though such payments had not been made.

 

20.6        Payments.

 

Each Guarantor hereby agrees that the Guaranteed Obligations will be paid to
each of the Beneficiaries pursuant to this Agreement without setoff or
counterclaim in immediately available funds at the location and in the currency
or currencies specified by such Beneficiary pursuant to this Agreement.

 

50

--------------------------------------------------------------------------------


 

20.7        Bound by Other Provisions.

 

Each Guarantor agrees that it is bound by each covenant set forth in this
Agreement and that it shall make each representation and warranty set forth in
this Agreement, in each case to the extent the applicable provision pertains to
a Restricted Subsidiary.

 

20.8        Additional Guarantors.

 

The initial Guarantors shall be such Persons as are identified as “Guarantors”
on the signature pages hereof.  From time to time subsequent to the date hereof,
additional Persons that are Subsidiaries or other Affiliates of any Credit Party
may become parties hereto, as additional Guarantors (each an “Additional
Guarantor”), by executing a Joinder to Multiparty Guaranty.  Upon delivery of
any such Joinder to Multiparty Guaranty to each of the Beneficiaries, notice of
which is hereby waived by the Guarantors, each such Additional Guarantor shall
be a Guarantor and shall be as fully a party hereto in such capacity as if such
Additional Guarantor were an original signatory hereof.  Each Guarantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Guarantor hereunder, nor by
any election of the Beneficiaries not to cause any Subsidiary of any Credit
Party to become an Additional Guarantor hereunder.  This Multiparty Guaranty
shall be fully effective as to any Guarantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Guarantor hereunder.

 

21           CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by such
Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise becomes
known to such Purchaser other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
under Section 7.1 that are otherwise publicly available.  Each Purchaser will
maintain the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, or employees, (ii) its agents, attorneys, trustees or affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (iii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 21, (iv) any other
holder of any Note, (v) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (vi) any Person from which it
offers to purchase any Security of the Company (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by
this Section 21),

 

51

--------------------------------------------------------------------------------


 

(vii) any federal or state regulatory authority having jurisdiction over such
Purchaser, (viii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (ix) any other
Person to which such delivery or disclosure may be necessary or appropriate
(w) to effect compliance with any law, rule, regulation or order applicable to
such Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes and this Agreement.  Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 21 as though it were a party to this
Agreement.  On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying this Section 21.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 21, this Section 21 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 21
shall supersede any such confidentiality undertaking.

 

22           MISCELLANEOUS.

 

22.1        Successors and Assigns.

 

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including any subsequent holder of a Note) whether so
expressed or not.

 

22.2        Accounting Terms.

 

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP. 
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP (but excluding
(a) the effects Financial Accounting Standards Board Accounting Standards
Codification Topic No. 825-10-25 - Fair Value Option, International Accounting
Standard 39 - Financial Instruments:  Recognition and Measurement, Financial
Accounting Standards Board Accounting Standards Codification Topic No. 470-20 —
Debt with Conversion and Other Options, or any other accounting standard that
would result in any financial liability being set forth at an amount less than
the actual outstanding principal amount thereof, and (b) the effects of any
change in GAAP after August 11, 2016 which impacts accounting with respect to
operating leases), and (ii) all financial statements shall be prepared in
accordance with GAAP.  In the event changes to GAAP (other than as described in
clause (b) of

 

52

--------------------------------------------------------------------------------


 

the immediately preceding sentence) occur which would impact the calculation of
any covenants in Section 10.1, the Company and the holders of Notes will
negotiate in good faith to amend such covenants in such a way as to maintain the
same concept, level and relative cushion as was in effect immediately before the
applicable accounting change; provided that unless and until the Company and the
Required Holders reach agreement with respect to any such amendment, such
covenants will continue to be calculated in accordance with GAAP as in effect
immediately prior to the applicable change in GAAP.

 

22.3        Severability.

 

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 

22.4        Construction.

 

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant.  Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.  Notwithstanding the
provisions of any covenant in this Agreement, for so long as Section 6.09 of the
Bank Credit Agreement (as Section 6.09 is in effect on the date hereof) remains
effective, in no event shall the covenants in this Agreement be construed in a
manner more onerous or restrictive (taken as a whole) than the covenants in the
Bank Credit Agreement (as the covenants in the Bank Credit Agreement are in
effect on the date hereof).  It is the intent of the parties to this Agreement
that the covenants of this Agreement comply with such limitations and
requirements of clause (ii) of the proviso set forth in Section 6.09 of the Bank
Credit Agreement.

 

22.5        Counterparts.

 

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument. 
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

 

22.6        Governing Law.

 

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

 

53

--------------------------------------------------------------------------------


 

22.7        Jurisdiction and Process.

 

(a)           Each Credit Party irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan, The City of New York, over any suit, action or proceeding arising out
of or relating to this Agreement (including the Multiparty Guaranty) or the
Notes.  To the fullest extent permitted by applicable law, each Credit Party
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)           Each Credit Party consents to process being served by or on behalf
of any holder of Notes in any suit, action or proceeding of the nature referred
to in Section 22.7(a) by mailing a copy thereof by registered or certified mail
(or any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. 
Each Credit Party agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding, and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(c)           Nothing in this Section 22.7 shall affect the right of any holder
of a Note to serve process in any manner permitted by law, or limit any right
that the holders of any of the Notes may have to bring proceedings against any
Credit Party in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

22.8        Waiver of Jury Trial.

 

THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR WITH
RESPECT TO THIS AGREEMENT (INCLUDING THE MULTIPARTY GUARANTY), THE NOTES OR ANY
OTHER DOCUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, IF THE ABOVE WAIVER OF THE RIGHT TO A TRIAL
BY JURY IS NOT ENFORCEABLE, THE PARTIES HERETO AGREE THAT ANY AND ALL DISPUTES
OR CONTROVERSIES OF ANY NATURE CONCERNING THIS AGREEMENT AND THE MATTERS
CONTEMPLATED HEREBY (EACH, A “CLAIM”), INCLUDING ANY AND ALL QUESTIONS OF LAW OR
FACT RELATING THERETO, SHALL, AT THE WRITTEN REQUEST OF ANY PARTY TO THIS
AGREEMENT, BE DETERMINED BY JUDICIAL REFERENCE PURSUANT TO THE CALIFORNIA CODE
OF CIVIL PROCEDURE (“REFERENCE”).  IN SUCH EVENT, THE PARTIES SHALL SELECT A
SINGLE NEUTRAL REFEREE, WHO SHALL BE A

 

54

--------------------------------------------------------------------------------


 

RETIRED STATE OR FEDERAL JUDGE.  IN THE EVENT THAT THE PARTIES CANNOT AGREE UPON
A REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT.  THE REFEREE SHALL
REPORT A STATEMENT OF DECISION TO THE COURT.  NOTHING IN THIS PARAGRAPH SHALL
LIMIT THE RIGHT OF ANY PARTY AT ANY TIME TO EXERCISE ANY AVAILABLE SELF-HELP
REMEDIES, FORECLOSE AGAINST ANY COLLATERAL OR OBTAIN PROVISIONAL REMEDIES.  THE
PARTIES SHALL BEAR THE FEES AND EXPENSES OF THE REFEREE EQUALLY UNLESS THE
REFEREE ORDERS OTHERWISE.  THE REFEREE SHALL ALSO DETERMINE ALL ISSUES RELATING
TO THE APPLICABILITY, INTERPRETATION, AND ENFORCEABILITY OF THIS PARAGRAPH.  THE
PARTIES ACKNOWLEDGE THAT THE CLAIMS WILL NOT BE ADJUDICATED BY A JURY.

 

22.9        Transaction References.

 

The Company agrees that Prudential Capital Group may (a) refer to its role in
the origination of the purchase of the Notes from the Company, as well as the
identity of the Company, the aggregate principal amount and issue date of the
Notes and the aggregate principal amount of the Facility, on its internet site
or in marketing materials, press releases, published “tombstone” announcements
or any other print or electronic medium, and (b) display the Company’s corporate
logo in conjunction with any such reference.

 

22.10      No Novation.

 

This Agreement amends, restates and replaces the Prior Agreement and is not
intended to constitute a novation thereof (it being acknowledged and agreed that
the Company’s covenants in the Prior Agreement and the Company’s representations
and warranties in the Prior Agreement shall remain operative for periods prior
to the effectiveness of this Agreement, and any unwaived breach of such
covenants or any unwaived breach of representations and warranties under the
Prior Agreement made prior to the effectiveness of this Agreement, in each case
if such unwaived breach constituted a Default or Event of Default under the
Prior Agreement immediately prior to the effectiveness of this Agreement, shall
constitute a Default or Event of Default, as applicable, under this Agreement).

 

*    *    *    *    *

 

55

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

THE COMPANY:

 

 

 

 

CUBIC CORPORATION, a Delaware corporation

 

 

 

By:

/s/ James R. Edwards

 

Name:

James R. Edwards

 

Title:

Senior Vice President,

 

 

General Counsel & Secretary

 

 

 

 

By:

/s/ Gregory L. Tanner

 

Name:

Gregory L. Tanner

 

Title:

Vice President & Treasurer

 

THE GUARANTORS:

 

CUBIC TRANSPORTATION SYSTEMS, INC., a California corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

 

CUBIC DEFENSE APPLICATIONS, INC., a California corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

 

CUBIC SIMULATION SYSTEMS, INC., a Delaware corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

 

OMEGA TRAINING GROUP, INC., a Georgia corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

--------------------------------------------------------------------------------


 

NEXTBUS, INC., a Delaware corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

 

DTECH LABS, INC., a Delaware corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

 

CUBIC GLOBAL DEFENSE, INC., a Delaware corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

 

GATR TECHNOLOGIES, INC., an Alabama corporation

 

 

By:

/s/ Gregory L. Tanner

 

Title: Treasurer

 

 

--------------------------------------------------------------------------------


 

The foregoing is hereby agreed to as of the date hereof.

 

PGIM, INC.

 

 

By:

/s/ Brad Wiginton

 

 

Vice President

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as a holder of Series A Notes, Series B Notes, Series C Notes and Series D Notes

 

 

By:

/s/ Brad Wiginton

 

 

Vice President

 

 

AMERICAN INCOME LIFE INSURANCE COMPANY,
as a holder of Series A Notes

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

LIBERTY NATIONAL LIFE INSURANCE COMPANY,
as a holder of Series B Notes

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

PRUDENTIAL ANNUITIES LIFE ASSURANCE CORPORATION,
as a holder of Series B Notes and Series D Notes

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

ZURICH AMERICAN INSURANCE COMPANY,
as a holder of Series C Notes

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

PHYSICIANS MUTUAL INSURANCE COMPANY,
as a holder of Series C Notes

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY,
as a holder of Series D Notes

 

By:

PGIM, Inc., as investment manager

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

UNITED OF OMAHA LIFE INSURANCE COMPANY,
as a holder of Series D Notes

 

By:

Prudential Private Placement Investors,

 

 

L.P. (as Investment Advisor)

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/s/ Brad Wiginton

 

 

 

Vice President

 

 

--------------------------------------------------------------------------------


 

INFORMATION SCHEDULE

 

Authorized Officers for PIM

 

Jason Richardson
Managing Director
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 715
Los Angeles, California 90067
Telephone:                                   (310) 295-5012
Facsimile:                                         (310) 295-5019

Brad Wiginton

Vice President
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 715
Los Angeles, California 90067
Telephone:                                   (310) 295-5014
Facsimile:                                         (310) 295-5019

 

 

Cornelia Cheng

Vice President
PRUDENTIAL CAPITAL GROUP
2029 Century Park East, Suite 715
Los Angeles, California 90067
Telephone:                                   (310) 295-5013
Facsimile:                                         (310) 295-5019

Charles Senner
PRUDENTIAL CAPITAL GROUP
Prudential Tower, 655 Broad Street
14th Floor — South Tower
Newark, New Jersey 07102
Telephone:                                   (973) 802-6660
Facsimile:                                         (973) 624-6432

 

 

James McCrane
PRUDENTIAL CAPITAL GROUP
Prudential Tower, 655 Broad Street
14th Floor — South Tower
Newark, New Jersey 07102
Telephone:                                   (973) 802-4222
Facsimile:                                         (973) 624-6432

 

 

Authorized Officers for the Company

 

John D. Thomas
Executive Vice President and Chief Financial Officer
Cubic Corporation
9333 Balboa Avenue
San Diego, California 92123
Telephone:                                   (858) 505-2989
Facsimile:                                         (858) 505-1548

Gregory L. Tanner
Vice President and Treasurer
Cubic Corporation
9333 Balboa Avenue
San Diego, California 92123
Telephone:                                   (858) 505-2981
Facsimile:                                         (858) 505-1548

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptance” is defined in Section 2B(5).

 

“Acceptance Day” is defined in Section 2B(5).

 

“Acceptance Window” is defined in Section 2B(5).

 

“Accepted Note” is defined in Section 2B(5).

 

“Additional Guarantor” is defined in Section 20.8.

 

“Adjusted Covenant Period” is defined in Section 10.1(b).

 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of such
Person or any Subsidiary or any Person of which such Person and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.

 

“Agreement” means this Second Amended and Restated Note Purchase and Private
Shelf Agreement (including all Exhibits and Schedules attached hereto), dated as
of August 11, 2016, between the Company and the other Credit Parties, on the one
hand, and PIM, the Series A Purchasers, the Series B Purchasers, the Series C
Purchasers, the Series D Purchasers and each Prudential Affiliate that hereafter
may become bound by certain provisions hereof, on the other hand, as it may be
amended, supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Applicable Affiliate” is defined in Section 10.6.

 

“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, any other officer of the Company
designated as an “Authorized Officer” of the Company in the Information
Schedule attached hereto or any other officer of the

 

--------------------------------------------------------------------------------


 

Company designated as an “Authorized Officer” of the Company for the purpose of
this Agreement in an Officer’s Certificate executed by the Company’s chief
executive officer or chief financial officer and delivered to PIM, and (ii) in
the case of PIM, any officer of PIM designated as its “Authorized Officer” in
the Information Schedule or any officer of PIM designated as its “Authorized
Officer” for the purpose of this Agreement in a certificate executed by one of
its Authorized Officers.  PIM or the Company may, by written notice to the other
given by an Authorized Officer, de-designate any person as one of its Authorized
Officers hereunder.  Any action taken under this Agreement on behalf of the
Company by any individual who on or after the date of this Agreement shall have
been an Authorized Officer of the Company and whom PIM in good faith believes to
be an Authorized Officer of the Company at the time of such action shall be
binding on the Company even though such individual shall have ceased to be an
Authorized Officer of the Company, and any action taken under this Agreement on
behalf of PIM by any individual who on or after the date of this Agreement shall
have been an Authorized Officer of PIM, and whom the Company in good faith
believes to be an Authorized Officer of PIM at the time of such action shall be
binding on PIM even though such individual shall have ceased to be an Authorized
Officer of PIM.

 

“Available Facility Amount” is defined in Section 2B(1).

 

“Bank Credit Agreement” means that certain Third Amended and Restated Credit
Agreement, dated as of August 11, 2016, among the Company as the borrower,
JPMorgan Chase Bank, N.A., in its capacity as administrative agent, the Banks
and the other parties thereto, as the same may be amended, restated or otherwise
modified from time to time, together with any renewals, extensions, replacements
and refinancings (notwithstanding whether such replacements or refinancings are
entered into with JPMorgan Chase Bank, N.A. or any other Person) thereof.

 

“Banks” means, collectively, each financial institution from time to time party
to the Bank Credit Agreement acting in the capacity as lender thereunder.

 

“Beneficiaries” is defined in Section 20.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).

 

“Business Day” means:  (a) for the purposes of Section 2B(3) only, any day which
is both a New York Business Day and a day on which PIM is open for business; and
(b) for the purposes of any other provision of this Agreement, a New York
Business Day.

 

“Cancellation Date” is defined in Section 2B(8)(iii).

 

“Cancellation Fee” is defined in Section 2B(8)(iii).

 

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease that has been or should be, in accordance with
GAAP, recorded as a capitalized lease.

 

“Capitalized Rentals” of any Person means as of the date of any determination
thereof the amount at which the aggregate Rentals due and to become due under
all Capital Leases under which such Person is a lessee would be reflected as a
liability on a consolidated balance sheet of such Person.

 

“Change in Control” means (a) the acquisition by any party, or two or more
parties acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 50% or more
of the outstanding shares of voting stock of the Company, or (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of the Company cease to be
composed of individuals (i) who were members of that board or equivalent
governing body as of the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; provided, however, that
neither the ownership nor acquisitions of shares of the capital stock of the
Company by, nor the transfers of shares of the capital stock of the Company
between, Members of the Zable Family shall constitute a Change in Control.

 

“Closing Day” means, with respect to any Accepted Note, the Business Day
specified for the closing of the purchase and sale of such Accepted Note in the
Confirmation of Acceptance with respect to such Accepted Note; provided that
(i) if the Company and the Purchaser which is obligated to purchase such
Accepted Note agree on an earlier Business Day for such closing, the “Closing
Day” for such Accepted Note shall be such earlier Business Day, and (ii) if the
closing of the purchase and sale of such Accepted Note is rescheduled pursuant
to Section 2B(7), the “Closing Day” for such Accepted Note, for all purposes of
this Agreement except references to “original Closing Day” in
Section 2B(8)(iii), shall mean the Rescheduled Closing Day with respect to such
Accepted Note.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Company” is defined in the introductory paragraph of this Agreement.

 

“Confidential Information” is defined in Section 21.

 

“Confirmation of Acceptance” is defined in Section 2B(5).

 

“Consolidated Adjusted EBITDA” means, with respect to the Company and its
Restricted Subsidiaries for any period, Consolidated EBITDA for such period
adjusted on a pro forma basis as determined by the Company in good faith to take
into account the EBITDA of any subsequently acquired Person (calculated for such
acquired Person and, to the extent acquired, its Subsidiaries, notwithstanding
anything to the contrary in the definition of the term “Consolidated

 

--------------------------------------------------------------------------------


 

EBITDA”) which becomes a Restricted Subsidiary for that portion of the
applicable period of calculation which occurred prior to its acquisition and
reasonably detailed in the applicable certificate delivered pursuant to
Section 7.2(a).

 

“Consolidated Cash Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the cash interest expense of the Company
and its Restricted Subsidiaries during such period, determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to the Company and its Restricted
Subsidiaries for any period, (a) the sum of (i) Consolidated Net Income for such
period, (ii) Consolidated Interest Expense (to the extent deducted in
determining Consolidated Net Income), (iii) income tax expense (to the extent
deducted in determining Consolidated Net Income), (iv) depreciation and
amortization expense (to the extent deducted in determining Consolidated Net
Income) and (v) non-cash stock compensation and other non-cash expense items (to
the extent deducted in determining Consolidated Net Income), calculated on a
consolidated basis in accordance with GAAP, (b) plus (i) enterprise resource
planning expense not to exceed (A) $30,000,000 with respect to any four
consecutive fiscal quarter measurement period ending in the fiscal year ending
on September 30, 2016, (B) $25,000,000 with respect to any four consecutive
fiscal quarter measurement period ending in the fiscal year ending on
September 30, 2017 and (C) $20,000,000 with respect to any four consecutive
fiscal quarter measurement period ending in the fiscal year ending on
September 30, 2018 and (ii) the following one-time non-recurring expense items
in connection with any acquisition, including, without limitation, the GATR
Acquisition and the acquisition of TeraLogics:  (A) options expense, (B) deal
bonuses, (C) earn outs and purchase price allocations relating to options,
(D) expense in respect of inventory in finished goods, (E) retention expense,
(F) legal, accounting, tax and other consulting expense, (G) integration
expense, (H) director and officer and representation and warranty insurance
expense and (I) fees and expenses in respect of the financing of any
acquisition, minus (c) non-cash items of gain or revenue (to the extent added in
determining Consolidated Net Income), calculated on a consolidated basis in
accordance with GAAP.

 

“Consolidated Indebtedness” means, for any Person, as of the date of any
determination thereof, all Indebtedness of such Person determined on a
consolidated basis eliminating intercompany loans and, with respect to the
Company “Consolidated Indebtedness” means, as the context requires, (a) all
Indebtedness of the Company and its Restricted Subsidiaries, or (b) all
Indebtedness of the Company and its Subsidiaries; provided that, notwithstanding
anything to the contrary in the definition of the term “Indebtedness”, for
purpose of this definition, “Indebtedness” shall include all non-contingent
liabilities in respect of letters of credit or instruments serving a similar
function in each case which have been drawn upon by the beneficiary thereof and
which were issued or accepted for the account of the Company or any Restricted
Subsidiary (in the case of clause (a)) or the Company or any Subsidiary (in the
case of clause (b)), as applicable, by banks or other financial institutions,
whether or not representing obligations for borrowed money.

 

“Consolidated Interest Expense” means, with respect to the Company and its
Restricted Subsidiaries for any period, the interest expense of the Company and
its Restricted Subsidiaries

 

--------------------------------------------------------------------------------


 

for such period, determined on a consolidated basis in accordance with GAAP, and
shall in any event include, without limitation, (i) the amortization of debt
discounts, (ii) the amortization of all fees payable in connection with the
incurrence of Indebtedness to the extent included in interest expense, and
(iii) the portion of any Capitalized Lease allocable to interest expense.

 

“Consolidated Net Income” means, with respect to the Company and its Restricted
Subsidiaries for any period, the consolidated net income or net earnings (or any
comparable line item) of the Company and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, but
excluding extraordinary items and gains or loss resulting from changes in
accounting principles and interest income.

 

“Consolidated Net Worth” means, for any Person as of the date of any
determination thereof, the amount of the capital stock accounts (net of treasury
stock, at cost) plus (or minus in the case of a deficit) the surplus in retained
earnings of such Person and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus Intangible Assets.

 

“Consolidated Total Assets” means, as of any date of determination thereof, the
total assets of the Company and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.

 

“Consolidated Total Capitalization” means, for any Person as of the date of any
determination thereof, the sum of (a) Consolidated Indebtedness of such Person
and its Subsidiaries on a consolidated basis as of such date plus
(b) Consolidated Net Worth of such Person as of such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Credit Parties” means the Company and the Guarantors.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means (i) as to any Series A Note or Series B Note, that rate of
interest that is the greater of (a) 5.35% per annum, and (b) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank N.A. as its “base” or “prime”
rate, (ii) as to any Series D Note, that rate of interest that is the greater of
(a) 5.93% per annum, and (b) 2% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. as its “base” or “prime” rate, and (iii) as to any
Series C Note or any Shelf Note, that rate of interest that is the greater of
(1) 2%

 

--------------------------------------------------------------------------------


 

over the Interest Rate specified in the caption set forth at the top of such
Shelf Note, and (2) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank N.A. from time to time in New York City as its “base” or “prime”
rate.

 

“Delayed Delivery Fee” is defined in Section 2B(8)(ii).

 

“Draw Fee” is defined in Section 2B(8)(i).

 

“Dollars” and “$” means lawful currency of the United States of America.

 

“EBITDA” means, with respect to any Person for any period, (a) the sum of
(i) consolidated net income of such Person for such period, (ii) consolidated
interest expense (to the extent deducted in determining such consolidated net
income), (iii) income tax expense (to the extent deducted in determining such
consolidated net income), and (iv) depreciation and amortization expense (to the
extent deducted in determining such consolidated net income).

 

“Electronic Delivery” is defined in Section 7.1(a).

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Materials or to
health and safety matters.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company or a Subsidiary under
section 414 of the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Facility” is defined in Section 2B(l).

 

“Form 10-K” means the Company’s Annual Report on Form 10-K.

 

“Form 10-Q” means the Company’s Quarterly Report on Form 10-Q.

 

--------------------------------------------------------------------------------


 

“Funded Debt” of any Person means (a) all Indebtedness of such Person for
borrowed money or which has been incurred in connection with the acquisition of
assets in each case having a final maturity of one or more than one year from
the date of origin thereof (or which is renewable or extendible at the option of
the obligor for a period or periods more than one year from the date of origin),
including all payments in respect thereof that are required to be made within
one year from the date of any determination of Funded Debt, whether or not the
obligation to make such payments shall constitute a current liability of the
obligor under GAAP, (b) all Capitalized Rentals of such Person, and (c) all
Guarantees by such Person of Funded Debt of others.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“GATR Acquisition” means the acquisition by the Company of all of the capital
stock of GATR Technologies, Inc., an Alabama corporation (“GATR”), pursuant to
the Stock Purchase Agreement dated as of December 18, 2015 among GATR, the
shareholders of GATR, the representative of such shareholders and the Company as
such agreement may be amended, supplemented or otherwise modified, in each case
in any material respect which is not adverse to the holders of the Notes (it
being understood and agreed that changes to the purchase price in excess of 10%
thereof or the definition of “Material Adverse Effect” appearing therein shall
be deemed to be a material amendment or modification which is adverse to holders
of the Notes) from time to time.

 

“Governmental Authority” means the government of

 

(a)           the United States of America or any state or other political
subdivision thereof, or

 

(b)           any other jurisdiction in which any of the Company or any
Subsidiary conducts all or any part of its business, or which asserts
jurisdiction over any properties of such Person, or

 

(c)           any entity exercising executive, legislative, judicial, regulatory
or administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Guarantee” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

 

(a)           to purchase such Indebtedness or obligation or any property
constituting security therefor;

 

--------------------------------------------------------------------------------


 

(b)           to advance or supply funds (i) for the purchase or payment of such
Indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

(c)           to lease properties or to purchase properties or services
primarily for the purpose of assuring the owner of such Indebtedness or
obligation of the ability of any other Person to make payment of the
Indebtedness or obligation; or

 

(c)           otherwise to assure the owner of such Indebtedness or obligation
against loss in respect thereof.

 

Without limiting the foregoing, in any computation of the Indebtedness or other
liabilities of the obligor under any Guarantee, the Indebtedness or other
obligations that are the subject of such Guarantee shall be assumed to be direct
obligations of such obligor.

 

“Guaranteed Obligations” is defined in Section 20.1(a).

 

“Guarantors” shall mean (i) Cubic Transportation Systems, Inc., a California
corporation, (ii) Cubic Defense Applications, Inc., a California corporation,
(iii) Cubic Simulation Systems, Inc., a Delaware corporation, (iv) Omega
Training Group, Inc., a Georgia corporation, (v) NextBus, Inc., a Delaware
corporation, (vi) Dtech Labs, Inc., a Delaware corporation, (vii) Cubic Global
Defense, Inc., a Delaware corporation, (viii) GATR Technologies, Inc., an
Alabama corporation, and (ix) each Person that hereafter becomes a party to the
Multiparty Guaranty pursuant to the requirements of Section 9.6.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose average life (as determined by PIM) most
closely matches the average life of such Accepted Note.

 

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided that if such Person is a nominee, then for the purposes of Sections 7,
12, 17.2 and 18 and any related definitions in this Schedule A, “holder” shall
mean the beneficial owner of such Note whose name and address appears in such
register.

 

“Hostile Tender Offer” means, with respect to the use of proceeds of any Note,
any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or

 

--------------------------------------------------------------------------------


 

rights representing less than 5% of the equity interests or beneficial ownership
of such corporation or other entity for portfolio investment purposes, and such
offer or purchase has not been duly approved by the board of directors of such
corporation or the equivalent governing body of such other entity prior to the
date on which the Company makes the Request for Purchase of such Note.

 

“include” or “including” means, unless the context clearly requires otherwise,
“including without limitation.”

 

“Indebtedness” with respect to any Person means, at any time, without
duplication:

 

(a)           its liabilities for borrowed money, including, without limitation,
deferred payments, and its redemption obligations in respect of mandatorily
redeemable Preferred Stock;

 

(b)           its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);

 

(c)           all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)           all liabilities for borrowed money secured by any Lien with
respect to any property owned by such Person (whether or not it has assumed or
otherwise become liable for such liabilities);

 

(e)           all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions, whether or not representing obligations for borrowed
money, but excluding any commercial letter of credit entered into in the
ordinary course of business by any such bank or other financial institution
relating to the export or import of properties or any letter of credit entered
into in the ordinary course of business by any such bank or other financial
institution relating to the performance by such Person of its obligations under
any contract or agreement (other than any note, credit, loan or other financial
instrument or like agreement);

 

(f)            Swaps of such Person; and

 

(g)           any Guarantee of such Person with respect to liabilities of a type
described in any of clauses (a) through (f) of this definition.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“INHAM Exemption” is defined in Section 6.2(e).

 

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal

 

--------------------------------------------------------------------------------


 

amount of the Notes then outstanding, (c) any bank, trust company, savings and
loan association or other financial institution, any pension plan, any
investment company, any insurance company, any broker or dealer, or any other
similar financial institution or entity, regardless of legal form, and (d) any
Related Fund of any holder of any Note.

 

“Intangible Assets” means the aggregate amount, for the Company and its
Restricted Subsidiaries on a consolidated basis, of all assets classified as
intangible assets under GAAP, including, without limitation, customer lists,
acquired technology, goodwill, computer software, trademarks, patents,
copyrights, organization expenses, franchises, licenses, trade names, brand
names, mailing lists, catalogs, unamortized debt discount and capitalized
research and development costs.

 

“Issuance Period” is defined in Section 2B(2).

 

“Joinder to Multiparty Guaranty” means a joinder agreement entered into by an
Additional Guarantor in substantially the form of Exhibit E.

 

“Leverage Ratio” means, at any time of determination thereof, the ratio of
(i) (x) Consolidated Indebtedness of the Company and its Restricted Subsidiaries
at such time minus (y) to the extent included in Consolidated Indebtedness, all
Indebtedness attributable to undrawn letters of credit (including, without
duplication, Indebtedness in the form of Guarantees with respect to letters of
credit), to (ii) Consolidated Adjusted EBITDA for the period of four consecutive
fiscal quarters then or most recently ended with respect to which financial
statements have been delivered in accordance with the requirements of
Section 7.1(a) or (b) of this Agreement or the Prior Agreement.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and including but not limited to
the security interest lien arising from a mortgage, encumbrance, pledge,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes.  The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights-of-way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances (including, with respect to
stock, stockholder agreements, voting trust agreements, buy-back agreements and
all similar arrangements) affecting property.  For the purposes of this
Agreement, the Company or a Restricted Subsidiary shall be deemed to be the
owner of any property which it has acquired or holds subject to a conditional
sale agreement, Capital Lease or other arrangement pursuant to which title to
the property has been retained by or vested in some other Person for security
purposes and such retention or vesting shall constitute a Lien.

 

“Make-Whole Amount” is defined in Section 8.6.

 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Credit Parties
taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Company or any Guarantor
to perform any of its obligations under

 

--------------------------------------------------------------------------------


 

this Agreement and the other Transaction Documents, taken as a whole, (c) the
validity or enforceability of any of the Transaction Documents, or (d) the
rights of or benefits available to the holders of the Notes under this Agreement
and the other Transaction Documents, taken as a whole.

 

“Maturity Date” is defined in the first paragraph of each Note.

 

“Member of the Zable Family” means Walter J. Zable, his spouse, his children,
his grandchildren and any trust of which Walter J. Zable is the settlor.

 

“Most Favored Provision” is defined in Section 9.8.

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“Multiparty Guaranty” is defined in Section 20.

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“NAIC Annual Statement” is defined in Section 6.2(a).

 

“New York Business Day” means any day other than a Saturday, a Sunday or a day
on which commercial banks in New York City are required or authorized to be
closed.

 

“Notes” is defined in Section 1C.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate signed in the name of the Company by
a Responsible Officer of the Company.

 

“Original Agreement” means that certain Note Purchase and Private Shelf
Agreement, dated as of March 12, 2013, between the Company and certain of the
other Persons which are parties hereto as of the date hereof, as amended,
supplemented or otherwise modified through February 2, 2016.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Permitted Acquisition” means the acquisition of all or substantially all of the
assets, all or a substantial part of, a business, division, brand or product
line, or all or substantially all of the

 

--------------------------------------------------------------------------------


 

stock of any Person (such Person being the “Target”) that is engaged in a line
of business which is substantially related to that of the Company and with
respect to which:

 

(a)           such acquisition was approved by each Person’s (including the
Target’s) Board of Directors (or other similar governing body);

 

(b)           at the time of such proposed acquisition and immediately after
giving effect thereto, no Default or Event of Default would exist;

 

(c)           at the time of such proposed acquisition and immediately after
giving effect thereto, the Company is in compliance, on a pro forma basis, with
the maximum Leverage Ratio permitted under Section 10.1(b) at such time
(including, if applicable, giving effect to the impact of any Adjusted Covenant
Period to the extent elected by the Company in accordance with Section 10.1(b))
recomputed as of the last day of the most recently ended fiscal quarter of the
Company for which financial statements have been delivered (such compliance to
be confirmed by an Officer’s Certificate in a form satisfactory to the Required
Holders); and

 

(d)           the Company shall have given the holders of the Notes prior
written notice, together with, if the total consideration being paid in
connection with such acquisition (including, without limitation, assumed
Indebtedness or Preferred Stock) exceeds $50,000,000, such documents and
information as the Required Holders may reasonably request and which are
reasonably available to the Company at such time.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.

 

“PIM” means PGIM, Inc. and any of its successors.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company, any
Subsidiary or any ERISA Affiliate or with respect to which the Company, any
Subsidiary or any ERISA Affiliate may have any liability.

 

“Preferred Stock” means any class of capital stock (or other equity interests)
of a Person that is preferred over any other class of capital stock (or other
equity interests) of such Person as to the payment of dividends or other
distributions or the payment of any amount upon liquidation or dissolution of
such Person.

 

“Prior Agreement” is defined in Section 1A.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Prudential Affiliate” means (i) any corporation or other entity controlling,
controlled by, or under common control with, PIM and (ii) any managed account or
investment fund which is managed by PIM or a Prudential Affiliate described in
clause (i) of this definition.  For

 

--------------------------------------------------------------------------------


 

purposes of this definition, the terms “control,” “controlling” and “controlled”
shall mean the ownership, directly or through subsidiaries, of a majority of a
corporation’s or other Person’s Voting Interests or equivalent voting securities
or interests.

 

“PTE” is defined in Section 6.2(a).

 

“Purchasers” means the Series A Purchasers, the Series B Purchasers, the
Series C Purchasers, the Series D Purchasers and PIM and/or the Prudential
Affiliate(s) which are purchasing any Accepted Notes.

 

“QPAM Exemption” is defined in Section 6.2(d).

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Rentals” means and includes as of the date of any determination thereof all
fixed payments (including as such all payments which the lessee is obligated to
make to the lessor on termination of the lease or surrender of the property)
payable by the Company or a Restricted Subsidiary, as lessee or sublessee under
a lease of real or personal property, but shall be exclusive of any amounts
required to be paid by the Company or a Restricted Subsidiary (whether or not
designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges.

 

“Request for Purchase” is defined in Section 2B(3).

 

“Required Holders” means, at any time, the holder or holders of a majority of
the aggregate principal amount of the Notes or of a Series of Notes, as the
context may require, from time to time outstanding (exclusive of Notes then
owned by any Credit Party, any Subsidiary or any of their respective
Affiliates).

 

“Rescheduled Closing Day” is defined in Section 2B(7).

 

“Responsible Officer” means any Senior Financial Officer and any other officer
with responsibility for the administration of the relevant portion of this
Agreement or any other Transaction Document.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or any option, warrant or other right to acquire any
such Equity Interests.

 

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” means any Subsidiary (a) of which more than 80% (by
number of votes) of the Equity Interests with voting power is beneficially
owned, directly or indirectly, by the Company, and (b) has been so designated
within the limitations of Section 10.7.  An SPE may be either a Restricted
Subsidiary or an Unrestricted Subsidiary.

 

“Sale and Leaseback Transaction” is defined in Section 10.4.

 

“SEC” means the Securities and Exchange Commission of the United States of
America, or any successor thereto.

 

“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer or treasurer of the Company.

 

“Senior Funded Debt” means all Funded Debt of the Company which is not
subordinate or junior in rank to any other Funded Debt of the Company.

 

“Series” is defined in Section 1C.

 

“Series A Notes” is defined in Section 1B.

 

“Series A Purchasers” means the purchasers of the Series A Notes, consisting of
The Prudential Insurance Company of America and American Income Life Insurance
Company.

 

“Series B Notes” is defined in Section 1B.

 

“Series B Purchasers” means the purchasers of the Series B Notes, consisting of
The Prudential Insurance Company of America, Liberty National Life Insurance
Company and Prudential Annuities Life Assurance Corporation.

 

“Series C Notes” is defined in Section 1B.

 

“Series C Purchasers” means the purchasers of the Series C Notes, consisting of
The Prudential Insurance Company of America, Zurich American Insurance Company
and Physicians Mutual Insurance Company.

 

“Series D Notes” is defined in Section 1B.

 

“Series D Purchasers” means the purchasers of the Series D Notes, consisting of
The Prudential Insurance Company of America, Prudential Annuities Life Assurance
Corporation, Prudential Legacy Insurance Company of New Jersey and United of
Omaha Life Insurance Company.

 

“Shelf Notes” is defined in Section 1C.

 

--------------------------------------------------------------------------------


 

“Significant Subsidiary” means at any time any Subsidiary that would at such
time constitute a “significant subsidiary” (as such term is defined in
Regulation S-X of the SEC as in effect on the date hereof) of the Company.

 

“Source” is defined in Section 6.2.

 

“SPE” means any Subsidiary of the Company that constitutes a special purpose
entity.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, as to any Person, any corporation, association or other
business entity in which such Person or one or more of its Subsidiaries or such
Person and one or more of its Subsidiaries owns sufficient equity or voting
interests to enable it or them (as a group) ordinarily, in the absence of
contingencies, to elect a majority of the directors (or Persons performing
similar functions) of such entity, and any partnership or joint venture if more
than a 50% interest in the profits or capital thereof is owned by such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries (unless such partnership can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.

 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
office.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency; provided that Swaps entered into by such Person in the ordinary
course of business for the sole purpose of managing or hedging risk shall not be
deemed or construed to constitute Indebtedness within the terms of this
Agreement.  Without limiting the foregoing, the amount of the obligation under
any Swap shall be the amount determined in respect thereof as of the end of the
then most recently ended fiscal quarter of such Person, based on the assumption
that such Swap had terminated at the end of such fiscal quarter, and in making
such determination, if any agreement relating to such Swap provides for the
netting of amounts payable by and to such Person thereunder or if any such
agreement provides for the simultaneous payment of amounts by and to such
Person, then in each such case, the amount of such obligation shall be the net
amount so determined.

 

“TeraLogics” means TeraLogics, LLC, a Maryland limited liability company.

 

“Transaction Documents” means this Agreement (including the Multiparty
Guaranty), the Series A Notes, the Series B Notes, the Series C Notes, the
Series D Notes, the Shelf Notes and any and all notices, reports and
certificates (including any Officer’s Certificate delivered in connection with
any closing of the purchase and sale of Notes) delivered to PIM or any holder of
a Note pursuant to the requirements of this Agreement.

 

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiaries” means any Subsidiary which has been designated as an
Unrestricted Subsidiary within the limitations of Section 10.7, provided that
any Subsidiary which is not a Restricted Subsidiary shall be deemed to be an
Unrestricted Subsidiary.  An SPE may be either a Restricted Subsidiary or an
Unrestricted Subsidiary.

 

“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA) PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.

 

“Voting Stock” means, with respect to any Person, any shares of stock (or
similar equity interests) of such Person whose holders are entitled under
ordinary circumstances to vote for the election of directors (or similar body
that has management authority of such Person) of such Person (irrespective of
whether at the time stock (or similar equity interests) of any other class or
classes shall have or might have voting power by reason of the happening of any
contingency).

 

“Wholly-owned Restricted Subsidiary” means, at any time, any Restricted
Subsidiary one hundred percent (100%) of all of the Equity Interests (except
directors’ qualifying shares) and voting interests of which are owned by any one
or more of the Company and the Company’s other Wholly-owned Restricted
Subsidiaries at such time.

 

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the Equity Interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

SUBSIDIARIES

 

See Schedule 5.4A.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4A

 

RESTRICTED SUBSIDIARIES

 

SCHEDULE 5.4

 

SUBSIDIARIES

 

See Schedule 5.4A.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4A

 

RESTRICTED SUBSIDIARIES

 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

CTS — NORDIC AKTIEBOLAG

Malmo, Sweden

 

Sweden

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC (UK) LIMITED

 

 

 

 

 

Surrey, England

 

England

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DE MEXICO

 

 

 

 

 

Tijuana, Mexico

 

Mexico

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE AUSTRALIA PTY LIMITED

 

 

 

 

 

Victoria, Australia

 

Australia

 

100

%

 

 

 

 

 

 

CUBIC DEFENCE NEW ZEALAND LIMITED

Auckland, New Zealand

 

Australia

 

100

%

*(100% owned subsidiary of Cubic Holdings Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DEFENCE UK LTD.

Surrey, England

 

England

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DEFENCE WLL

 

 

 

 

 

Qatar

 

Qatar

 

49

%

*(49% owned subsidiary of Cubic Defence UK Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC DEFENSE APPLICATIONS, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC FIELD SERVICES CANADA LIMITED

Alberta, Canada

 

Canada

 

100

%

*(100% owned subsidiary of Cubic Global Defense, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC GLOBAL DEFENSE, INC.
San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC HOLDINGS LIMITED.
Auckland, New Zealand

 

New Zealand

 

100

%

 

 

 

 

 

 

CCUBIC ITALIA S.R.L.

 

 

 

 

 

Rome, Italy

 

Italy

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

CUBIC LAND, INC.

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

CUBIC MIDDLE EAST, INC.

San Diego, California

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC SIMULATION SYSTEMS, INC.

Orlando,Florida

 

Delaware

 

100

%

 

 

 

 

 

 

CUBIC SURFACE TRANSPORTATION SYSTEMS, LIMITED

Surrey, England

 

United Kingdom

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TECHNOLOGIES DENMARK APS

Helsingor, Denmark

 

Denmark

 

100

%

*(100% owned subsidiary of Cubic Defence New Zealand Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TECHNOLOGIES SINGAPORE PTE. LTD.

Singapore

 

Singapore

 

100

%

*(100% owned subsidiary of Cubic Defence New Zealand Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (AUSTRALIA) PTY LIMITED

New South Wales, Australia

 

Australia

 

100

%

* (100% owned subsidiary of Cubic Transportation Systems, Limited.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (DEUTSCHLAND) GmbH

 

 

 

 

 

Hamburg, Germany

 

Germany

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (INDIA) PVT LIMITED
Hyderabad, India

 

India

 

100

%

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS (ITMS) LIMITED

 

 

 

 

 

Surrey, England

 

United Kingdom

 

100

%

*(100% owned subsidiary of Cubic (UK) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS CANADA, LTD.

Vancouver, B.C.

 

Canada

 

100

%

*(100% owned subsidiary of Cubic Transportations Systems, Inc.)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Place of
Incorporation

 

Percentage
Owned

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS LIMITED

Surrey, England

 

England

 

100

%

*(100% owned subsidiary of Cubic (U.K.) Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS NORDIC AS

Bergen, Norway

 

Norway

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems Limited)

 

 

 

 

 

 

 

 

 

 

 

CUBIC TRANSPORTATION SYSTEMS, INC.

 

 

 

 

 

San Diego, California

 

California

 

100

%

 

 

 

 

 

 

DTECH LABS, INC.

Ashburn, Virginia

 

Delaware

 

100

%

 

 

 

 

 

 

EMIRATES TRAINING TECHNOLOGY LLC

 

 

 

 

 

Abu Dhabi, United Arab Emirates

 

UAE

 

50

%

*(50% owned by Cubic Defence UK Limited)

 

 

 

 

 

 

 

 

 

 

 

GATR TECHNOLOGIES, INC.

 

 

 

 

 

Huntsville, Alabama

 

Alabama

 

100

%

 

 

 

 

 

 

INTIFIC, INC.

 

 

 

 

 

Austin, Texas

 

Delaware

 

100

%

 

 

 

 

 

 

NEXTBUS, INC.

 

 

 

 

 

Emeryville, California

 

Delaware

 

100

%

*(100% owned subsidiary of Cubic Transportation Systems Inc.)

 

 

 

 

 

 

 

 

 

 

 

OMEGA TRAINING GROUP, INC.

San Diego, California

 

Georgia

 

100

%

 

 

 

 

 

 

TERALOGICS, LLC

Hanover, Maryland

 

Maryland

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.4B

 

UNRESTRICTED SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

EXISTING INDEBTEDNESS

 

Agreement

 

Principal
Amount
Outstanding on
July 31, 2016

 

Collateral

 

Guarantors

 

Any Material
Changes since
July 31, 2016

Second Amended and Restated Credit Agreement dated as of May 8, 2012 among Cubic
Corporation, JPMorgan Chase Bank, N.A., as Administrative Agent, and the Lenders
from time to time party thereto

 

$225.0 million

 

 

None

 

·    Cubic Transportation Systems, Inc.

·        Cubic Defense Applications, Inc.

·        Cubic Simulation Systems, Inc.

·        Omega Training Group, Inc.

·        Nextbus,  Inc.

·        DTech Labs, Inc.

·        Cubic Global Defense, Inc.

·        GATR Technologies, Inc.

 

The Second Amended and Restated Credit Agreement referenced in this Schedule
5.15 is being amended and restated by the Bank Credit Agreement which has a
maturity date of August 20, 2021 and pursuant to which credit facilities in an
aggregate amount of up to $400,000,000 are being made available by JPMorgan
Chase Bank, N.A and the Lenders from time to time party thereto

 

 

 

 

 

 

 

 

 

Cubic Transportation Systems, LTD

 

Barclays Bank PLC

 

£0.867 million

 

First legal charge over the premises at AFC House, Honeycrock Lane, Salford,
Surrey, UK

 

 

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.3

 

EXISTING LIENS

 

Security:

 

First legal charge over the premises at AFC House, Honeycrock Lane, Salford,
Surrey, UK

 

 

 

Borrower:

 

Cubic Transportation Systems, LTD

 

 

 

Creditor/Lienholder:

 

Barclays Bank PLC

 

 

 

Original Balance:

 

£5,200,000

 

 

 

Remaining Balance:

 

£866,667.

 

 

 

Value Date:

 

02 December 2003

 

 

 

Maturity Date:

 

03 December 2018

 

 

 

Interest Rate:

 

Fixed at 6.4825%

 

 

 

Payments:

 

Quarterly each March, June, September and December

 

 

 

Next Payment:

 

£100,828 due September 2016

 

Secured Letter of Credit Facility

 

$69.4 million

 

Cash Collateralized

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank Account

Royal Bank of Scotland, Knightsbridge

Account #85127647

 

 

$3.9 million

 

 

First Charge granted to TfL

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.11

 

INVESTMENTS IN UNRESTRICTED SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

[FORM OF SERIES A NOTE]

 

CUBIC CORPORATION

 

3.35% SERIES A SENIOR NOTE DUE 2025

 

No. [   ]

[Date]

$[    ]

PPN 229669 C@3

 

FOR VALUE RECEIVED, the undersigned, CUBIC CORPORATION (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [             ], or registered assigns, the principal
sum of [           ] DOLLARS on March 12, 2025 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 3.35% per annum from the date
hereof, payable at maturity and semi-annually, on the 12th day of each March and
September in each year, commencing with the March 12 or September 12 next
succeeding the date hereof until the principal hereof shall have become due and
payable, and (b) at a rate per annum from time to time equal to the greater of
(i) 5.35% and (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York, New York as its “base” or “prime” rate
(i) on any overdue payment of interest, and (ii) following the occurrence and
during the continuance of an Event of Default (as defined in the Agreement
referred to below) on the unpaid principal balance, any overdue payment of
interest and any overdue payment of any Make-Whole Amount, in the case of each
of clause (i) and (ii), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Notwithstanding anything to the contrary in this Note or the definition of the
term “Default Rate” set forth in the Agreement referred to below, the applicable
coupon rate of this Note shall be subject to adjustment from time to time
pursuant to Section 10.1(b) of such Agreement.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of March 12,
2013 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representation set
forth in Section 6.2.  Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a

 

Exhibit A-1-1

--------------------------------------------------------------------------------


 

new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-1-2

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

[FORM OF SERIES B NOTE]

 

CUBIC CORPORATION

 

3.35% SERIES B SENIOR NOTE DUE 2025

 

No. [   ]

[Date]

$[    ]

PPN 229669 C#1

 

FOR VALUE RECEIVED, the undersigned, CUBIC CORPORATION (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [             ], or registered assigns, the principal
sum of [           ] DOLLARS on March 12, 2025 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 3.35% per annum from the date
hereof, payable at maturity and semi-annually, on the 12th day of each March and
September in each year, commencing with the March 12 or September 12 next
succeeding the date hereof until the principal hereof shall have become due and
payable, and (b) at a rate per annum from time to time equal to the greater of
(i) 5.35% and (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York, New York as its “base” or “prime” rate
(i) on any overdue payment of interest, and (ii) following the occurrence and
during the continuance of an Event of Default (as defined in the Agreement
referred to below) on the unpaid principal balance, any overdue payment of
interest and any overdue payment of any Make-Whole Amount, in the case of each
of clause (i) and (ii), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Notwithstanding anything to the contrary in this Note or the definition of the
term “Default Rate” set forth in the Agreement referred to below, the applicable
coupon rate of this Note shall be subject to adjustment from time to time
pursuant to Section 10.1(b) of such Agreement.

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of March 12,
2013 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representation set
forth in Section 6.2.  Unless otherwise indicated, capitalized terms used in
this Note shall have the respective meanings ascribed to such terms in the Note
Purchase Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a

 

Exhibit A-2-1

--------------------------------------------------------------------------------


 

new Note for a like principal amount will be issued to, and registered in the
name of, the transferee.  Prior to due presentment for registration of transfer,
the Company may treat the person in whose name this Note is registered as the
owner hereof for the purpose of receiving payment and for all other purposes,
and the Company will not be affected by any notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-2-2

--------------------------------------------------------------------------------


 

EXHIBIT A-3

 

[FORM OF SERIES C NOTE]

 

CUBIC CORPORATION

 

SERIES C SENIOR NOTE

 

No. [   ]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:  July 17, 2015
INTEREST RATE:  3.70%
INTEREST PAYMENT DATES:  Semi-annually on each March 12 and September 12
MATURITY DATE:  March 12, 2025
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

 

FOR VALUE RECEIVED, the undersigned, CUBIC CORPORATION (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [                ], or registered assigns, the
principal sum of [                     ] DOLLARS, payable on the Principal
Prepayment Dates and in the amounts specified above, and on the Maturity Date
specified above (the “Maturity Date”) in an amount equal to the unpaid balance
of the principal hereof, with interest (computed on the basis of a 360-day year
of twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate
per annum specified above, payable on the Final Maturity Date specified above
and on each Interest Payment Date specified above, commencing with the Interest
Payment Date next succeeding the date hereof, until the principal hereof shall
have become due and payable, and (b) at a rate per annum from time to time equal
to the Default Rate (i) on any overdue payment of interest, and (ii) following
the occurrence and during the continuance of an Event of Default (as defined in
the Agreement referred to below) on the unpaid principal balance, any overdue
payment of interest and any overdue payment of any Make-Whole Amount, in the
case of each of clause (i) and (ii), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Notwithstanding anything to the contrary in this Note or the definition of the
term “Default Rate” set forth in the Agreement referred to below, the applicable
coupon rate of this Note shall be subject to adjustment from time to time
pursuant to Section 10.1(b) of such Agreement.

 

Payments of principal, Make-Whole Amount, if any, and interest are to be made in
lawful money of the United States of America at JPMorgan Chase Bank, New York,
New York or at such other place as the holder hereof shall designate to the
Company in writing.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of March 12,
2013 (as from time to time amended, restated, supplemented or otherwise
modified, the “Agreement”), between the Company and the other Credit Parties
named therein, on the one hand, and the other Persons party thereto, on the
other hand, and is entitled to the benefits thereof.  Each holder of this Note
will be deemed, by its acceptance hereof, to have made the representations set
forth in

 

Exhibit A-3-1

--------------------------------------------------------------------------------


 

Section 6.2 of the Agreement.  Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Agreement, but not
otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

 

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect, provided in
the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-3-2

--------------------------------------------------------------------------------


 

EXHIBIT A-4

 

[FORM OF SERIES D NOTE]

 

CUBIC CORPORATION

 

3.93% SERIES D SENIOR NOTE DUE MARCH 12, 2026

 

No. [   ]

[Date]

$[    ]

PPN 229669 D@2

 

FOR VALUE RECEIVED, the undersigned, CUBIC CORPORATION (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [             ], or registered assigns, the principal
sum of [           ] DOLLARS on March 12, 2026 (the “Maturity Date”), with
interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 3.93% per annum from the date
hereof, payable at maturity and semi-annually, on the 12th day of each March and
September in each year, commencing with the March 12 or September 12 next
succeeding the date hereof until the principal hereof shall have become due and
payable, and (b) at a rate per annum from time to time equal to the greater of
(i) 5.93% and (ii) 2% over the rate of interest publicly announced by JPMorgan
Chase Bank from time to time in New York, New York as its “base” or “prime” rate
(i) on any overdue payment of interest, and (ii) following the occurrence and
during the continuance of an Event of Default (as defined in the Agreement
referred to below) on the unpaid principal balance, any overdue payment of
interest and any overdue payment of any Make-Whole Amount, in the case of each
of clause (i) and (ii), payable quarterly as aforesaid (or, at the option of the
registered holder hereof, on demand).

 

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, New York, New York or at such other place as the holder
hereof shall designate to the Company in writing as provided in the Agreement
referred to below.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to an Amended and Restated Note Purchase and Private Shelf Agreement,
dated as of February 2, 2016 (as from time to time amended, restated,
supplemented or otherwise modified, the “Agreement”), between the Company and
the other Credit Parties named therein, on the one hand, and the other Persons
party thereto, on the other hand, and is entitled to the benefits thereof.  Each
holder of this Note will be deemed, by its acceptance hereof, to have made the
representation set forth in Section 6.2.  Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving

 

Exhibit A-4-1

--------------------------------------------------------------------------------


 

payment and for all other purposes, and the Company will not be affected by any
notice to the contrary.

 

The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

 

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect, provided in
the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-4-2

--------------------------------------------------------------------------------


 

EXHIBIT A-5

 

[FORM OF SHELF NOTE]

 

CUBIC CORPORATION

 

SERIES      SENIOR NOTE

 

No. [   ]
ORIGINAL PRINCIPAL AMOUNT:
ORIGINAL ISSUE DATE:
INTEREST RATE:
INTEREST PAYMENT DATES:  [Quarterly][Semi-annually] on each [STATE DATES]
MATURITY DATE:(1)
PRINCIPAL PREPAYMENT DATES AND AMOUNTS:(2)

 

FOR VALUE RECEIVED, the undersigned, CUBIC CORPORATION (herein called the
“Company”), a corporation organized under the laws of the State of Delaware,
hereby promises to pay to [                ], or registered assigns, the
principal sum of [                     ] [DOLLARS] [on the Maturity Date
specified above (the “Maturity Date”)] [, payable on the Principal Prepayment
Dates and in the amounts specified above, and on the Maturity Date specified
above (the “Maturity Date”) in an amount equal to the unpaid balance of the
principal hereof,] with interest (computed on the basis of a 360-day year of
twelve 30-day months) (a) on the unpaid balance thereof at the Interest Rate per
annum specified above, payable on the Final Maturity Date specified above and on
each Interest Payment Date specified above, commencing with the Interest Payment
Date next succeeding the date hereof, until the principal hereof shall have
become due and payable, and (b) at a rate per annum from time to time equal to
the Default Rate (i) on any overdue payment of interest, and (ii) following the
occurrence and during the continuance of an Event of Default (as defined in the
Agreement referred to below) on the unpaid principal balance, any overdue
payment of interest and any overdue payment of any Make-Whole Amount, in the
case of each of clause (i) and (ii), payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Payments of principal, Make-Whole Amount, if any, and interest are to be made in
lawful money of the United States of America at JPMorgan Chase Bank, New York,
New York or at such other place as the holder hereof shall designate to the
Company in writing.

 

This Note is one of a series of senior notes (herein called the “Notes”) issued
pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of August 11, 2016 (as from time to time amended, restated,
supplemented or otherwise modified, the “Agreement”), between the Company and
the other Credit Parties named therein, on the one hand, and the other Persons
party thereto, on the other hand, and is entitled to the benefits thereof.  Each
holder of this Note will be deemed, by its acceptance hereof, to have made the

 

--------------------------------------------------------------------------------

(1)  The Final Maturity Date must be no more than 12 years after the original
issuance date

(2)  The Remaining Average Life must be no more than 10 years after the original
issuance date.

 

Exhibit A-5-1

--------------------------------------------------------------------------------


 

representations set forth in Section 6.2 of the Agreement.  Unless otherwise
indicated, capitalized terms used in this Note shall have the respective
meanings ascribed to such terms in the Note Purchase Agreement.

 

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee.  Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

 

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Agreement, but not
otherwise.

 

The Notes have been unconditionally guaranteed by certain of the Company’s
Subsidiaries pursuant to the terms of the Multiparty Guaranty.

 

If an Event of Default shall occur and be continuing, the principal of this Note
may be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount), and with the effect, provided in
the Agreement.

 

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such state
that would permit the application of the laws of a jurisdiction other than such
state.

 

 

CUBIC CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit A-5-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF REQUEST FOR PURCHASE]

 

CUBIC CORPORATION

 

Reference is made to the Second Amended and Restated Note Purchase and Private
Shelf Agreement (as amended or otherwise modified from time to time, the
“Agreement”), dated as of August 11, 2016, between Cubic Corporation (the
“Company”) and the other Persons named therein as parties thereto.  All terms
herein that are defined in the Agreement have the respective meanings specified
in the Agreement.  Pursuant to Section 2B(3) of the Agreement, the Company
hereby makes the following Request for Purchase:

 

Individual specifications of the notes covered hereby (the “Notes”):

 

Principal Amount

 

Final Maturity
Date

 

Principal Prepayment
Dates and Amounts

 

Interest Payment
Period

*

 

**

 

***

 

[quarterly]
[semi-annually]

 

Use of proceeds of the Notes:

 

Proposed day for the closing of the purchase and sale of the Notes:

 

The purchase price of the Notes is to be transferred to:

 

Name, Address and ABA
Routing Number of Bank

 

Number of Account

 

Name & Telephone No. of
Bank Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Company certifies (a) that the representations and warranties contained in
Section 5 of the Agreement are true on and as of the date of this Request for
Purchase, and (b) that there exists on the date of this Request for Purchase no
Event of Default or Default (both before and after giving effect to the issuance
and purchase of the Notes contemplated hereby).

 

--------------------------------------------------------------------------------

*Minimum of $5,000,000

** Not more than 12 years after original issuance.

*** Remaining Average Life to be not more than 10 years after original issuance.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

Dated:                                                    ,

 

 

 

 

CUBIC CORPORATION

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF CONFIRMATION OF ACCEPTANCE]

 

CUBIC CORPORATION

 

Reference is made to the Second Amended and Restated Note Purchase and Private
Shelf Agreement (as amended or otherwise modified from time to time, the
“Agreement”), dated as of August 11, 2016, between Cubic Corporation (the
“Company”) and the other Persons named therein as parties thereto.  All terms
used herein that are defined in the Agreement have the respective meanings
specified in the Agreement.

 

PIM or the Prudential Affiliate which is named below as a Purchaser of Notes
hereby confirms the representations as to such Notes set forth in Section 6 of
the Agreement, and agrees to be bound by the provisions of Sections 2B(5) and
2B(7) of the Agreement.

 

Pursuant to Section 2B(5) of the Agreement, an Acceptance with respect to the
following Accepted Shelf Notes is hereby confirmed:

 

I.             Accepted Notes:  Aggregate principal amount $             .

 

(A)          (a)           Name of Purchaser:

(b)           Principal amount:

(c)           Final maturity date:

(d)           Principal prepayment dates and amounts:

(e)           Interest rate:

(f)            Interest payment period:  [quarterly] [semi-annually]

(g)           Payment and notice instructions:  As set forth on attached
Purchaser Schedule.

 

(B)          (a)           Name of Purchaser:

(b)           Principal amount:

(c)           Final maturity date:

(d)           Principal prepayment dates and amounts:

(e)           Interest rate:

(f)            Interest payment period:  [quarterly] [semi-annually]

(g)           Payment and notice instructions:  As set forth on attached
Purchaser Schedule.

 

[(C), (D) . . . same information as above.]

 

II.            Closing Day:                        ,

 

--------------------------------------------------------------------------------


 

Dated:                                                    ,

 

 

 

 

CUBIC CORPORATION

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

PGIM, INC.

 

 

 

By:

 

 

Name:

 

Title: Vice President

 

 

 

[PRUDENTIAL AFFILIATE]

 

 

 

By:

 

 

Name:

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF SHELF NOTE OPINION OF SPECIAL COUNSEL FOR THE CREDIT PARTIES

 

 

Our File Number:

 

0XHC-227752

 

[APPLICABLE SHELF CLOSING DAY]

 

PGIM,

   Inc.

and [LIST PURCHASERS OF APPLICABLE SERIES OF SHELF NOTES]

 

Re:          Cubic Corporation

 

Ladies and Gentlemen:

 

You have requested our opinion on behalf of Cubic Corporation, a Delaware
corporation (the “Issuer”), Cubic Transportation Systems, Inc., a California
corporation (“Transportation”), Cubic Defense Applications, Inc., a California
corporation (“Defense”), Cubic Simulation Systems, Inc., a Delaware corporation
(“Simulation”), Omega Training Group, Inc., a Georgia corporation (“Omega”),
NextBus, Inc., a Delaware corporation (“NextBus”), Dtech Labs, Inc., a Delaware
corporation (“Dtech”), and Cubic Global Defense, Inc., a Delaware corporation
(“Global”), and GATR Technologies, Inc., an Alabama corporation (“GATR”, and
together with the Issuer, Transportation, Defense, Simulation, Omega, NextBus,
Dtech and Global, collectively, the “Credit Parties”), with respect to certain
matters in connection with the Second Amended and Restated Note Purchase and
Private Shelf Agreement dated as of August 11, 2016 (the “NPA”), among the
Credit Parties, PGIM, Inc. (“PIM”) and the Purchasers (as defined in the NPA)
party thereto (the “Purchasers”).  As used in in this opinion letter (a) the
Issuer, Simulation, NextBus, Dtech and Global are each referred to herein as a
“Delaware Entity” and collectively as the “Delaware Entities”,
(b) Transportation and Defense are each referred to herein as a “California
Entity” and collectively as the “California Entities”, and (c) the Credit
Parties, excluding Omega and GATR, are referred to herein collectively as the
“Covered Entities”.

 

This opinion letter is furnished at the Credit Parties’ request pursuant to
Section 4B(4)(f) of the NPA.  When used herein, capitalized terms defined in the
NPA and not otherwise defined herein shall have the meanings given to them in
the NPA.

 

In connection with this opinion letter, we have examined such matters of fact
and questions of law as we have considered appropriate for purposes of rendering
the opinions expressed below.  We have also examined (a) executed originals or
copies of executed originals of the documents listed on Schedule 1 attached
hereto (the “Transaction Documents”), (b) originals or copies of the documents
listed on Schedule 2 attached hereto (the “Organizational Documents”),
(c) originals or copies of the resolutions listed on Schedule 3 attached hereto,
and (d) the Specified Documents (as defined below).

 

In our examination, we have assumed the genuineness of all signatures, the legal
capacity of all natural persons executing documents, the authenticity of all
documents submitted to us as originals, and the conformity to authentic original
documents of all documents submitted to us as copies.  In addition, we

 

--------------------------------------------------------------------------------


 

have assumed that the parties to the Transaction Documents have not entered into
any agreements of which we are unaware that modify the terms of the Transaction
Documents, and have not otherwise expressly or by implication waived, or agreed
to any modification of, any provision of the Transaction Documents.  To the
extent that obligations of the Credit Parties may be dependent upon such
matters, we have assumed that:

 

a.                                    each entity entering into the Transaction
Documents (other than the Covered Entities to the extent described in our
opinions in paragraphs 1 and 2 below) is duly formed, validly existing and in
good standing in all relevant jurisdictions;

 

b.                                    each entity entering into the Transaction
Documents (other than the Covered Entities) has the requisite power and
authority to enter into and perform all of its obligations under each of the
Transaction Documents to which it is a party;

 

c.                                     each entity entering into the Transaction
Documents (other than the Covered Entities) has duly authorized by all
appropriate action its execution and delivery of the Transaction Documents to
which it is a party, and its performance of its obligations thereunder;

 

d.                                    each of the Transaction Documents has been
duly executed and delivered by each person or entity that is a party thereto
(other than the Covered Entities);

 

e.                                     each of the Transaction Documents
constitutes the legal, valid and binding obligation of each person or entity
that is a party thereto (other than the Credit Parties), enforceable against
such person or entity (other than the Credit Parties) in accordance with its
terms;

 

f.                                      each agreement amended or amended and
restated by a Transaction Document (i) was duly authorized, executed and
delivered by each person or entity that is a party thereto, each such person or
entity had and has the requisite power and authority to enter into and perform
all of its obligations thereunder (ii) is the legal, valid and binding
obligation of each person or entity that is a party thereto, enforceable against
each such person or entity in accordance with its respective terms, (iii) is in
full force and effect as of the date of this opinion letter, and (iv) is not the
subject of any default or event of default that is uncured or unwaived as of the
date of this opinion letter; and

 

g.                                     each of the parties to the Transaction
Documents has performed on or before the date hereof its respective obligations
under the Transaction Documents to be performed on or before the date hereof.

 

As to various matters of fact relevant to this opinion letter, we have been
furnished with, and have relied exclusively upon, (i) certificates of and
letters from public officials, (ii) the representations and warranties of the
Credit Parties in the Transaction Documents, and (iii) certifications of certain
officers of the Credit Parties.  We have not independently verified such factual
matters.

 

2

--------------------------------------------------------------------------------


 

Subject to the limitations in the following paragraph, we are opining herein as
to the effect on the subject transactions only of (i) the federal laws of the
United States as applied in the State of New York, (ii) the internal laws of the
State of New York, (iii) with respect to our opinions set forth in paragraphs 1
and 3 (relating solely to the Delaware Entities) of this opinion letter, the
General Corporation Law of the State of Delaware, and (iv) with respect to our
opinions set forth in paragraphs 2 and 3 (relating solely to the California
Entities) of this opinion letter, Division One of Title One of the California
Corporations Code (the “CA Corporations Code”).  Notwithstanding anything to the
contrary herein, we express no opinion with respect to (a) the laws of any other
jurisdiction other than as provided in this paragraph, (b) any laws of the State
of Delaware other than the General Corporation Law of the State of Delaware,
(c) any laws of the State of California other than the CA Corporations Code, or
(d) any matters of municipal law or the laws of any local agencies within any
state.

 

Our opinions herein are based upon our consideration of only those statutes,
rules and regulations which, in our experience, are normally applicable to
transactions of the type provided for in the Transaction Documents; provided
that no opinion is expressed as to any laws relating to (i) pollution,
protection of the environment or hazardous substances, (ii) zoning, subdivision,
land use, building or construction, (iii) labor, employment, pension, employee
rights and benefits, or occupational safety and health, (iv) antifraud matters,
(v) antitrust, unfair competition and trade regulation, (vi) state or federal
taxation, (vii) (except as set forth in opinion paragraphs 6, 7 and 8) state and
federal securities laws, (viii) Sections 547 and 548 of the United States
Bankruptcy Code, and comparable provisions of state law, (ix) state or national
banks or other financial institutions, (x) broker-dealers, investment companies
(except as set forth in opinion paragraph 7) or investment advisors, (xi) public
utilities, (xii) except as set forth in opinion paragraph 6, margin regulations,
(xiii) insurance, (xiv) bulk sales, (xv) fiduciary duties, (xvi) racketeering or
civil or criminal forfeiture, (xvii) patents, copyrights, trademarks, trade
names and other intellectual property rights, (xviii) the Foreign Assistance Act
of 1961, as amended, (xix) corrupt practices laws, including, without
limitation, the Foreign Corrupt Practices Act of 1977, as amended,
(xx) terrorism or money laundering laws, including without limitation, Executive
Order No. 13224 on Terrorist Financing, effective 24 September 2001, and the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as amended, or
any other act, law or regulation of similar nature, or (xxi) the Dodd-Frank Wall
Street Reform and Consumer Protection Act.  We express no opinion as to any
state or federal laws or regulations applicable to the subject transactions
because of the nature or extent of the business of any parties to the
Transaction Documents or of any of their affiliates, and we have made no special
investigation of the business or operations of the Credit Parties for the
purpose of identifying such laws or regulations to which the Credit Parties may
be subject.

 

Based upon and subject to the foregoing and the limitations, exceptions,
qualifications and assumptions set forth below, and in reliance thereon, it is
our opinion, as of the date hereof, that:

 

1.             Each Delaware Entity is a corporation validly existing under the
laws of the State of Delaware with corporate power and authority to enter into
the Transaction Documents to which it is a party and to perform its obligations
thereunder.  Based solely on the certificates from public officials attached
hereto as Exhibit A, we confirm that each Delaware Entity is in good standing
under the laws of the State of Delaware.

 

3

--------------------------------------------------------------------------------


 

2.             Each California Entity is a corporation validly existing under
the laws of the State of California with corporate power and authority to enter
into the Transaction Documents to which it is a party and to perform its
obligations thereunder.  Based solely on the certificates from public officials
attached hereto as Exhibit B, we confirm that each California Entity is in good
standing under the laws of the State of California.

 

3.             Each Credit Party (excluding Omega and GATR, with respect to
which we provide no opinion) has duly authorized by all necessary corporate
action, its execution and delivery of the Transaction Documents to which it is a
party, and its performance of its obligations thereunder, and each such
Transaction Document has been duly executed and delivered by each Credit Party
(excluding Omega and GATR, with respect to which we provide no opinion).

 

4.             Each of the Transaction Documents to which a Credit Party is a
party constitutes the valid and binding agreement of such Credit Party under the
laws of the State of New York, enforceable against such Credit Party in
accordance with its terms.

 

5.             The execution and delivery by each Credit Party of the
Transaction Documents to which such Credit Party is a party, and the performance
by such Credit Party of its obligations thereunder on the date hereof, do not
(a) violate the provisions of such Credit Party’s (excluding Omega and GATR,
with respect to which we provide no opinion) Organizational Documents,
(b) violate, in any material respect, any New York state or United States
federal statute, rule or regulation that we have, in the exercise of customary
professional diligence, recognized as generally applicable to transactions of
the nature contemplated by the Transaction Documents, (c) require any consents,
approvals, or authorizations to be obtained by any Credit Party from, or any
registrations, declarations or filings to be made by any Credit Party with, any
governmental authority under any New York state or United States federal
statute, rule or regulation applicable to such Credit Party (each a “Filing”),
except (i) routine future Filings necessary in connection with the conduct of
the business of any Credit Party, (ii) such Filings as may be required under the
securities laws of any State or the United States, and (iii) such other Filings
as have been obtained or made, or (d) breach, in any material respect, any
agreement or instrument listed on Schedule 4 (the “Specified Documents”) (which
the Issuer has represented lists all material debt agreements and material debt
instruments to which any Credit Party is a party or by which any Credit Party is
bound or to which any material property or assets of any Credit Party are
subject).

 

6.             Neither the sale of the Series [  ] Notes pursuant to the NPA,
nor the use of the proceeds thereof, provided that such proceeds are used in the
manner contemplated by, and subject to the limitations contained in the NPA,
violates Regulations U or X of the Board of Governors of the Federal Reserve
System.

 

7.             No Credit Party is an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

8.             Assuming (i) the accuracy of, and compliance with, the
representations, warranties and covenants of Issuer in the Transaction
Documents, and (ii) the accuracy of, and compliance

 

4

--------------------------------------------------------------------------------


 

with, the representations, warranties and covenants of the Purchasers in the
Transaction Documents, no registration of the Series [  ] Notes (as defined on
Schedule 1 hereto) under the Securities Act of 1933, as amended, and no
qualification of the NPA under the Trust Indenture Act of 1939, as amended, is
required for the sale and delivery of the Series [  ] Notes to the Purchasers of
the Series [  ] Notes identified on Schedule 1 hereto on the date hereof (it
being understood that we express no opinion with respect to any subsequent
resale of the Series [  ] Notes).

 

In addition to the foregoing, the opinions expressed above are subject to the
following limitations, exceptions, qualifications and assumptions:

 

a.             The effect of bankruptcy, insolvency, reorganization, moratorium
and other similar laws relating to or affecting the relief of debtors or the
rights and remedies of creditors generally, including without limitation the
effect of statutory or other law regarding fraudulent transfers, preferential
transfers and distributions, and equitable subordination, and the effect of the
provisions of Section 102(b)(2) of Subchapter I, Chapter 1, Title 8 of Delaware
General Corporation Law to the extent incorporated into the Organizational
Documents of the Credit Parties.

 

b.             Limitations imposed by general principles of equity, whether
considered in a proceeding in equity or at law (including, without limitation,
the possible unavailability of specific performance or injunctive relief),
concepts of materiality, reasonableness, good faith and fair dealing, and the
discretion of the court before which a proceeding is brought.  We express no
opinion regarding the availability of the remedies of specific performance or
injunction or other forms of equitable relief, each of which is subject to any
available defenses and the discretion of the court or other tribunal before
which enforcement is sought.

 

c.             The effect of Section 552 of the United States Bankruptcy Code,
which limits the extent to which property acquired by a debtor after the
commencement of a case under the United States Bankruptcy Code may be subject to
a security interest arising from a security agreement entered into by the debtor
before the commencement of such case.

 

d.             The unenforceability under certain circumstances of provisions
for the indemnification of, or contribution to, a party with respect to a
liability where such indemnification or contribution is contrary to public
policy or limited by law, regulation or court decision.

 

e.             We express no opinion as to the validity, binding effect or
enforceability of:

 

i.              provisions relating to consent to jurisdiction, choice of forum
or choice of law, provisions that exclude conflict of laws principles, or
provisions that establish particular courts as the forum for the adjudication of
any controversy relating to the Transaction Documents;

 

5

--------------------------------------------------------------------------------


 

ii.             provisions for penalties, or for liquidated damages,
reimbursement, indemnification, contribution, acceleration of future amounts due
(other than principal), late charges, monetary penalties, make-whole premiums,
prepayment charges or increased interest rates upon default, in each case to the
extent constituting a penalty or forfeiture;

 

iii.            provisions for indemnification, contribution or exculpation in
connection with violations of applicable laws, statutory duties or public
policy, or in connection with willful, reckless or unlawful acts or gross
negligence of the indemnified or exculpated party or the party receiving
contribution;

 

iv.            provisions that contain a waiver of the benefits of statutory,
regulatory or constitutional rights, unless and to the extent the statute,
regulation or constitution explicitly allows waiver;

 

v.             provisions that contain a waiver of unknown future rights or
defenses;

 

vi.            provisions that contain a waiver of rights to damages;

 

vii.           provisions that contain a waiver of the obligations of good
faith, fair dealing, diligence and commercial reasonableness;

 

viii.          provisions that attempt to change or waive rules of evidence or
establish evidentiary standards or make determinations conclusive or fix the
method or quantum of proof to be applied in litigation or similar proceedings;

 

ix.            provisions for the appointment of a receiver;

 

x.             provisions that waive rights to trial by jury, designate
acceptable service of process, or consents to or objections to venue or
jurisdiction in connection with any litigation or other proceedings arising out
of or pertaining to the Transaction Documents;

 

xi.            provisions to the effect that rights or remedies are not
exclusive, that every right or remedy is cumulative and may be exercised in
addition to or with any other right or remedy, that election of a particular
remedy or remedies does not preclude recourse to one or more other remedies,
that any right or remedy may be exercised without notice, or that failure to
exercise or delay in exercising rights or remedies will not operate as a waiver
of any such right or remedy;

 

xii.           self-help remedy provisions, except to the extent of any
self-help provisions which effectuate self-help remedies expressly provided for
under the terms of applicable New York state law, and then only to the extent
that such provisions are exercised in a manner which conforms to the
requirements of such laws;

 

6

--------------------------------------------------------------------------------


 

xiii.                             provisions that permit the exercise of
remedies without consideration of the materiality of a breach and the
consequence of the breach to the party seeking enforcement;

 

xiv.                            provisions that grant powers of attorney or
proxies to PIM or any Purchaser;

 

xv.                               provisions that contain a waiver of broadly or
vaguely stated rights;

 

xvi.                            provisions, known as fraudulent transfer savings
clauses, in any Transaction Document, to the extent that such provisions limit
the obligation of parties under, or any right of contribution of any other party
with respect to, a joint and several or secondary obligation, or the effect of
any such provisions on the enforceability of any Transaction Document.  In this
connection, we call your attention to the decision in In Re TOUSA, Inc., et al.;
Official Committee of Unsecured Creditors of TOUSA, Inc. v. Citicorp North
America, Inc., et al., 422 B.R. 783 (Bankr. S.D. Fla. 2009), rev’d, 444 B.R. 613
(S.D. Fla. 2011), rev’d, No. 11-11071 (11th Cir. May 15, 2012); and

 

xvii.                         provisions mandating contributions towards
judgments or settlements among various parties.

 

f.                                        The effect of New York state law or
United States federal law or equitable principles which provide that a court may
refuse to enforce, or may limit the application of, a contract or any clause
thereof which the court finds to have been unconscionable at the time it was
made or contrary to public policy.

 

g.                                       We assume the accuracy and completeness
of the representations and warranties (as to factual matters) of the parties to
the Transaction Documents, as set forth in the Transaction Documents.

 

h.                                      We express no opinion as to whether a
federal court located in the State of New York would have or would elect to
exercise jurisdiction in a dispute arising under any Transaction Document. 
Furthermore, we call your attention to the fact that the Credit Parties are
located outside of the State of New York, and, accordingly it may be necessary
to seek execution or enforcement of certain rights and remedies under the laws
of a jurisdiction other than New York. We express no opinion as to whether or to
what extent any such jurisdiction would give effect to the laws of the State of
New York.

 

i.                                          We express no opinion regarding any
copyrights, patents, trademarks, service marks or other intellectual property,
the proceeds thereof or money due with respect to the lease, license or use
thereof and, without limiting the generality of the foregoing, we express no
opinion as to the effect of any federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein.

 

7

--------------------------------------------------------------------------------


 

j.                                         With respect to the opinions set
forth in paragraph 5 above, relating to violations of any New York state or
United States federal statute, rule or regulation applicable to the Credit
Parties, we have not conducted any investigation into the types of businesses
and activities in which any Credit Party engages or the manner in which any
Credit Party conducts its respective businesses.  We have not conducted any
special investigation of laws, statutes, rules or regulations, and our
investigation and our opinion is limited to such laws and statutes that in our
experience are typically directly applicable to a transaction of the type
contemplated by the Transaction Documents.

 

k.                                      We assume that the Credit Parties’
liabilities and obligations under the Transaction Document and under any other
Transaction Documents (as defined in the NPA) are not secured directly by
“margin stock”, as such term is defined in Regulations T, U or X of the Board of
Governors of the Federal Reserve System, and neither PIM nor any Purchaser is a
Creditor as such term is defined in Regulation T of the Board of Governors of
the Federal Reserve System.

 

l.                                          We assume that PIM and each of the
Purchasers is an “Accredited Investor” within the meaning of Regulation D
promulgated under the Securities Act of 1933, as amended, and by reason of its
financial experience it is capable of evaluating the merits and risks of
purchasing the Series [  ] Notes (as defined on Schedule 1 hereto) and of
protecting its own interests in connection therewith.  We express no opinion as
to the effect of PIM’s or the Purchasers’ compliance or non-compliance with any
state or federal laws or regulations applicable to the transactions because of
the nature of their respective businesses.  We assume that each of the
Purchasers and holders of the Notes is a party to, or has consented to the
execution and delivery of, the NPA.

 

m.                                  With respect to the opinion set forth in
clause (d) of opinion paragraph 5 with respect to the Specified Documents, we
have assumed that all courts of competent jurisdiction would enforce such
agreements as written but as if governed by the internal laws of the State of
New York without giving effect to any choice of laws provisions contained
therein or any choice of law principles which would result in the application of
the internal laws of any other state, and to the extent that any questions of
legality or legal construction have arisen in connection with our review, we
have applied the laws of the State of New York in resolving such questions. 
With regard to the Specified Documents, we have otherwise assumed that they
would be interpreted in accordance with their plain meaning.  We express no
opinion as to:  (a) financial covenants or similar provisions in the Specified
Documents requiring financial ratios, calculations, or determinations to
ascertain compliance, including without limitation, calculations with respect to
weighted average life to maturity, scheduled amortization, scheduled payments of
principal, indebtedness, total consolidated assets; (b) provisions therein
relating to the occurrence of a “material adverse effect” or words of similar
import; (c) any statement or writing that may constitute parol evidence bearing
on interpretation or construction of the Specified Documents; or (d) the effect
of any action or inaction by any party to the Specified Documents which may
result in a breach or default under any Specified Document.  In rendering our
opinion in clause (d) of opinion paragraph 5, our

 

8

--------------------------------------------------------------------------------


 

review of the Specified Documents was limited to such documents as were provided
to us by our client.  We advise you that certain of the Specified Documents may
be governed by other laws, that such laws may vary substantially from the law
assumed to govern for purposes of this opinion, and that this opinion may not be
relied upon as to whether or not a breach or default would occur under the law
actually governing such Specified Document (other than such agreements governed
by the laws of New York).  We have also assumed that there are no extrinsic
agreements or understandings among the parties to the Specified Documents that
would modify or affect the interpretation of their terms or the respective
rights or obligations of the parties thereunder.

 

n.                                      The enforceability of any Transaction
Document that may constitute a guaranty is subject to applicable provisions of
law to the effect that a guarantor may be exonerated if a creditor alters the
original obligation of the principal without the consent of the guarantor,
elects remedies for a default that may impair the subrogation rights of the
guarantor against the principal, or otherwise takes any action that prejudices
the guarantor.  There is also authority to the effect that a guarantor may
effectively waive statutory suretyship defenses if express waivers of such
defenses are set forth in the suretyship document.  We express no opinion as to
the effectiveness of the waivers set forth in any Transaction Document that may
constitute a guaranty.  Furthermore, we express no opinion with respect to the
effect of the following events upon the enforceability of any Transaction
Document that may constitute a guaranty:

 

i.                                          any modification or amendment of the
Transaction Documents or other agreements affecting the obligations of any party
thereto;

 

ii.                                       an election of remedies following an
event of default under any of the Transaction Documents; or

 

iii.                                    any election or action by PIM or any
Purchaser that materially prejudices any guarantor if such election or action
occurs without notice to and the consent of such guarantor.

 

This opinion letter is expressly limited to the matters set forth above, and we
render no opinion, whether by implication or otherwise, as to any other matters
relating to the Credit Parties or the Transaction Documents.  We assume no
obligation to inform you of any facts, circumstances, events or changes in the
law that may hereafter be brought to our attention that may alter, affect or
modify the opinions expressed herein.  This opinion letter is an expression of
our professional judgment following our review of the legal issues expressly
addressed herein in accordance with customary practice governing opinion letters
in transactions such as those contemplated by the Transaction Documents.  By
rendering this opinion letter, we neither become an insurer or guarantor of such
expression of our professional judgment nor guarantee the outcome of any legal
dispute that may arise out of the transactions contemplated by the Transaction
Documents.

 

This opinion letter is rendered as of the date first written above solely for
your benefit in connection with the NPA and may not be quoted to or relied on
by, nor may copies be delivered to, any other

 

9

--------------------------------------------------------------------------------


 

person or entity without our prior written consent, except for (i) delivery of a
copy to counsel for the addressees, (ii) inclusion of a copy in a closing file,
(iii) disclosure or delivery of copies hereof to potential transferees of the
Notes and to accountants, auditors or regulators of the addressees and (iv) as
required by an order of any court or governmental authority.  At your request,
we hereby consent to reliance hereon by any Person which becomes a holder of a
Note pursuant to Section 13.2 of the NPA if the transfer to such holder was in
compliance with all applicable laws and the terms and conditions of the NPA, on
the condition and understanding that:  (i) this opinion letter speaks only as of
the date hereof; (ii) we have no responsibility or obligation to update this
opinion letter, to consider its applicability or correctness to other than its
addressees, or to take into account changes in law, facts or any other
developments of which we may later become aware; and (iii) any such reliance by
a future assignee must be actual and reasonable under the circumstances existing
at the time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.

 

 

Very truly yours,

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DELAWARE GOOD STANDING CERTIFICATES

 

See attached.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CALIFORNIA GOOD STANDING CERTIFICATES

 

See attached.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

TRANSACTION DOCUMENTS

 

The NPA.

 

[DESCRIBE INDIVIDUAL NOTES OF THE APPLICABLE SERIES] (collectively, the
“Series [  ] Notes”)

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

ORGANIZATIONAL DOCUMENTS

 

[TO BE UPDATED AS APPROPRIATE]

 

Cubic - Amended and Restated Certificate of Incorporation of Cubic Corporation
filed 4/27/2006 with the Delaware Secretary of State, as amended by a
Certificate of Change of Registered Agent and/or Registered Office filed with
the Secretary of State of Delaware on 8/29/2011

 

Cubic - Cubic Corporation Amended and Restated Bylaws adopted April 15, 2014

 

Transportation - Articles of Incorporation of Cubic Industrial Corporation filed
May 5, 1972 with the Secretary of State of California, as amended by a
Certificate of Ownership filed with the Secretary of State of California on
December 31, 1975, as amended by a Certificate of Amendment of the Articles of
Incorporation filed January 23, 1991 with the Secretary of State of California,
as amended by a Certificate of Ownership filed with the Secretary of State of
California on January 28, 1993, as amended by a Certificate of Ownership filed
with the Secretary of State of California on November 5, 1997, as amended by a
Certificate of Amendment of Articles of Incorporation filed with the Secretary
of State of California on November 18, 1997

 

Transportation - Cubic Transportation Systems, Inc. Bylaws (As Amended), as
amended by a Bylaws Amendment dated October 1, 2015

 

Defense - Articles of Incorporation of Cubic Defense Systems, Inc. filed with
the California Secretary of State on April 24, 1987, as amended by a Certificate
of Amendment of Articles of Incorporation filed with the California Secretary of
State on September 27, 1991, as amended by a Certificate of Determination of
Preferences of Preferred Stock filed with the Secretary of State of California
on September 27, 1991, as amended by a Certificate of Amendment of Articles of
Incorporation After Shares Have Been Issued filed with the Secretary of State of
California on September 26, 2002

 

Defense - By-Laws of Cubic Defense Systems, Inc., a California corporation
adopted October 1, 1987, as amended January 19, 2016

 

Simulation — Amended and Restated Certificate of Incorporation of ECC
International Corp. filed with the Secretary of State of Delaware on 12/1/2003,
as amended by a Certificate of Amendment of Certificate of Incorporation filed
with the Secretary of State of Delaware on 12/11/2003, as amended by a
Certificate of Change of Registered Agent and Registered Office filed with the
Secretary of State of Delaware on 3/3/2004, as amended by a Certificate of
Change of Registered Agent and/or Registered Office filed with the Secretary of
State of Delaware on 8/29/2011

 

Simulation — Amended and Restated Bylaws of Cubic Simulation Systems, Inc., as
amended January 19, 2016

 

NextBus — Certificate of Incorporation of NextBus, Inc. filed with the Delaware
Secretary of State on 5/26/2005

 

NextBus — By-Laws of NextBus, Inc. adopted effective January 25, 2013, as
amended January 19, 2016

 

--------------------------------------------------------------------------------


 

Dtech — Amended and Restated Certificate of Incorporation of Dtech Labs, Inc.
filed with the Secretary of State of Delaware on 12/12/2012

 

Dtech — Amended and Restated By-Laws of Dtech Labs, Inc. adopted December 17,
2014

 

Global — Certificate of Incorporation of Information Processing Corporation
filed with the Secretary of State of Delaware on 10/27/1964, as amended by the
Certificate of Amendment of Certificate of Incorporation filed with the
Secretary of State of Delaware on 5/3/1966, as amended by a Certificate of
Amendment Before Payment of Capital of Certificate of Incorporation filed with
the Secretary of State of Delaware on January 11, 1990, as amended by the
Certificate of Amendment of Certificate of Incorporation filed with the Delaware
Secretary of State on 12/10/1996, as amended by the Certificate of Amendment of
Certificate of Incorporation filed with the Delaware Secretary of State on
7/8/2015

 

Global — Bylaws (As Amended) of Cubic Worldwide Technical Services, Inc., as
amended by the Bylaws Amendment dated January 19, 2016

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

RESOLUTIONS

 

Cubic Corporation Resolutions of the Board of Directors

 

Transportation Unanimous Written Consent of the Board of Directors In Lieu of a
Meeting dated [        ]

 

Defense Unanimous Written Consent of the Board of Directors In Lieu of a Meeting
dated [        ]

 

Simulation Unanimous Written Consent of the Board of Directors In Lieu of a
Meeting dated [        ]

 

NextBus Unanimous Written Consent of the Board of Directors In Lieu of a Meeting
dated [        ]

 

Dtech Unanimous Written Consent of the Board of Directors In Lieu of a Meeting
dated [        ]

 

Global Unanimous Written Consent of the Board of Directors In Lieu of a Meeting
dated [        ]

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

SPECIFIED DOCUMENTS

 

1.                                      Third Amended and Restated Credit
Agreement, dated as of August 11, 2016, by and among the Issuer, the lenders
party thereto from time to time (collectively, the “Lenders”), and JPMorgan
Chase Bank, N.A., as administrative agent (the “Agent”), but in each case,
excluding all exhibits and schedules thereto.

 

2.                                      Continuing Agreement For Standby Letters
of Credit, dated as of January 12, 2012, by and among the Issuer, Cubic Defence
New Zealand, Ltd., Cubic Transportation Systems, Australia PTY Ltd., Cubic
Transportation Systems, Inc., Cubic Defense Applications, Inc., Cubic Simulation
Systems, Inc., Cubic Applications, Inc., Cubic Transportation Systems, (India)
Private Limited and JPMorgan Chase Bank, N.A., but in each case, excluding all
exhibits and schedules thereto

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF JOINDER TO MULTIPARTY GUARANTY]

 

JOINDER NO. [  ], dated as of [        ] (this “Joinder”), to the Multiparty
Guaranty set forth as Section 20 (as amended or otherwise modified from time to
time, the “Multiparty Guaranty”) to that certain Second Amended and Restated
Note Purchase and Private Shelf Agreement, dated as of August 11, 2016 (as
amended or otherwise modified from time to time, the “Agreement”), executed by
CUBIC CORPORATION (the “Company”), the Guarantors party thereto, and the
Purchasers party thereto.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Agreement.

 

1.                                      Pursuant to the Multiparty Guaranty,
certain obligations owing by the Company to the holders of Notes under the
Agreement and evidenced by the Notes (together with their respective
Transferees, the “Beneficiaries”) are guaranteed by the Guarantors.

 

2.                                      The undersigned (the “Additional
Guarantor”) is executing this Joinder in accordance with the requirements of
Section 20.8 of the Multiparty Guaranty.

 

3.                                      The Additional Guarantor by its
signature below becomes a Guarantor under the Multiparty Guaranty and the other
provisions of the Agreement with the same force and effect as if originally
named therein as a Guarantor and the Additional Guarantor hereby (a) agrees to
all the terms and provisions of the Agreement applicable to it as a Guarantor
thereunder, and (b) represents and warrants that the representations and
warranties made by it as a Guarantor set forth in Section 5 of the Agreement are
true and correct on and as of the date hereof.  Each reference to a Guarantor in
the Multiparty Guaranty and the other provisions of the Agreement shall be
deemed to include the Additional Guarantor.  The Multiparty Guaranty and the
other provisions of the Agreement are hereby incorporated herein by reference.

 

4.                                      The Additional Guarantor represents and
warrants to the Beneficiaries that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms.

 

5.                                      This Joinder may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  Delivery of an executed
signature page to this Joinder by facsimile or email (pdf) transmission shall be
as effective as delivery of a manually-signed original thereof.

 

6.                                      Except as expressly modified hereby, the
Multiparty Guaranty and the other provisions of the Agreement shall remain in
full force and effect.

 

7.                                      Any provision of this Joinder that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

8.                                      All communications and notices hereunder
to the Additional Guarantor shall be given to it at the address set forth under
its signature below.

 

IN WITNESS WHEREOF, the Additional Guarantor has executed this Joinder by its
duly authorized officer as of the day and year first above written.

 

 

[NAME], a [        ] [corporation]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

c/o Cubic Corporation

 

 

9333 Balboa Avenue

 

 

San Diego, California 92123

 

 

Attn:  Chief Financial Officer

 

 

Facsimile:  (858) 505-1548

 

Exhibit E-2

--------------------------------------------------------------------------------